Case 2:18-cv-00002-BMM Document 243 Filed 03/08/21 Page 1 of 261
                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION




         JOHN MEYER,

                     Plaintiff,

         vs.                                   Cause No. 18-CV-02-BMM

         BIG SKY RESORT,

                   Defendants.
         _____________________________________________________




                            DEPOSITION BY ZOOM VIDEOCONFERENCE OF

                                                          TREVOR LOWELL


                                                            TAKEN ON
                                            TUESDAY, AUGUST 25, 2020
                                                          11:15 A.M.


                                    CAPITOL PLAZA CONFERENCE CENTER
                                    100 STATE STREET, BOARDROOM 232
                                          MONTPELIER, VERMONT 05602
     Case 2:18-cv-00002-BMMTrevor Lowell 243
                             Document     AugustFiled
                                                 25, 2020  NDT Assgn
                                                      03/08/21  Page# 234991-1
                                                                        of 261 Page 2

 1                                    APPEARANCES

 2

 3 APPEARING ON BEHALF OF THE PLAINTIFF VIA ZOOM

 4 VIDEOCONFERENCE:

 5 Breean Walas, Esquire

 6 Walas Law Firm

 7 P.O. Box 4591

 8 Bozeman, Montana 59772

 9 (501) 246-1067

10 breean@walaslawfirm.com

11

12 APPEARING ON BEHALF OF THE DEFENDANT VIA ZOOM

13 VIDEOCONFERENCE:

14 William Morris, Esquire

15 Crowley Fleck, PLLP

16 P.O. Box 10969

17 Bozeman, Montana 59719

18 (406) 556-1430

19 (406) 556-1433 Fax

20 wmorris@crowleyfleck.com

21

22

23

24

25
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document       August 25, 03/08/21
                                               Filed   2020 NDTPage
                                                                Assgn 3
                                                                      # 34991-1
                                                                        of 261    Page 3


 1                                  EXAMINATION INDEX

 2                                                                        Page

 3

 4 EXAMINATION BY MR. MORRIS                                                 6

 5

 6 EXAMINATION BY MS. WALAS                                               174

 7

 8 FURTHER EXAMINATION BY MR. MORRIS                                      194

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document       August 25, 03/08/21
                                               Filed   2020 NDTPage
                                                                Assgn 4
                                                                      # 34991-1
                                                                        of 261    Page 4


 1                                       EXHIBITS

 2 Exhibit                                                                Page

 3

 4       98        SUBPOENA                                                32

 5

 6       99        TEXT MESSAGES                                           40

 7

 8     100         TEXT MESSAGES                                           44

 9

10     101         TEXT MESSAGES                                           50

11

12     102         DOCUMENT                                                56

13

14     103         EMAIL DATED- 03-30-2016                                 80

15

16     104         EMAIL DATED- 09-02-2016                                 82

17

18     105         TEXT MESSAGES                                           86

19

20     106         TEXT MESSAGES                                           89

21

22     107         EMAIL DATED- 08-06-2018                                 93

23

24     109         EMAIL DATED- 11-15-2018                                110

25
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document       August 25, 03/08/21
                                               Filed   2020 NDTPage
                                                                Assgn 5
                                                                      # 34991-1
                                                                        of 261    Page 5


 1                                EXHIBITS CONTINUED

 2 Exhibit                                                                Page

 3

 4     110         EMAIL DATED- 12-13-2017                                117

 5

 6     111         TEXT MESSAGES                                          121

 7

 8     112         TEXT MESSAGES                                          126

 9

10     113         TEXT MESSAGES                                          130

11

12     114         TEXT MESSAGES                                          133

13

14     115         EMAIL DATED- 12-15-2017                                135

15

16     116         DOCUMENT                                               160

17

18     117         DOCUMENT                                               165

19

20

21

22

23

24

25
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document       August 25, 03/08/21
                                               Filed   2020 NDTPage
                                                                Assgn 6
                                                                      # 34991-1
                                                                        of 261    Page 6


 1           DEPOSITION BY ZOOM VIDEOCONFERENCE OF

 2                            TREVOR LOWELL

 3                               TAKEN ON

 4                    TUESDAY, AUGUST 25, 2020

 5                              11:15 A.M.

 6

 7              TREVOR LOWELL:         Being first duly sworn by

 8 a Notary Public to tell the truth, deposes and says

 9 as follows:

10 EXAMINATION

11 BY MR. MORRIS:

12       Q      Good morning, Mr. Lowell.             Will you please

13 state your name and address?

14       A      My name is Trevor Lowell.             My address is

15 184 Elm Street, Apartment 3, Montpelier, Vermont

16 05602.

17       Q      Thanks.      And my name is Mac Morris and I

18 represent Big Sky Resort in this matter.                  And we're

19 here today in this deposition via Zoom and Breean

20 Walas is here as well.           You recognize that she is

21 here as well, Mr. Meyer's counsel?

22       A      I do.

23       Q      Okay.     And how long have you lived at your

24 current address?

25       A      One year.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document       August 25, 03/08/21
                                               Filed   2020 NDTPage
                                                                Assgn 7
                                                                      # 34991-1
                                                                        of 261    Page 7


 1       Q      And who resides with you at that address?

 2       A      My wife and my child.

 3       Q      And have they lived with you the whole

 4 time that you have been at that address?

 5       A      Yes.

 6       Q      And where did you live before you moved to

 7 your current home?

 8       A      We lived in Missoula, Montana.

 9       Q      How long were you in Missoula for?

10       A      From September of 2015 until one year ago.

11       Q      Have you ever given a deposition before

12 today?

13       A      Never.

14       Q      Never you said?

15       A      Never.

16       Q      And other than in a deposition, have you

17 ever given or testified under oath in any proceeding

18 of any kind?

19       A      No.

20       Q      And you're here today, you understand,

21 appearing pursuant to a subpoena?

22       A      Yes.

23       Q      And did you -- did you bring anything with

24 you today other than your laptop?

25       A      I brought a mask.          I brought a work bag
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document       August 25, 03/08/21
                                               Filed   2020 NDTPage
                                                                Assgn 8
                                                                      # 34991-1
                                                                        of 261    Page 8


 1 with a granola bar.          I brought a water bottle.             And

 2 I brought the subpoena documents that you hand-

 3 delivered to my address.

 4       Q      Okay.     So since you've never given a

 5 deposition before, I'll just go over some sort of

 6 basic, the deposition with you.               And there's sort of

 7 some basic rules that we follow in depositions.

 8              And the first one is that today all your

 9 responses need to be oral, that is, you can't sort

10 of just nod your head or shrug your shoulder or do

11 that sort of thing.

12              Do you understand that?

13       A      I do.

14       Q      And you're doing a great job with that.

15 And the other thing is if you say uh-huh or huh-uh,

16 I know what you mean, but for purposes of getting a

17 clear record with the court reporter, I may ask you

18 is that a yes or is that a no.              And I am not trying

19 to be rude or anything, I'm just trying to get a

20 clear record.

21              Is that fair?

22       A      I understand.

23       Q      Okay.     And you are doing a good job with

24 this one as well, but today we can't talk over one

25 another. The court reporter needs to take everything
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document       August 25, 03/08/21
                                               Filed   2020 NDTPage
                                                                Assgn 9
                                                                      # 34991-1
                                                                        of 261    Page 9


 1 down that we are saying.            So if you could, please,

 2 would you agree to allow me to finish my question

 3 before you begin answering?

 4       A      Yes.

 5       Q      And if I cut you off in the middle of your

 6 answer, will you let me know?

 7       A      Yes.

 8       Q      And if you don't let me know that you

 9 haven't finished your answer, I'm going to assume

10 that you have.

11              Is that fair?

12       A      I understand.

13       Q      Okay.     The other thing is if I ask you a

14 question that you find confusing or you don't

15 understand, can you please let me know that you

16 didn't understand the question?

17       A      Yes.

18       Q      And if you don't tell me that you

19 misunderstood the question, you understand that I'm

20 going to assume that you understood the question as

21 phrased?

22       A      Yes.

23       Q      And you obviously understand that you are

24 under oath today; right?

25       A      Yes.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #10
                                                                        34991-1
                                                                          of 261 Page 10

 1       Q       And so you've sworn, I know, to tell the

 2 truth today?

 3       A      Yes.

 4       Q       And you will do that?

 5       A      Yes.

 6       Q       So I don't know how long we'll go today,

 7 but if you need to take a break at anytime, please

 8 just let me know and we can take a break.                   If you

 9 want to get coffee, or water, or just go to the

10 bathroom or whatever, will you let me know that?

11       A      Yes.

12       Q       Okay.    And the only thing I would say

13 about taking breaks is I'll typically want you to

14 answer any question if I have a question pending, if

15 you can answer that last pending question before you

16 take a break, I'll usually require you to do that.

17               Do you understand that?

18       A      I do.

19       Q       So it seems like you are already a pro at

20 depositions, but have you done anything to prepare

21 for today's deposition?

22       A      No.

23       Q       Okay.    Did you review any documents at all

24 to prepare for today's deposition?

25       A      I took a cursory glance at the link that
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #11
                                                                        34991-1
                                                                          of 261 Page 11

 1 you shared last night and the files that were in

 2 there, but I didn't spend really much time looking

 3 at them since I produced all of them and I was

 4 somewhat familiar with them.              So that is the only

 5 real review of any substance that I've done.

 6       Q       Okay.    And did you talk with anybody about

 7 today's deposition?

 8       A      When Breean was asking me if I would

 9 testify I asked her sort of what was involved and

10 what was expected.          And she advised me to dress nice

11 and be honest, so.

12       Q       Okay.    Anything else that you can -- so

13 you had a conversation with Breean about testifying;

14 is that right?

15       A      Yeah, the request was made of me and I

16 reached out to ask not knowing what was involved in

17 the deposition process, what to expect.

18       Q       Okay.    And was that initial conversation

19 about testifying at trial or was it about testifying

20 at a deposition like today?

21       A      I believe the conversation started with

22 the general request to be a witness.                 And I had

23 concerns about traveling.             I have a young five-month

24 old son and was not interested in having to get on a

25 plane and expose myself to certain health risks.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #12
                                                                        34991-1
                                                                          of 261 Page 12

 1 And so we talked about the process how the

 2 deposition would come first. We could likely do that

 3 via Zoom or teleconference.

 4              And that the likelihood of me

 5 participating in a jury trial would be a decision

 6 that would be made after the deposition and that we

 7 could more or less cross that bridge though me being

 8 an in-person witness when that time came at a later

 9 date.

10         Q     Okay.    And when you spoke with Breean

11 about being a trial witness or being deposed, do you

12 recall anything that she spoke with you about as to

13 why she made that request?

14         A    No, it was more about what to expect for

15 the process.

16         Q     Okay.    Anything other than what to expect

17 in the process that you recall from your

18 conversations with Breean?

19         A    No.

20         Q     Okay.    And in terms of things that you

21 would expect from the process, have you pretty much

22 described everything to me that you recall about

23 that?

24         A    Yes.

25         Q     Was there anybody else present during your
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #13
                                                                        34991-1
                                                                          of 261 Page 13

 1 conversations with Breean?

 2       A      No.

 3       Q       And how long did you talk with her for?

 4       A      I would say it was a five-minute

 5 conversation.

 6       Q       Have you talked with anyone else about

 7 either testifying at a deposition or at trial

 8 besides Ms. Walas?

 9       A      I have spoken with my wife about it.                  I

10 spoke to my father about it.              More or less, you

11 know, that I was coming in to do this.                  I have never

12 done it before so it was in the context of something

13 new and interesting in a world of monotony.

14       Q       I hear you.

15               And I'm sorry, do you mind if I call you

16 Trevor today or do you prefer if I called you Mr.

17 Lowell?

18       A      No, you may call me Trevor.

19       Q       Okay.    And you said you spoke with your

20 dad about this?

21       A      Yeah.

22       Q       And has he ever had his deposition taken

23 before?

24       A      I don't know that.

25       Q       Did he offer you any advice about the
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #14
                                                                        34991-1
                                                                          of 261 Page 14

 1 deposition process or anything of that sort?

 2       A      No.

 3       Q       And did you tell him why you were being

 4 deposed?

 5       A      He's familiar with Mr. Meyer's accident

 6 and so he knows that it is in the context of that

 7 incident.

 8       Q       Okay.    And anybody else besides your wife,

 9 your dad and Ms. Walas that you have spoken to about

10 testifying or being deposed?

11       A      Mr. Meyer knows that I'm being deposed.                   I

12 haven't had conversations with him about it.                    I

13 think I -- I think I mentioned to him that I was

14 somewhat annoyed that I had to give up a workday to

15 be a witness in a deposition for him, but there

16 wasn't a conversation about, you know, what would be

17 said or he didn't provide any advice to me or

18 instruct me in any way.

19       Q       Okay.    When did that -- do you recall

20 actually a specific conversation where he asked you

21 to be a witness in this case?

22       A      The initial request came via text message.

23 And I believe I texted him back and I said I would

24 need more context or more information.                  And that

25 then led to the conversation with Breean.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #15
                                                                        34991-1
                                                                          of 261 Page 15

 1       Q       Okay.    And did you have a phone call with

 2 Mr. Meyer following that conversation or that text

 3 exchange?

 4       A      I had a phone call with Mr. Meyer and his

 5 intern Kyle Kearns yesterday as part of being a

 6 board member of Cottonwood Environmental Law Center,

 7 so we were discussing --

 8       Q       Okay.

 9       A      -- board engagement and trying to recruit

10 new members, trying to strengthen the engagement and

11 the activity of the board.

12       Q       Anything about testifying -- I'm sorry, I

13 should have been more clear.

14               Did you have a conversation with Mr. Meyer

15 about testifying in the trial in this case or being

16 deposed in this case after that initial text

17 exchange about you being a witness?

18       A      No, the only conversation I've had since

19 is the one I described yesterday.

20       Q       Okay.    And any other form of communication

21 with Mr. Meyer about testifying or being deposed in

22 this case other than that text exchange?

23       A      No.

24       Q       Can you tell me where did you go to high

25 school?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #16
                                                                        34991-1
                                                                          of 261 Page 16

 1       A      I did my freshman year at Inter-Lakes High

 2 School in Meredith, New Hampshire.                I did my

 3 sophomore, junior and senior year as a day student

 4 at New Hampton Preparatory School in New Hampton,

 5 New Hampshire.

 6         Q     And that's obviously where you grew up was

 7 in New Hampton in New Hampshire?

 8       A      I grew up in Center Harbor, New Hampshire

 9 which is a town or two away from New Hampton.                     So

10 the town next to Meredith.

11         Q     And after high school did you -- you went

12 on and got a degree?

13       A      Yes.

14         Q     What did you get a degree in?

15       A      I got a Bachelor of Arts in English.

16         Q     Where did you attend school to get that

17 Bachelor of Arts?

18       A      St. Lawrence University in Canton, New

19 York.

20         Q     What year did you graduate?

21       A      2008.

22         Q     And what did you do after you graduated

23 from St. Lawrence?

24       A      Immediately or what sort of time frame are

25 you --
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #17
                                                                        34991-1
                                                                          of 261 Page 17

 1       Q       Sure.    Did you go to anymore schooling

 2 after getting your degree from St. Lawrence?

 3       A      Several years later I went to New York

 4 University and received a Master's degree in food

 5 studies.

 6       Q       Okay.    When did you get that degree?

 7       A      I graduated in 2015.

 8       Q       How long did it take you to get that

 9 degree?

10       A      It was a two-year.

11       Q       So what did you do in terms of work or

12 otherwise between getting your degree from St.

13 Lawrence and starting your food studies master's

14 program?

15       A      I worked as a carpenter.             I worked as a

16 goat milker.       I worked as a property manager for a

17 couple, so sort of like a private employee for them

18 helping them with their ranch.               I think that's it.

19       Q       Obviously your favorite job was goat

20 milking?

21       A      It was a good job, yeah.             Probably

22 familiar with Amaltheia Dairy in Belgrade?

23       Q       Oh, yeah, is that right?

24       A      Yeah, I milked goats for them for about a

25 year and a half.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #18
                                                                        34991-1
                                                                          of 261 Page 18

 1         Q     Is that when you first moved to Montana to

 2 Belgrade for the goat milking job?

 3         A    I moved to Montana in January of 2009 with

 4 no job secured at the time.             That was the first job

 5 that I secured.

 6         Q     Okay.    How long were you in Montana in

 7 2009?

 8         A    I started graduate school in fall of 2013,

 9 so I think we were there for four years.

10         Q     Okay.    So, and where did you live in those

11 four years starting in 2009?

12         A    I lived for a year on Olive Street in

13 downtown Bozeman.

14         Q     Okay.

15         A    And then the remainder of the two and a

16 half, three years we lived in South Cottonwood

17 Canyon.

18         Q     Got you.      So in and around Bozeman for

19 four years?

20         A    Yeah, within the town limits the entire

21 time.

22         Q     Okay.    And while you were in Bozeman you

23 had the goat milking job and then what other jobs

24 did you have in Bozeman?            I'm sorry if I'm asking

25 the same question twice.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #19
                                                                        34991-1
                                                                          of 261 Page 19

 1       A      No, it's fine.         I realized there was

 2 another two.       I had the goat milking job initially.

 3 I then transitioned to work for a carpenter who is

 4 based in Bozeman.         Did residential construction with

 5 him for over a year.          I took a property maintenance

 6 position with a couple in Gallatin Gateway who had a

 7 horse property there.

 8              And I worked in Four Corners, there was a

 9 garden supply store.          So I worked retail there doing

10 typical retail activities, working behind the

11 counter, receiving product, stocking, inventory.

12              I was also an unpaid intern for what was

13 Zone 4 Magazine which is now I think defunct.

14              Changed it's name to Rocky Mountain

15 Gardening or something and then I'm not sure that

16 it's in existence anymore.

17       Q       Okay.    And what's your current job?

18       A      I'm the farm to institution program

19 manager for the Vermont Agency of Agriculture and

20 Markets.     And I work within the agricultural

21 development division.

22       Q       How long have you had that job?

23       A      One year.

24       Q       And what do you do?          What are your duties

25 in that job?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #20
                                                                        34991-1
                                                                          of 261 Page 20

 1       A      I'm on a typical non-Covid world I would

 2 primarily be managing grant programs.                  The state

 3 allocates general fund money to a couple of

 4 different programs targeted at promoting and

 5 expanding farm to school activities at public and

 6 private institutions as well as trying to work with

 7 institutions such as hospitals, colleges and

 8 universities, correctional facilities to connect

 9 them with local agricultural producers in an effort

10 to promote and expand Vermont's agricultural

11 economy.

12       Q       Are you also on the board of directors for

13 Cottonwood Environmental Law Center currently?

14       A      I am.     I'm currently the Board Chair.

15       Q       And how long have you been on the board of

16 Cottonwood Environmental Law?

17       A      I don't know exactly.            I would guess three

18 years.

19       Q       If I refer throughout this deposition to

20 Cottonwood or Cottonwood Law, will you know that I'm

21 referring to Cottonwood Environmental Law Center?

22       A      Yes.

23       Q       Can you tell me what you do as the Board

24 Chair for Cottonwood?

25       A      I run the twice yearly board meetings
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #21
                                                                        34991-1
                                                                          of 261 Page 21

 1 which are, you know, conference calls with the rest

 2 of the board members and John.               I review contracts.

 3 There was a marketing contract that we were looking

 4 at last year. I review, and with the rest of the

 5 board members, approve the budget.

 6              We advise on cases as far as the more

 7 broadly which cases would be of interest to an

 8 organization. Sort of typical nonprofit board

 9 participation.        Help recruit board members.

10         Q     I'm sorry, go ahead.

11         A    Help recruit new board members.                Speak

12 with potential board members about the organization

13 and roles and responsibilities of serving on the

14 board.

15         Q     Have you ever been paid for any of that

16 work?

17         A    No.

18         Q     And so you don't consider yourself

19 employed at all by Cottonwood Law Center,

20 Environmental Law Center; right?

21         A    No, it's a volunteer capacity position.

22         Q     About how much time do you spend in a

23 given month with work in that capacity for

24 Cottonwood?

25         A    Averaged out, I mean, some months it's
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #22
                                                                        34991-1
                                                                          of 261 Page 22

 1 none at all.       So average out over a year I would say

 2 two hours a month.

 3       Q       Okay.    And do you have any experience

 4 outside of Cottonwood as a board member on a sort of

 5 nonprofit?

 6       A      Yes.

 7       Q       Okay.    Can you tell me about that?

 8       A      I was on the board of the Community Food

 9 and Agriculture Coalition which is based in

10 Missoula, Montana.          I joined as a board member and

11 then I -- about a year and a half into my tenure was

12 elected Board Chair of that organization.                   So I

13 chaired the board until I left Missoula -- a few

14 months before I left Missoula last year.

15               THE REPORTER:        Excuse me.       Someone is at

16 the door.      It's probably the documents that were

17 being copied.

18               (Discussion held off the record)

19               MR. MORRIS:       Back on the record.

20 BY MR. MORRIS:

21       Q       And the board -- the Community Food -- I'm

22 sorry, will you tell me that name again?

23       A      The Community Food and Agriculture

24 Coalition commonly referred to as CFAC.                  That's

25 easier.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #23
                                                                        34991-1
                                                                          of 261 Page 23

 1         Q     And what -- what sort of is its mission?

 2       A      It's a food systems nonprofit so it runs a

 3 couple of different programs.              Generally federally

 4 grant funded so they tend to shift depending on the

 5 grants that they receive, but we had an arm of the

 6 organization that was focused on food access.                     So we

 7 ran the double SNAP dollars program at a number of

 8 Farmers' Markets throughout western Montana and

 9 facilitated that.

10              There was a beginner farmer rancher

11 program that the organization ran, so that was a lot

12 of training.       There was just sort of general

13 promotion of local and sustainable agriculture food

14 systems.     So trying to connect people through events

15 and farm tours.

16              There were workshops that we hosted for

17 people interested in learning about how to garden.

18 They ran the Land Link program connecting folks

19 seeking agricultural land to those who may have it

20 or may be looking for the next generation to take

21 over.

22              Ran an employee farm handling program,

23 similar concept, trying to connect labor needs at

24 local farms and ranchers with people interested in

25 being employed and learning more agricultural
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #24
                                                                        34991-1
                                                                          of 261 Page 24

 1 skills.

 2         Q     How long did you serve on the board of

 3 that nonprofit?

 4         A    I believe about three years in total.

 5         Q     Okay.    Was it over the same course of time

 6 that you were on the board with Cottonwood?

 7         A    There was maybe a year overlap.                I am not

 8 exactly sure, but I started -- when I started on the

 9 board of CFAC I was not on the board of Cottonwood.

10 I was asked by John to join the board of Cottonwood

11 maybe two years after I started with, on the board

12 of CFAC.

13         Q     Got you.      And why did you leave or resign

14 or whatever from your board position with the

15 Community Food and Agriculture Coalition?

16         A    It's a Missoula based nonprofit whose work

17 is focused in that community in the western Montana

18 community.      They have monthly in-person board

19 meetings.

20         Q     I'm sorry, could you repeat that last

21 part?

22         A    They have monthly in-person board

23 meetings. And the expectations of the board is that

24 you participate in a lot of events in the community.

25 You engage in fundraising with people in the
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #25
                                                                        34991-1
                                                                          of 261 Page 25

 1 community.      You just, you know, there's an

 2 expectation that you're a physical presence in many

 3 different ways, so it just didn't make sense that I

 4 would be moving to Vermont and would no longer be

 5 able to participate physically in any of the

 6 meetings, or the events or what have you.                   So I

 7 stepped down.

 8       Q       Were the demands on your time with that

 9 nonprofit greater than those with Cottonwood?

10       A      Yes.

11       Q       About how many hours in a month did you

12 spend with Community Food and Agriculture Coalition

13 on average as a board member?

14       A      I would say five to six is speculation,

15 but my best guess.

16       Q       When you were in Missoula, what was your

17 job outside of the work that you were doing with the

18 nonprofit Cottonwood and Community Food?

19       A      I was a sustainability director for the

20 University of Montana Dining.

21       Q       And how long did you hold that job?

22       A      My entire time I lived in Missoula.                   I

23 moved there for the job.            And stepped down from the

24 position when I got the job in Vermont.

25       Q       So was that about, what --
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #26
                                                                        34991-1
                                                                          of 261 Page 26

 1         A    It would be September 2015 to late June of

 2 2019.

 3         Q     Have you ever worked at a ski resort?

 4         A    No.

 5         Q     And where did you meet Mr. Meyer first?

 6         A    I met John in South Cottonwood Canyon at

 7 Tina Deweese's residence.

 8         Q     Okay.    So back before you went to grad

 9 school?

10         A    Yes, and somewhere in 2009.

11         Q     And what was John doing in Bozeman at that

12 time?

13         A    He was running Cottonwood Environmental

14 Law.

15         Q     And did you just run into him at the

16 trail, is that what you're saying, or did you say at

17 a residence of your friend?

18         A    Yeah, I was working on -- I purchased a

19 piece of art from Tina and -- well, I exchanged my

20 labor for a piece of art from Tina.                 So I was at her

21 house working off the value of the art work.                    And

22 John was also there doing some work for them.                     So we

23 were working alongside each other and that's how we

24 met.

25         Q     And Mr. Meyer was a practicing attorney at
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #27
                                                                        34991-1
                                                                          of 261 Page 27

 1 that time?

 2        A     Yes.

 3        Q      And he was working at Cottonwood Law at

 4 that time?

 5        A     Yes.

 6        Q      And did you guys hang out a good deal from

 7 2009 to whenever you started your M.A. in food

 8 study?

 9        A     Yeah.     We met, like I said, in 2009.                 We

10 climbed a few times together that summer.                   And then

11 became good friends and remain good friends to this

12 day.

13        Q      And did you guys share just recreational

14 interest?      Is that sort of one of the basis of your

15 friendship?

16        A     That's accurate, yeah.

17        Q      And what all kind of recreational

18 activities did you do with Mr. Meyer?

19        A     As I mentioned, we climb together.                 So

20 climbed in around Bozeman.             We took a trip in

21 September of 2009 and climbed the Grand Teton.                       He

22 snowboarded at the time and I skied.                 So we skied

23 and snowboarded together primarily in the

24 backcountry.       I don't believe he had a ski pass, so

25 I think most of that was in the backcountry in and
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #28
                                                                        34991-1
                                                                          of 261 Page 28

 1 around the Bozeman area.            Those are sort of the

 2 primary activities.

 3       Q       Okay.    And Mr. Meyer, did he have like a

 4 splitboard or something that he was using at that

 5 time to get into the backcountry?

 6       A      Yeah, initially we got a splitboard.                  And

 7 then after substantial pressure from me, he

 8 eventually caved and picked up some skis and was --

 9       Q       Okay.

10       A      -- transitioned to that.             I don't know --

11 I can't remember sort of how long he splitboarded

12 for and when he started skiing, but...

13       Q       And backcountry skiing, that's where you -

14 - it's not lift service skiing; right?

15       A      Correct.

16       Q       So you have to travel into the forest and

17 basically climb up a mountain or a hillside --

18       A      Yep.

19       Q       -- on your own?

20       A      Yes.

21       Q       And you ski down, or for Mr. Meyer, he

22 snowboards down that mountain?

23       A      Yes.

24       Q       And there's no like avalanche control or

25 anything like that that anybody is responsible for
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #29
                                                                        34991-1
                                                                          of 261 Page 29

 1 except for the skiers?

 2       A      Correct.

 3         Q     And there's no terrain marking or warning

 4 on the terrain; right?

 5       A      No, I would say your previous question

 6 there is public resources about avalanche

 7 conditions, but there's no markings about the

 8 terrain.

 9         Q     Sure.    And what you're talking about in

10 terms of public resources is basically avalanche

11 forecasting?

12       A      Yes.

13         Q     All right.      But in terms of the decision-

14 making process for where you go and what risk you

15 take, those are all on the skier?

16       A      Correct.

17         Q     And how do you avoid injuries to yourself

18 while you are skiing in the backcountry?

19       A      You take the necessary precautions in line

20 with your level of risk that you're comfortable

21 with.

22         Q     And do you have to accept -- do you have

23 to accept personal responsibility for your own

24 safety when you're in the backcountry skiing?

25       A      Yeah, if you're by yourself, I mean, I
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #30
                                                                        34991-1
                                                                          of 261 Page 30

 1 think there's a group dynamic component too where

 2 they're depending on the individuals in the group.

 3 There's -- hopped in there is chair responsibility

 4 for the group safety as well.

 5       Q       Sure.    So your buddy or your ski partner,

 6 or whoever, may help you make decisions?

 7       A      Yeah, I think there needs to be consensus

 8 on what that acceptable level of risk is and

 9 discussion about what the perceived risks are.                     And

10 there has to be some sort of consensus there between

11 the party members to decide where you're going to

12 go, and what you're going to ski and what risks

13 you're willing to take on.

14       Q       Sure.    And ultimately you are responsible

15 for reading the terrain?

16       A      Yes.

17       Q       And you are responsible for navigating

18 that terrain on your own?

19       A      Yes.

20       Q       And adjusting your ski if you're skiing or

21 snowboarding according to the terrain; right?

22       A      Correct.

23       Q       Without any sort of markings and warnings

24 on the terrain about sort of what it looks like.

25       A      Correct.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #31
                                                                        34991-1
                                                                          of 261 Page 31

 1        Q      Do you have in front of you the share file

 2 link that I sent you earlier this morning?

 3        A     Let me wake my computer back up.

 4        Q      Well, actually let me just ask you this.

 5               Do you have in front of you a stack of

 6 documents --

 7        A     Yes.

 8        Q      -- that the court reporter just grabbed?

 9        A     Yes.

10        Q      And what is the document that's on the top

11 of that stack?

12        A     The file name is IMG underscore 2074.png.

13        Q      Okay.    And is it just a stack of documents

14 that's not in a binder or anything like that; right?

15        A     No, they appear to be alternatingly

16 stacked oriented horizontally and vertically.

17        Q      Okay.    And on the bottom of that stack can

18 you tell me what that document is?

19        A     The number in the bottom right is Big Sky

20 946.

21        Q      Let's go back to the computer.               I don't

22 know how those are organized, unfortunately.                    Can

23 you bring up that share file link that I sent you

24 this morning?

25        A     Yep.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #32
                                                                        34991-1
                                                                          of 261 Page 32

 1         Q     And can you download those documents that

 2 I sent you?       Actually, let's just take a quick break

 3 and go off the record and let's kind of deal with

 4 this.

 5               (Recess taken)

 6               MR. MORRIS:       Back on the record.

 7 BY MR. MORRIS:

 8         Q     Trevor, we just took a quick break there.

 9 Thanks for your help in getting those exhibits

10 organized.      And I'd like to refer you to on the

11 share file link it's 002 SDT.              And that's the

12 subpoena to produce documents.

13         A    Okay.     We have it in front of us.

14         Q     Great.     And let's mark that Exhibit 98.

15               So Deposition Exhibit 98 is a true and

16 correct copy of the subpoena to produce documents

17 that I sent to you; correct?

18         A    Correct.

19         Q     And if you would turn to Exhibit A, it's

20 on the final page of Exhibit 98, please?

21         A    Okay.     I'm there.

22         Q     And you are familiar with Exhibit A?

23         A    Yes.

24         Q     And Exhibit A essentially requires you to

25 produce all of your communication, written
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #33
                                                                        34991-1
                                                                          of 261 Page 33

 1 communication, of whatever kind or form between

 2 yourself and Mr. Meyer or anyone acting on behalf of

 3 Mr. Meyer from December 11, 2012, to the present;

 4 correct?

 5       A      Correct.

 6       Q       And did you comply fully with the subpoena

 7 and produce all of those documents that were

 8 demanded?

 9       A      Yes.

10       Q       And all the documents that you produced to

11 us, are they all true and correct copies of your

12 communications with Mr. Meyer?

13       A      Yes.

14       Q       And how did you go about locating

15 documents that were responsive to the subpoena, that

16 is, Deposition Exhibit 98?

17       A      For the email communications I have a

18 gmail account.        So I filtered my inbox and my sent

19 mail by those received by John or sent to John or

20 had John in the recipient line.               And then I exported

21 all of those into a folder and attached them to

22 several emails as email attachments.                 And then sent

23 them to you all that way.

24              The text messages were a little trickier.

25 I was able to -- my personal laptop is synched with
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #34
                                                                        34991-1
                                                                          of 261 Page 34

 1 my phone.      And so I figured out that going back, I

 2 don't know, certain period about a year, my laptop

 3 had all the messages saved in the iMessages program

 4 or application. So I copy and pasted.                  I highlighted

 5 all of that, copy and pasted the entirety of what

 6 was saved on the computer, what was available for

 7 access there, into a Word document.

 8              And then I went on to my phone and I made

 9 multiple screen shots of all of the conversations

10 going back as far as I had record of.                  I took those

11 screen shots.

12       Q       Okay.

13       A      Uploaded them as digital image files to a

14 Google Drive account and then shared that as a

15 folder with you all.

16       Q       Okay.    And did you look -- other than text

17 messages and emails, did you look for any other form

18 of communication, written communication, that you

19 had with Mr. Meyer that would be responsive to the

20 subpoena?

21       A      I believe I checked my Facebook Messenger

22 history and that was it.

23       Q       And you didn't find any Facebook

24 Messengers that you had that would be responsive to

25 the subpoena with Mr. Meyer.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #35
                                                                        34991-1
                                                                          of 261 Page 35

 1       A      No.

 2       Q       And is that because you have never

 3 communicated with Mr. Meyer via Facebook Messenger

 4 from 2012 to the present?

 5       A      Yes.

 6       Q       Okay.    When you say yes, that's what you

 7 are meaning, you have not communicated with Mr.

 8 Meyer via Facebook Messenger; is that right?

 9       A      To the best of my knowledge and to the

10 records that I reviewed, I have never communicated

11 via Facebook Messenger with John.

12       Q       Okay.    And did you look on any other

13 platform besides Facebook?

14       A      No.

15       Q       Okay.    Do you have an Instagram account?

16       A      I do.

17       Q       And have you ever communicated with Mr.

18 Meyer via Instagram?

19       A      I've tagged him in posts before.                 I've

20 never privately communicated with him on that

21 platform.

22       Q       Okay.    What about Twitter?

23       A      I do not have a Twitter account, no.

24       Q       You don't have a Twitter account?

25       A      Correct, I do not.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #36
                                                                        34991-1
                                                                          of 261 Page 36

 1       Q       And your text messages, they go back to

 2 November of 2016; right?

 3       A      Yes, correct.

 4       Q       And earlier text messages that you may

 5 have had with Mr. Meyer are no longer available to

 6 you; is that right?

 7       A      Correct.

 8       Q       And they weren't deleted or anything like

 9 that to your knowledge; right?

10       A      I have in the past gone through my

11 messages to try to create more memory on my phone.

12 I do not know with any confidence whether I've

13 deleted conversations with John.               I think it's when

14 I have done that my memory of that is sort of

15 sitting idly somewhere killing time and trying to

16 create more space on my phone and sort of randomly

17 going through messages and trying to figure out if,

18 you know, there were things that I didn't care to

19 keep a record of, so.

20       Q       Okay.

21       A      Possible that -- it's possible that --

22       Q       I'm sorry.

23       A      Yeah, it's possible that text messages

24 between he and I were at some point deleted that

25 way, but there was no conscious decision to go in
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #37
                                                                        34991-1
                                                                          of 261 Page 37

 1 and specifically delete conversations between John

 2 and myself.

 3         Q      Are you referring right now what you just

 4 told me, are you referring primarily to or entirely

 5 to text messages you may have had with Mr. Meyer

 6 before November of 2016?

 7         A      I'm aware that there's a gap as well in

 8 the text messages.          So that may explain that as

 9 well, but whatever was saved on my phone.                   I also

10 received a new phone maybe three years ago, two or

11 three years ago.         I don't know enough about how that

12 data transfers, how long iPhones maintain records

13 for things, but pursuant to the subpoena I

14 essentially opened the conversation and scrolled

15 back as far as there was record on my phone and

16 screen shot whatever wasn't captured on the computer

17 sync.

18         Q      Okay.   In certain of the text messages

19 that you sent us, there's a reference to listserve

20 posts where Mr. Meyer wanted you to respond to

21 certain listserve posts that he had made or

22 otherwise commenting on a listserve post that he had

23 made.       You didn't produce any of those listserve

24 posts; correct?

25         A      Correct, I'm smart enough not to get
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #38
                                                                        34991-1
                                                                          of 261 Page 38

 1 involved with John's activity on the Bozone.                    That's

 2 not of interest to me.

 3       Q       What do you mean by that?

 4       A      John in the past, I think there's several

 5 examples where he's sent emails to that listserve

 6 where they I think have been controversial.                    People

 7 have responded, it's generated a lot of back and

 8 forth discussion, different view points.                   He said

 9 things that I think have been in disagreement with

10 some other general opinions.              So I believe he's been

11 banned from the listserve in the past.

12       Q       Mr. Meyer's been banned from the Bozone or

13 listserve, is that what you're saying?

14       A      I don't know if he is currently banned.

15 I've heard that he was banned.               I don't know.

16       Q       Okay.    And that was for essentially

17 violating sort of the guidelines or rule of that

18 listserve is your understanding?

19       A      Yeah, there's a moderator who moderates

20 the listserve.        It's a pretty broad audience and

21 broad eligibility requirements for what can and

22 can't be posted.         So I think anybody who's banned

23 has been banned because they have violated whatever

24 those guidelines are.

25       Q       Does the moderator ban someone for just
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #39
                                                                        34991-1
                                                                          of 261 Page 39

 1 like one post that violates the guidelines or does

 2 it take more than one?

 3       A      I don't know.         I think that would probably

 4 depend on the context and the content of the post.

 5       Q       And in terms of Mr. Meyer being banned, is

 6 it your understanding that -- being banned is it

 7 your understanding that he was banned because he had

 8 multiple sort of instances where he violated the

 9 guidelines or the rules for that listserve?

10       A      I don't know.

11       Q       And do you still have access to those

12 listserves?

13       A      Yeah, I still am prescribed to the Bozone

14 listserve.

15       Q       Have you ever posted in response to

16 anything that Mr. Meyer has posted on those

17 listserves?

18       A      Not to my recollection.

19       Q       Has he ever posted in response to anything

20 that you have posted?

21       A      No.

22       Q       And did you double check that listserve

23 for purposes of responding to the subpoena to see

24 whether or not there was some conversation between

25 you, Mr. Meyer?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #40
                                                                        34991-1
                                                                          of 261 Page 40

 1       A      When I filtered my inbox it captured

 2 listserve conversations so long as the person who

 3 sent that email was John or myself, so.

 4       Q       Okay.

 5       A      It wouldn't have filtered if he was just a

 6 recipient, but it did filter out ones where, you

 7 know, if I had written it it would have shown up.

 8 If I had written it to John then it would have shown

 9 up or responded directly to an email that he had

10 posted.

11       Q       Got you.      Do you have in front of you Big

12 Sky 898?

13               MR. MORRIS:       And, Breean, this is 005 on

14 the share file.

15       A      Yes.

16       Q       And Big Sky 898, that's a true and correct

17 copy of a text message exchange that you had with

18 Mr. Meyer between September 30th, 2017, and October

19 3rd, 2017; correct?

20       A      Correct.

21       Q       Let's mark that as Deposition Exhibit 99,

22 please.

23               THE REPORTER:        Okay.

24               MR. MORRIS:       Do we have it marked?

25               THE REPORTER:        Yes.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #41
                                                                        34991-1
                                                                          of 261 Page 41

 1               MR. MORRIS:       Thank you.

 2 BY MR. MORRIS:

 3       Q       Deposition Exhibit 99, in this text

 4 exchange on the left, the gray outside area that is

 5 messages sent by Mr. Meyer; correct?

 6       A      Correct.

 7       Q       And on the right in blue those are

 8 messages you sent to Mr. Meyer; right?

 9       A      Yeah, correct.         Just as a note, it's a

10 black and white copy, so.             What may be blue for you

11 is dark gray.

12       Q       Sure.    In any event on the right-hand side

13 is your messages to Mr. Meyer; right?

14       A      Correct.

15       Q       Thanks.     And you and Mr. Meyer have

16 nicknames for each other.             And he sometimes refers

17 to you as Trevorpus; correct?

18       A      That's correct, yeah.

19       Q       Okay.

20       A      Is that the first time that that's come up

21 in a deposition?

22       Q       Well, you know, these things happen.

23               So that is a nickname that he gave you

24 based on some sort of climb that you guys did in the

25 Tetons; right?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #42
                                                                        34991-1
                                                                          of 261 Page 42

 1       A      Correct.

 2       Q       Okay.    And then you refer to him sometimes

 3 as Drizzle-Filth or something like that; is that

 4 right?

 5       A      I have.      I would say I don't really use

 6 that nickname with nearly the frequency that he

 7 refers to me as Trevorpus, so.

 8       Q       All right.      Thanks.      Fair enough.

 9               So about the middle of Deposition Exhibit

10 99, there is a text message from Mr. Meyer dated

11 October 2nd, 2017, at 8:21 p.m.               Do you see that?

12       A      I do.

13       Q       And Mr. Meyer is asking you to reply on

14 that Goals versus Tactics post.               Do you see that?

15       A      I do.

16       Q       Do you recall what Mr. Meyer's Goals

17 versus Tactics post was?

18       A      I do not.

19       Q       Okay.    Do you have any recollection at all

20 of what that post was about?

21       A      I don't.       I'm sorry.

22       Q       Okay.    You responded to Mr. Meyer's

23 request by saying that you'll have some time

24 tomorrow to send out a reply and that you had

25 something in mind; correct?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #43
                                                                        34991-1
                                                                          of 261 Page 43

 1         A    Yes.

 2         Q     But you don't remember what that -- you

 3 don't remember responding to that post.

 4         A    I don't, no.

 5         Q     And do you have a sense of what this was

 6 posted on?      Would this be on the Bozone board's

 7 listserve?

 8         A    It's possible, yeah.

 9         Q     What other listserve or posts would it be

10 on if not on the Bozone board?

11         A    It could have been a board communication,

12 Cottonwood board communication.

13         Q     Okay.    So the Cottonwood board submits

14 posts at times; is that right?

15         A    Yeah.     I mean, the language there I think

16 -- I don't think anybody's called it a post before.

17         Q     Okay.

18         A    Like internally there is not a language --

19 there's not a shared language internally among the

20 board of referring to emails as posts.

21         Q     Okay.    Could it be a Facebook post?

22         A    Yes.

23         Q     And do you have any recollection of a

24 Goals versus Tactics Facebook post that Mr. Meyer

25 made?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #44
                                                                        34991-1
                                                                          of 261 Page 44

 1        A     I don't.

 2        Q      Did you look for that for purposes of

 3 responding to the subpoena?

 4        A     I did not specifically look for that post.

 5 I think I've described my efforts to review

 6 potential social media, Facebook specific, Facebook

 7 Messenger communications.

 8        Q      Can you please go through the Bozone

 9 boards and the Facebook posts from that time period

10 after this deposition and produce, if you have it,

11 anything related to the post that's referenced in

12 this text message?

13        A     Yes.     Left me make a note I guess.

14        Q      Okay.    Will you turn to Bates -- do you

15 have in front of you Big Sky 909 through 910?

16        A     Yes.

17              And let's mark that as Deposition Exhibit

18 100.

19               (Discussion held off the record)

20               MR. MORRIS:       Back on the record.

21 BY MR. MORRIS:

22        Q      So Deposition Exhibit 100 is additional

23 text messages exchanged between you and Mr. Meyer

24 and these are dated June 10, 2017, through looks

25 like June -- I'm sorry -- July 10, 2017, through
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #45
                                                                        34991-1
                                                                          of 261 Page 45

 1 July 14, 2017; correct?

 2         A    910 looks like it precedes 909.                910

 3 starts June 13, 2017.           And then 909 would come after

 4 chronologically which goes to July 14, 2017.

 5         Q     Right.     Thank you for that.          Right.      So

 6 910 is chronologically before 909; correct?

 7         A    Correct.

 8         Q     Okay.    And if you look at the bottom of

 9 910. Do you see the text message where Mr. Meyer is

10 asking you to submit a declaration for net metering

11 case?

12         A    Yes.

13         Q     Okay.    And then at the very bottom of 910

14 there is a text message that runs out with give me a

15 shout when you have.          Do you see that?

16         A    Yes.

17         Q     Then if you go to 909, it doesn't look

18 like the entire text message has been captured;

19 right?

20         A    Yeah, potentially.           I mean, I don't know

21 that last text bubble could end with give me a shout

22 when you have and the next one could --

23         Q     Do you have your phone with you today?

24         A    I do.

25         Q     Are you able to pull that up?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #46
                                                                        34991-1
                                                                          of 261 Page 46

 1       A      Yeah, if you give me a second.                Okay.     I

 2 have it here.

 3       Q       Okay.    And are there text messages missing

 4 between 910 and 909 that are shown on Deposition

 5 Exhibit 100?

 6       A      The only -- no, the only thing that is

 7 missing is that for some reason the screen shot cut

 8 off the last word and the text bubble on 910.                      That

 9 text message reads on my phone:               Won't be much work.

10 Need an electronic signature.              Give me a shout when

11 you have a minute.          And then the following text

12 message appears at the top of 909.                Just tried.

13       Q       All right.      Thank you.

14               So in these messages Mr. Meyer was asking

15 you to submit a declaration for this lawsuit about

16 net metering.        Do you recall that metering case?

17       A      Yes.

18       Q       Who is being sued, if you recall?

19       A      I believe it was the Public Service

20 Commission, but I'm not positive.

21       Q       Okay.    And was Mr. Meyer essentially

22 requesting that you be a representative plaintiff in

23 that lawsuit?

24       A      That's my understanding.

25       Q       And have you been a plaintiff in any other
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #47
                                                                        34991-1
                                                                          of 261 Page 47

 1 lawsuits, representative capacity or otherwise,

 2 other than that in that net metering case?

 3       A      I don't know.         There may be one more, but

 4 I don't have a specific recollection of it.

 5       Q       And did you submit the declaration that

 6 Mr. Meyer was requesting you to submit?

 7       A      I believe I did, yes.

 8       Q       Did you file other sworn statements with

 9 the court in connection with that case?

10       A      No, I think there was one document that he

11 shared with me digitally which I reviewed and

12 signed. And that was my involvement.

13       Q       To your knowledge you have never been a

14 plaintiff in any other lawsuit; correct?

15       A      Like I said, there may be one or more

16 others, but not that I can specifically remember.

17       Q       Why do you not know if you were a

18 plaintiff in any other lawsuit?

19       A      The way Cottonwood is structured, it's a

20 member organization.          And so John has often

21 undertaken lawsuits representing the members of

22 Cottonwood.       And I'm not an attorney, I guess I

23 should say that first, so forgive my bastardization

24 of how this process works, but my understanding is

25 that in order to file a suit you have to prove that
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #48
                                                                        34991-1
                                                                          of 261 Page 48

 1 somebody has been harmed in some way or there's some

 2 grievance that's been suffered.

 3              And so as a membership organization John

 4 has used that structure to say, you know, if you

 5 pollute the environment you're harming the members

 6 of Cottonwood. And so they would be the ones who are

 7 suffering that grievance.             So the times he's asked

 8 me to be -- to submit declaration has been in that

 9 context.

10              So the Public Service Commission net

11 metering case, I was trying to increase the caps on

12 the amount of energy that individuals could sell

13 back into the grid. And I believe the argument there

14 was by them limiting that cap or by them providing a

15 cap, it's negatively impacting me as a Cottonwood

16 member because I can't then, you know, it limits my

17 ability to pursue solar electric generation at my

18 property if I had that desire.

19              So --

20       Q       Okay.

21       A      -- my lack of specific recall for a lot of

22 these things is because nothing has gone beyond

23 submitting a declaration like that.                 So it just

24 doesn't really stand out to me as I didn't have to

25 present myself at trial or really be involved in the
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #49
                                                                        34991-1
                                                                          of 261 Page 49

 1 process beyond that.

 2       Q       Do you have a personal stake in the net

 3 metering case?

 4       A      Yes.

 5       Q       Okay.    What was that?

 6       A      Similar to what I described.               It's, you

 7 know, I think that that --

 8       Q       Okay.    Let me just ask you this.

 9               Did you have a solar panel or grid?

10       A      No.

11       Q       Okay.    Did you purchase one and want to

12 put it up?

13       A      No.

14       Q       Did you look into purchasing one?

15       A      At the time of submitting the declaration?

16       Q       Yeah.    Did you get an estimate from a

17 company for purchasing solar infrastructure --

18       A      No.

19       Q       -- for your home?

20               But you were a plaintiff in this lawsuit

21 about this issue, net metering?

22       A      Yes.

23       Q       And have you -- you said you may have been

24 a plaintiff in some other lawsuit; correct?

25       A      I said that's a possibility, yeah.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #50
                                                                        34991-1
                                                                          of 261 Page 50

 1       Q       And what other lawsuit do you think you

 2 may have been a plaintiff in?

 3       A      I don't recall.

 4       Q       You don't have any recollection of what

 5 other lawsuit that may be.

 6       A      No.

 7       Q       Okay.    And in this particular incident Mr.

 8 Meyer asked you to sign a declaration that was due

 9 that same day; correct?

10       A      Yes.

11       Q       And you gave that to him and he thanked

12 you for the quick turnaround and he filed it with

13 the court; correct?

14       A      Yes.

15       Q       Can you find in front of you Big Sky 888

16 through 887?

17               MR. MORRIS:       Is that number seven in the

18 share file?

19               MS. WALAS:      Yes.

20               MR. MORRIS:       Thank you.

21       A      Yes, I have it here.

22       Q       Great.     Let's mark that 101.           Deposition

23 Exhibit 101, please.          And Deposition Exhibit 101 is

24 a continuation of text messages that you had with

25 Mr. Meyer; correct?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #51
                                                                        34991-1
                                                                          of 261 Page 51

 1       A      Correct.

 2       Q       And if you look on page 888, the text

 3 messages are dated December 18, 2017 -- I'm sorry.

 4 They begin December 12, 2017, and continue through

 5 December 18, 2017; right?

 6       A      Correct.

 7       Q       And then they jump on Big Sky 887 to

 8 January 14, 2019.

 9       A      Correct.

10       Q       And that's about a two-year gap in the

11 chronology there; correct?

12       A      Correct.

13       Q       And you sort of alluded to this earlier,

14 but --

15       A      It's about --

16       Q       I'm sorry.      Did I cut you off?

17       A      No, I'm just looking at this.               I mean,

18 it's about a year gap, right?

19       Q       Yeah, you're right.          It is about a year

20 gap. It's about a year and a month gap.                  Thank you.

21               And you recall this is the way you

22 produced it to us?

23       A      Yes.

24       Q       And, in fact, before this deposition I

25 asked you about this gap; right, over email?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #52
                                                                        34991-1
                                                                          of 261 Page 52

 1       A      Correct.

 2       Q       And you indicated to me that you had

 3 produced all of the text messages that you have with

 4 Mr. Meyer; right?

 5       A      Correct.       When you sent that follow-up

 6 email I went back into my phone and confirmed that

 7 that's all the records that I have.

 8       Q       Okay.    Do you know as you sit here today

 9 why there's this one year gap in your text messages

10 with Mr. Meyer between December 18, 2017, and

11 January 14, 2019?

12       A      I do not.

13       Q       Okay.    Do you recall deleting any text

14 messages in this time period?

15       A      I do not.

16       Q       You have no recollection of deleting them,

17 any text messages from this time period; is that

18 correct?

19       A      That's correct.          I mentioned earlier I

20 have in the past deleted message conversations on my

21 phone to create more space, so it is certainly a

22 possibility that when I've done that I may have

23 deleted conversations between John and myself.                     But

24 I don't have specific recollection of going in to

25 delete this conversation.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #53
                                                                        34991-1
                                                                          of 261 Page 53

 1        Q      Would you delete for any particular

 2 purpose? In other words, were you deleting

 3 selectively your text messages or were you just

 4 deleting wholesale when you've been doing this

 5 deletion process?

 6        A     No, the latter.          I mean, sort of

 7 indiscriminately checking to see if there's

 8 important information in the record of that

 9 conversation that I wanted to keep, maybe photos or

10 videos that someone had sent me that I didn't want

11 to delete.      Those would be the considerations that I

12 would be making when looking at whether to delete or

13 not.

14        Q      Okay.    And you did delete messages prior

15 to December 12, 2017, until November 2016; correct?

16        A     Correct.

17        Q      And you didn't delete text messages post

18 January 2019; correct?           January 14; correct?

19        A     Not to my knowledge.

20        Q      Has anyone ever directed you to delete

21 certain text messages you had with Mr. Meyer?

22        A     No.

23        Q      Or asked you to?

24        A     No.

25        Q      And you know, Trevor, that December 15,
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #54
                                                                        34991-1
                                                                          of 261 Page 54

 1 2017, was about the time that Mr. Meyer filed the

 2 lawsuit for which we are here today, don't you?

 3         A    I was not aware of that, no.

 4         Q     You don't know that?

 5         A    I didn't know when he filed it, no.

 6         Q     Okay.    Do you recall being copied on an

 7 email to Taylor Middleton by Mr. Meyer informing

 8 Taylor Middleton of Big Sky Resort that he was going

 9 to file a lawsuit?

10         A    I don't recall it.           It may have happened.

11         Q     Okay.    You don't have any recollection of

12 that.

13         A    No.

14         Q     Okay.    Do you recall that you did, in

15 fact, have text messages with Mr. Meyer between

16 December 18, 2017, and January 14, 2019?

17         A    Yes.

18         Q     And it's your testimony that those

19 messages have been deleted by you; correct?

20         A    No.     I mean, that would be my best guess

21 is the reason that they are no longer -- well, I

22 guess my best guess is that that gap exists because

23 I deleted those conversations in an attempt to

24 create more space on my phone.

25              It's also possible that those text
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #55
                                                                        34991-1
                                                                          of 261 Page 55

 1 messages, we didn't communicate for that block of

 2 time.       I would say that's much less likely.

 3         Q      And have you ever given your phone to Mr.

 4 Meyer?

 5       A        No.

 6         Q      Okay.   So it's not your testimony that Mr.

 7 Meyer deleted these text messages, it would have

 8 been you?

 9       A        It would have been me, yes.

10         Q      Okay.   And do you recall discussing in

11 text messages with Mr. Meyer his lawsuit against Big

12 Sky between December 12 -- I'm sorry, December 18,

13 2017, and January 14, 2019?

14       A        I don't have a specific memory of that.                 I

15 know generally I've texted with John about the

16 lawsuit, but I couldn't say that I have a specific

17 recollection of those conversations.                 I have a

18 knowledge that we have communicated about that in

19 that time frame, but that's as far as I would say.

20         Q      Okay.   And just so I'm clear, in response

21 to the email that I sent you concerning this gap,

22 you looked at your phone and you confirmed for

23 yourself that there were no text messages in that

24 time period with Mr. Meyer; correct?

25       A        Correct.     I was relatively annoyed about
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #56
                                                                        34991-1
                                                                          of 261 Page 56

 1 having to produce all of the documents and not

 2 having an efficient way to do so, so when I finally

 3 put them all up and got the file sizes correct, I

 4 was pretty excited to be done with that.

 5              I received your email and was frustrated

 6 that I may have missed something.                So return to the

 7 phone and confirmed that, in fact, there was that

 8 gap in that communication.

 9       Q       Okay.    Can you look at Big Sky 918 to 946,

10 please?

11       A      Yes.

12       Q       And let's mark Big Sky 918 to 946

13 Deposition Exhibit 102.

14       A      Okay.     It's marked.

15       Q       Okay.    And, Mr. Lowell, before we go on to

16 Deposition Exhibit 102, let me just ask you one

17 final question about this gap in your text messages.

18               Do you know when you deleted these text

19 messages?

20       A      No.     I have recollection of, you know,

21 several instances casually waiting for a bus or

22 something where I've gone through my phone to try to

23 create more space. So I don't have a specific --

24       Q       Okay.

25       A      -- recollection, no.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #57
                                                                        34991-1
                                                                          of 261 Page 57

 1       Q       Okay.    So moving on to Deposition Exhibit

 2 102. That's a continuation of text messages that you

 3 had with Mr. Meyer; correct?

 4       A      Correct.

 5       Q       And the reason that the format is

 6 different for these text messages as opposed to the

 7 other ones that we talked about today is because you

 8 used a program on your computer to generate this

 9 word -- as a Word document; is that right?

10       A      Correct, I copy and pasted it from the

11 iMessages program on my Apple laptop which is

12 synched with my phone.           So these are all the

13 messages that were saved on that program.

14       Q       Okay.    And unfortunately we can't see the

15 date or the time of any of these messages; right?

16       A      Correct.

17       Q       And do you have a way that you can use

18 that program that would show us the date or the time

19 that these messages were transpired?

20       A      Not that I'm currently aware of.                 I think

21 the best way to get that information is to use the

22 same process for the other text messages.                   So screen

23 shot them, send them as image files.

24       Q       When did you learn that you were named as

25 a witness in this case?            I think we already talked
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #58
                                                                        34991-1
                                                                          of 261 Page 58

 1 about it, Mr. Meyer communicated with you, but when

 2 was that, do you recall?

 3       A      I think that was probably late July of

 4 this year I received a text message from him.

 5       Q       And do you intend to attend trial in this

 6 case in Butte about the week of October 26, 2020?

 7       A      I have not made a final decision about

 8 that. My understanding is that there would be a

 9 discussion.        I do not have a desire to get onto a

10 plane given the global pandemic that is happening.

11 And so if it's possible to avoid that that would be

12 my preference above all.

13       Q       Okay.    And do you have an understanding of

14 why you were named as a witness in this case?

15       A      My understanding is that I'm somebody who

16 has known John for a long time both before and after

17 his ski injury.        And so I could speak to, you know,

18 his character, any impacts that I've observed

19 resulting from the injury.             I was in the hospital a

20 few days after it happened so, and I'm a close

21 friend of his.

22       Q       Anything else?

23       A      No.

24       Q       Do you know anything about Mr. Meyer's

25 medical records related to his ski accident?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #59
                                                                        34991-1
                                                                          of 261 Page 59

 1       A      I know certain facts about what happened

 2 to him.     What, you know, some of the injuries he

 3 sustained. As I said, I was in the hospital visiting

 4 him soon after the accident occurred so have spoken

 5 with his father at the time about the injuries.                      I

 6 was living in Missoula when he was transferred to

 7 the Community Hospital there for rehab and PT and

 8 continuing care.         So I was visiting him there.              So,

 9 yes, I would say I do.

10       Q       Okay.    Have you been apprised during the

11 course of this litigation of what medical record Mr.

12 Meyer has produced and when he has produced them?

13       A      No.

14       Q       And you don't have possession of any

15 medical record for Mr. Meyer relating to his ski

16 accident; correct?

17       A      Correct.

18       Q       You haven't provided to Mr. Meyer any

19 medical records for purposes of producing those to

20 Big Sky Resort in this litigation; right?

21       A      I have not.

22       Q       And same question with respect to medical

23 bills.     Have you been apprised of what medical bills

24 Mr. Meyer has produced when during the course of

25 this litigation?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #60
                                                                        34991-1
                                                                          of 261 Page 60

 1         A    No.

 2         Q     You don't have possession of any of his

 3 medical bills; correct?

 4         A    No.

 5         Q     And you didn't assist Mr. Meyer in any

 6 capacity with producing his medical bills; right?

 7         A    No.

 8         Q     And do you know anything about Mr. Meyer's

 9 medical bills that you could testify to from your

10 personal knowledge at trial?

11         A    I know that they were substantial and that

12 it caused a lot of financial harm and difficulties

13 for him and his family because of the amount of --

14         Q     Okay.

15         A    -- cost of treatment and...

16         Q     And how do you know that his medical bills

17 were substantial?

18         A    He told me.

19         Q     Okay.    Any other source of information for

20 that?

21         A    Just general knowledge of the American

22 healthcare system.

23         Q     And you are not an expert in medical

24 billing; right?

25         A    No.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #61
                                                                        34991-1
                                                                          of 261 Page 61

 1       Q       And do you have an understanding of Mr.

 2 Meyer's health insurance coverage that he had in

 3 place at the time of his ski accident?

 4       A      Not an in-depth understanding.                I knew

 5 that he was covered under the firm he was working

 6 for at the time, but that's about as deep as my

 7 understanding goes.

 8       Q       Okay.    You don't know at what rate his

 9 insurance paid something or didn't pay something and

10 that sort of thing; correct?

11       A      Correct.

12       Q       So in terms of the financial impact of the

13 medical bills we just spoke of, how do you know

14 about that?

15       A      As I mentioned earlier in a conversation

16 with John and his father he's told me.

17       Q       Okay.    Any other source of that

18 information about that financial impact other than

19 things that Mr. Meyer or his father have told you?

20       A      No.

21       Q       Do you consider John Meyer to be your best

22 friend?

23       A      I consider him to be one of my best

24 friends, yes.

25       Q       Okay.    And you visited, like you just
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #62
                                                                        34991-1
                                                                          of 261 Page 62

 1 said, Mr. Meyer in the hospital after his ski

 2 accident that we're here for today in this case;

 3 right?

 4       A      Correct.

 5       Q       And how long did you visit Mr. Meyer after

 6 that, when he was in the hospital?

 7       A      I believe he stayed maybe two nights, two

 8 or three nights in the Billings area.                  And then

 9 would, you know, come several times a day to his

10 hospital room, meet with him, staying at a nearby

11 hotel.

12       Q       And do you remember when that was?

13       A      It was fairly soon after his accident.

14 When I arrived at the hospital he was still

15 intubated and, yeah, in very serious condition.                      So

16 I don't know exactly how many days transpired

17 between when I arrived to visit him and when his

18 accident was, but it was maybe -- maybe three or

19 four days after the accident happened.                  I was in New

20 Hampshire at the time of the accident.

21       Q       Okay.    So you flew out to Billings?

22       A      Yep, I was living in Missoula.                I had

23 returned to New Hampshire for my then girlfriend's

24 30th birthday party.          Received a phone call from

25 Tina Deweese while I was in New Hampshire informing
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #63
                                                                        34991-1
                                                                          of 261 Page 63

 1 me of the accident.          And then I left the next day on

 2 a plane to return to Missoula.               Drove to Bozeman,

 3 picked up Tina and got a room at the hotel next to

 4 the hospital.

 5       Q       Okay.    And what did Tina Deweese tell you

 6 had happened?

 7       A      I would not trust my, you know, direct

 8 recollection of this, but the conversation was that

 9 John had had an accident while skiing with Amanda at

10 Big Sky; that he had been Life Flighted to Billings

11 and was in the ICU and was unconscious in a coma.

12       Q       Anything else that you recall from that

13 conversation about what she told you happened in the

14 ski accident?

15       A      No, I think I captured it there.                 There

16 was probably some discussion about my travel plans

17 and how I may link up with her to visit him at the

18 hospital, but her understanding of the accident at

19 that point was just that he was in serious condition

20 and was either at Billings ICU or on his way and

21 that the accident had occurred at Big Sky Resort and

22 he was skiing with Amanda, his now wife.

23       Q       Okay.    I'm sorry, did I cut you off?

24       A      Amanda, his now wife, for context.

25       Q       Right.     Got it.      And did you see Amanda
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #64
                                                                        34991-1
                                                                          of 261 Page 64

 1 when you were in Billings visiting Mr. Meyer?

 2       A      I did.

 3       Q       And did you have -- did you talk with her

 4 at all about what had happened?

 5       A      I'm sure, yeah.          I don't, again, I don't

 6 have specific recollection of that conversation.                      We

 7 were -- spent several hours with her and she was

 8 there in the hospital room most of the time with

 9 him, but I don't have recollection of specific

10 details.

11       Q       You don't remember what she told you about

12 how the wreck occurred?

13       A      I remember she told me that she didn't

14 really see it.        I think that she came around and saw

15 him prostrate on the ground basically, but she

16 didn't have a visual recollection or actually see

17 exactly what happened.

18       Q       Okay.    But she told you she didn't see it.

19 Did she tell you anything else about how Mr. Meyer's

20 wreck occurred?

21       A      No.

22       Q       Did she tell you that Mr. Meyer was skiing

23 fast that day?

24       A      No.

25       Q       She didn't mention that?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #65
                                                                        34991-1
                                                                          of 261 Page 65

 1       A      No.

 2       Q       Did she tell you of her belief that Mr.

 3 Meyer had lost control uphill of a cat track and

 4 then tumbled over it?

 5       A      No.

 6       Q       Did she mention anything to you about the

 7 cat track at the base of the Highway run being

 8 difficult to see on that day?

 9       A      Not that I recall.

10       Q       Did you talk with Ron Meyer, John's

11 father, while you were in Billings?

12       A      Yes.

13       Q       And do you recall any discussions with him

14 about how Mr. Meyer's ski wreck occurred?

15       A      Not specifically.          Again, I would wager

16 that there were conversations about sort of what he

17 knew, but I don't have specific recollection of

18 details that we discussed.

19       Q       Okay.    And with Mr. Meyer, were you able

20 to speak with Mr. Meyer himself in Billings when you

21 were visiting Mr. Meyer in the hospital?

22       A      There was very limited communication.                   I

23 mean, the first time that he was conscious in the

24 room with me he recognized me, but, you know,

25 couldn't -- couldn't really talk very well.                    Seemed
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #66
                                                                        34991-1
                                                                          of 261 Page 66

 1 to be very confused.          So, no, I mean, there was --

 2 there was some small exchanges, but really nothing

 3 of substance, because he wasn't really able to

 4 communicate that well.

 5       Q       Do you recall any discussion with anyone

 6 while you were in Billings of any witnesses to Mr.

 7 Meyer's ski wreck?

 8       A      No.

 9       Q       Okay.    And I think you had said this

10 already, but you were living in Missoula at the time

11 of Mr. Meyer's ski wreck; right?

12       A      Correct.

13       Q       And Meyer was also living in Missoula; is

14 that right?

15       A      Yeah, he had recently moved there is my

16 memory.

17       Q       Okay.

18       A      He had taken a job with a law firm in

19 Missoula and had moved into an apartment downtown.

20       Q       Okay.    And before taking that job in

21 Missoula, he was living in Bozeman; right?

22       A      Yes.

23       Q       And he was living in a yurt; is that

24 right?

25       A      John has lived in a yurt in the past for
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #67
                                                                        34991-1
                                                                          of 261 Page 67

 1 substantial amount of time.             I don't have an exact

 2 recollection of sort of when he was in a yurt and

 3 when he was in other -- living in other places.

 4       Q       Is it your understanding that Mr. Meyer

 5 lived in the yurt until the time that he moved to

 6 Missoula?

 7       A      Again, I'm not certain.             That sounds

 8 right, but I am not certain.

 9       Q       Okay.    And did you visit with Mr. Meyer at

10 his apartment in Missoula after he was released from

11 the hospital in Billings?

12       A      He was released from the hospital in

13 Billings and transferred to the hospital in

14 Missoula.      I visited him at the hospital in

15 Missoula.      And then visited him once he moved out of

16 that hospital into the apartment, back into his

17 apartment that he had rented prior to the accident.

18       Q       Okay.    When did you visit him in the

19 hospital in Missoula, do you recall?                 Several times?

20       A      Yeah, maybe three or four times.

21       Q       And did you speak with Mr. Meyer in the

22 hospital in Missoula?

23       A      Yes.

24       Q       And what did he tell you about how his ski

25 wreck had occurred when you visited him in the
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #68
                                                                        34991-1
                                                                          of 261 Page 68

 1 hospital in Missoula, if anything?

 2       A      I don't remember a conversations specific

 3 to that.     You know, he was in a lot of pain and so

 4 we talked a lot about at the time they didn't know

 5 that he had also broken his arm.               So I remember him

 6 discussing how much his arm hurt and talking about,

 7 you know, basically his condition and what was --

 8 how he was doing, how he was feeling.

 9              His father was there quite often too.                   So

10 I would meet with John and often sort of step

11 outside and talk to his dad.              John was very tired

12 and often, you know, couldn't sustain conversations

13 for long periods of time.             Couldn't sustain a lot of

14 activity and so they were often pretty brief

15 conversations.

16              He also was struggling to verbalize and to

17 vocalize a lot of things.             So I think it was just

18 generally difficult.          So the conversations were

19 pretty brief, how are you?             How is it going today?

20 You know, what hurts?           That type of thing.

21       Q       Okay.    And did you talk with Breean -- I'm

22 sorry.     Did you talk with Amanda Eggert in Missoula

23 about how Mr. Meyer's ski wreck occurred?

24       A      It's possible, yeah.            I would think that I

25 would be curious as to sort of what she knew.                     So I
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #69
                                                                        34991-1
                                                                          of 261 Page 69

 1 know at some point, you know, soon after the

 2 accident whether it was in Missoula or Billings,

 3 that I probably asked her what she knew of the

 4 accident.

 5       Q       What did she tell you?           Have you already

 6 gone over what all she told you?

 7       A      I have, yeah.

 8       Q       Did she tell you Mr. Meyer did not

 9 remember his ski wreck?

10       A      I don't know.         I don't know that.

11       Q       Did Mr. Meyer ever tell you that he didn't

12 remember how his ski wreck occurred?

13       A      I recall him talking at different points

14 about how the post-accident, his struggle to sort

15 of, you know, remember things and place things

16 chronologically, but I don't know specifically if he

17 said I don't remember the accident.                 I think he had

18 memory of many aspects of it.              It seemed to be in

19 conversation he could talk about, you know, seeing

20 the -- yeah, I guess I don't -- I would say I don't

21 know specifically.

22       Q       So as I understand your testimony, at a

23 certain point Mr. Meyer talked to you about how he

24 believed the ski wreck occurred; correct?

25       A      Yeah.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #70
                                                                        34991-1
                                                                          of 261 Page 70

 1         Q     Okay.    And he also told you at a certain

 2 point that he didn't remember certain parts of the

 3 day and the chronology of things; correct?

 4       A      Yeah, I would say more broadly that he was

 5 struggling just with general memory recall and with

 6 cognitive function.

 7         Q     Did he tell you that he couldn't remember

 8 part -- the day on which his ski wreck occurred?

 9       A      I don't know that he specifically said

10 that.

11         Q     He never, never told you that.

12       A      I don't know that he specifically said

13 that.

14         Q     That you recall?

15       A      Yeah, I mean, what we talked about was

16 sort of his general cognitive abilities and the

17 impact of the accident on that.               And part of that --

18         Q     Okay.

19       A      -- discussion at different times was

20 memory recall.

21         Q     Okay.    And when was the first time Mr.

22 Meyer spoke to you about how he believed his ski

23 wreck occurred?

24       A      I don't know.         I think that, you know, the

25 immediate time after the accident he was pretty
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #71
                                                                        34991-1
                                                                          of 261 Page 71

 1 messed up and so not communicating very well.                     So I

 2 think, you know, probably his recollection of it,

 3 that conversation, that he had came, you know, after

 4 he was out of the Missoula hospital and a little

 5 more able to communicate effectively and a little

 6 more stable physically.

 7       Q       Okay.    So do you have a specific

 8 recollection of that or are you just sort of trying

 9 to place it in your own mind?

10       A      I don't have a specific recollection.                   I

11 recall not having a firm understanding of how the

12 accident happened for a while afterwards.

13       Q       Okay.

14       A      And then I don't know when specific

15 conversations may have happened between he and I, or

16 Amanda and I or his father, but I think those

17 details, you know, what I recall is those details

18 sort of getting filled in over time through

19 conversations with Amanda and through conversations

20 with John.

21       Q       Okay.    And I think what you are telling me

22 is that you don't believe that any conversations

23 with Mr. Meyer about the nature or about how his ski

24 wreck occurred when he was in the hospital in

25 Missoula?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #72
                                                                        34991-1
                                                                          of 261 Page 72

 1       A        Not that I can specifically recall, no.

 2         Q      It would have been at a certain time after

 3 that; right?

 4       A        That's my guess, yes.

 5         Q      And do you recall ever asking him, John,

 6 what happened, how did this ski wreck occur,

 7 something of that sort?

 8       A        I think it's very likely, yeah.              I don't

 9 remember a specific recollection of that, but...

10         Q      Okay.   And in a general way do you recall

11 what he told you when you asked him that question or

12 question to that effect?

13       A        I remember the detail, the cat track.                 I

14 remember the detail of Amanda not seeing the actual

15 accident occur.        And her coming upon him after the

16 fact. I remember the details of him being Life

17 Flighted.       He felt like the ski patrol saved his

18 life.       Yeah, that's what I recall.

19         Q      Okay.   You first said the detail of the

20 cat track.       What did he tell you about a cat track?

21       A        I don't know if it was John or if it was

22 Amanda.       I just remember that I think that he --

23 that that was somehow either what he hit, or what

24 propelled him into the air or was a terrain feature

25 that was -- played a prominent role in his accident.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #73
                                                                        34991-1
                                                                          of 261 Page 73

 1       Q       Okay.    And to your recollection you don't

 2 know whether or not John told you that or Amanda

 3 told you something about a terrain feature; is that

 4 right?

 5       A      Yeah, it would be one or the other.                  It

 6 could likely be both.

 7       Q       Okay.    But you don't have -- okay.              So it

 8 sounds like the details of this description of how

 9 the accident or the ski wreck occurred were never

10 super clear to you or at least you don't have a

11 memory of them being described to you in a super

12 clear way; is that right?

13       A      That's accurate.

14       Q       Okay.    So Mr. Meyer moved to Amanda

15 Eggert's place south of Big Sky in March of 2016;

16 right?

17       A      That sounds correct, yeah.

18       Q       And do you know why he moved from Missoula

19 to Amanda Eggert's place south of Big Sky?

20       A      I think there was some -- couple of

21 factors involved.         He lost his position at the firm

22 where he was working prior to the accident.                    He was

23 in a relationship that was developing and going well

24 with Amanda.       So I think he wanted to be, you know,

25 to be closer to her and live with her that I think
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #74
                                                                        34991-1
                                                                          of 261 Page 74

 1 is the primary reason that the decision was made.

 2         Q      Okay.   He lost his position with WildEarth

 3 Guardians; is that right --

 4       A        Yes.

 5         Q      -- in March of 2016?

 6       A        Yes.

 7         Q      And what did Mr. Meyer tell you about him

 8 losing his position with WildEarth Guardians?

 9       A        The only thing I recall or know is that he

10 started with them pretty soon not -- not too far

11 before when he got in his accident.                 So he came on

12 and then had his accident and then was obviously out

13 on leave because he wasn't able to work anymore as a

14 result of that.

15                He was covered, I think, by the insurance

16 that they had or some partially covered, I'm not

17 sure.       My recollection is that there was some

18 tension around whether he would be able to return to

19 work in full capacity, what that time frame would

20 be, how long the organization would support him on

21 medical leave.

22                And then I'm not sure how all those

23 different factors came together but those were the

24 underlying issues that I was aware of.

25         Q      And he told you all of those things were
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #75
                                                                        34991-1
                                                                          of 261 Page 75

 1 factored into him being let go by WildEarth

 2 Guardians?

 3       A      Yeah, those are the details that I

 4 remember about his leaving that organization or

 5 being fired.       I'm actually not even sure if the

 6 decision was to fire him, or to let him go or he

 7 left on his own accord.            I couldn't speak to that.

 8       Q       You don't know whether or not he was fired

 9 or whether he resigned?

10       A      Correct.

11       Q       Did Mr. Meyer ever tell you he was fired

12 because WildEarth Guardians and his supervisor found

13 him to be unmanageable?

14       A      I don't have any recollection of that, no.

15       Q       He never told you that?

16       A      No.

17       Q       Okay.    And so you don't know whether he

18 was fired, you don't really know why that separation

19 occurred; right?

20       A      I was aware of the details that I just

21 spoke about.

22       Q       Okay.

23       A      And I was aware of a general growing

24 tension between him and WildEarth Guardians, but

25 that was about it.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #76
                                                                        34991-1
                                                                          of 261 Page 76

 1       Q       Okay.    What do you know about a growing

 2 tension between Mr. Meyer and WildEarth Guardians?

 3       A      What I previously stated, that he was a

 4 new employee who then became -- was on leave and

 5 unable to do his job because of an accident.                    And

 6 while he was recovering there was discussions about

 7 what his future with the organization would look

 8 like, what he had the ability to do professionally

 9 given his cognitive and physical issues.                   And that

10 that was sort of an ongoing discussion that seemed

11 to me from my vantage point was creating some

12 challenges for him and the organization.

13       Q       Sure.    Did you ever talk with anyone at

14 WildEarth Guardians about why Mr. Meyer was

15 separated from that position?

16       A      No.

17       Q       Have you ever found Mr. Meyer difficult to

18 manage?

19       A      To manage?

20       Q       Sure.

21       A      I don't.

22       Q       Yeah.    You worked with him at Cottonwood;

23 right?

24       A      Yeah.

25       Q       Have you ever found his style to be sort
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #77
                                                                        34991-1
                                                                          of 261 Page 77

 1 of difficult to manage?

 2       A      I would say that I think -- I don't find

 3 him difficult to manage.            I think he's very willing

 4 to, you know, to work with the board, to receive

 5 feedback, to adjust his goals and deliverables and

 6 outcomes and all those things per conversations and

 7 per board consensus. So no, I mean, as far as -- I

 8 think that word manage I would say no.

 9       Q       Okay.    Find him to be a nonconformer?

10       A      How would you define -- again, I guess he

11 is somebody who has a reputation for being

12 nonconforming, sure.          The man has lived in a yurt

13 for several years off the grid.               He's, yeah, I think

14 that's accurate.

15       Q       And outspoken?

16       A      Certainly, yeah.

17       Q       And can sometimes rub people the wrong way

18 with his outspoken views; right?

19       A      Yeah, I think he is very blunt.                He speaks

20 his mind and he doesn't hesitate to offer his

21 opinion about things.

22       Q       That's actually a point of pride for Mr.

23 Meyer that if he can sort of stir up conversation or

24 controversy about a certain issue, he feels like

25 he's leading?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #78
                                                                        34991-1
                                                                          of 261 Page 78

 1       A      I think he is interested in having honest

 2 conversations and speaking directly to issues.

 3       Q       Okay.    Did Mr. Meyer ever tell you that he

 4 blamed his firing by WildEarth Guardians on his ski

 5 wreck?

 6       A      I don't have a memory of him explicitly

 7 saying that.       I think that was something I

 8 understood, you know, in the hypothetical if he had

 9 not had a ski accident that it wouldn't, you know,

10 the following events wouldn't have led to him being

11 fired from that organization.

12       Q       So that's just sort of your sort of

13 interpretation of the event; Mr. Meyer never told

14 you that; right?

15       A      He never explicitly said that.                I think we

16 had conversations about the challenges that the ski

17 accident had on his position at the organization.

18 So it's, you know, I would deduce from all those

19 conversations and the reality of the situation that

20 the ski accident had a relatively direct impact on

21 his employment there.

22       Q       Sure.    Again, that's just you sort of

23 deducting based on information that was provided to

24 you about Mr. Meyer; right?

25       A      Correct.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #79
                                                                        34991-1
                                                                          of 261 Page 79

 1       Q       Okay.    I think we talked earlier that Mr.

 2 Meyer was fired from WildEarth Guardians in March of

 3 2016; right?

 4       A      Yeah, I don't -- that sounds right.                  I

 5 trust that date.         It sounds about right.

 6       Q       Okay.    And do you know that Mr. Meyer was

 7 actually backcountry skiing again in March of 2016;

 8 right?

 9       A      I know that he returned to the sport that

10 same winter, yeah.

11       Q       Right.     In March.

12       A      Yeah, that sounds right.

13       Q       And he was skiing in the Pioneer

14 Mountains? Do you recall he was skiing backcountry

15 skiing in the Pioneer Mountains in March of 2016.

16       A      The memory that I have that confirms that

17 he was skiing again was I think he took a trip with

18 Amanda to the Beartooths at some point.                  So I don't

19 have a specific memory of his trip to the Pioneers,

20 but...

21       Q       Okay.    Will you look at Big Sky 823

22 through 824?

23               MR. MORRIS:       And, Breean, this is file 34.

24 BY MR. MORRIS:

25       Q       And, Trevor, this is probably -- this
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #80
                                                                        34991-1
                                                                          of 261 Page 80

 1 could very well could be towards the back of your

 2 file.       It's an email with a Bate stamp Big Sky 823

 3 on the front.

 4         A      Okay.    I have it here.

 5         Q      Let's mark that as Deposition Exhibit 103.

 6                And Deposition Exhibit 103 is a true and

 7 correct copy of an email exchange with Mr. Meyer and

 8 including you dated March 30th, 2016; correct?

 9         A      Correct.

10         Q      And does that refresh your recollection

11 about Mr. Meyer's backcountry skiing in March of

12 2016 in the Pioneer Mountains?

13         A      Yes, he says here, got out backcountry

14 skiing last weekend in the Pioneers.                 So good to be

15 back in it.

16         Q      Right.    And he also was responding at the

17 bottom of the page there to an email from Kelly

18 Nokes at WildEarth Guardians; right?

19         A      Yeah.

20         Q      He's volunteering to help do the station

21 take-out in April 2016; correct?

22         A      Yes.

23         Q      And as part of that wolverine monitoring

24 station take-out, they were also going to go and ski

25 on the South Bowl; correct?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #81
                                                                        34991-1
                                                                          of 261 Page 81

 1       A       Looks like there is discussion of

 2 hopefully being able to take a few turns on the

 3 South Bowl.

 4         Q     Correct.      And Mr. Meyer in March of 2016

 5 was already keen on engaging in both of those

 6 activities; right?

 7       A       Yes.

 8         Q     So you are not contending that in March of

 9 2016 Mr. Meyer was physically unable to tend to his

10 job with WildEarth Guardians, are you?

11       A       No.

12         Q     And I think you just spoke about this, but

13 in the summer of 2016 Mr. Meyer was also skiing what

14 he just mentioned in the Beartooth Mountains;

15 correct?

16       A       Yeah, I remember him telling me about that

17 trip.

18         Q     Right.     Can you locate Big Sky 748?              I

19 guess it's 748 through 749.

20               MR. MORRIS:       And, Breean, this is number

21 nine, file number nine in the shared file.

22       A       Is it an email or text message?

23         Q     Yeah, it's another email.             It's dated

24 September 2nd, 2016.          The subject of the email is D-

25 filth.      Big Sky email 748 to 749.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #82
                                                                        34991-1
                                                                          of 261 Page 82

 1               What we can do is bring it up on the share

 2 file.

 3         A    Document nine?

 4         Q     Correct.

 5         A    Okay.     I have it brought up here.

 6         Q     Okay.    It's got the Bate stamp on it, Big

 7 Sky 748 through 749; correct?

 8         A    Yeah.

 9         Q     Okay.    And we will mark that Deposition

10 Exhibit 104.       We might not physically mark that now,

11 but we'll have the court reporter mark it later.

12               I'm going to refer to it as Deposition

13 Exhibit 104.

14         A    Okay.

15         Q     And Deposition Exhibit 104 is a true and

16 correct copy of an email exchange dated September

17 2nd, 2016, between Mr. Meyer and yourself; correct?

18         A    Correct.

19         Q     Mr. Meyer in September of 2016 is

20 informing you that he is training for climbing;

21 right?

22         A    Yeah, he says training for climbing.

23 Managed a whopping two pull-ups yesterday.

24         Q     Right.     And what he is saying is that he's

25 training for rock climbing; correct?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #83
                                                                        34991-1
                                                                          of 261 Page 83

 1       A      I would assume that.            We've also

 2 mountaineered together, so one could argue

 3 semantically --

 4       Q       Okay.

 5       A      -- I guess you could train for --

 6       Q       Sure.    So it could have been technical

 7 rock climbing with gear and ropes, that sort of

 8 thing, or it could be mountaineering.                 In other

 9 words, bagging high mountain peaks and that sort of

10 thing; correct?

11       A      Yes.

12       Q       And he is also telling you about -- he is

13 saying he can't remember if he told you that he fell

14 when he was skiing in the Beartooths; right?

15       A      Yes.

16       Q       And this ski accident that he had in the

17 Beartooths he told you that he had fell about 500

18 feet in that fall; correct?

19       A      Yes, that's what he said in that email.

20       Q       And he broke his ribs; right?

21       A      Yes.

22       Q       And he messed up his knee pretty bad he

23 told you; right?

24       A      Yes.

25       Q       Did you guys talk about that fall in the
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #84
                                                                        34991-1
                                                                          of 261 Page 84

 1 Beartooths outside of this email exchange that you

 2 recall?

 3       A      It's possible.         I don't have a specific

 4 recollection of it.

 5       Q       Have you ever taken a fall while skiing in

 6 the backcountry that was 500 feet?

 7       A      I have not, no.

 8       Q       That's a pretty significant ski wreck, is

 9 it not?

10       A      Yeah, I mean, I think depending on the

11 fall. People have fallen and slidden 500 feet and

12 come to a gentle stop, but...

13       Q       Sure.    But if you break your ribs and you

14 mess up your knee in a 500-foot fall, do you agree

15 with me that that's a serious fall; right?

16       A      Yes.

17       Q       Did Mr. Meyer ever tell you where in the

18 Beartooth Mountains that he was skiing when he had

19 this fall?

20       A      No.

21       Q       And this is about ten months after the ski

22 wreck that he had at Big Sky; correct?

23       A      Correct.

24       Q       Mr. Meyer also texted with you about this

25 ski wreck and informed you that in this fall in the
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #85
                                                                        34991-1
                                                                          of 261 Page 85

 1 Beartooth he had damaged his lungs.                 Do you recall

 2 that?

 3         A    Is it documented?          Could you point me to

 4 it? I don't have a specific memory of that text, but

 5 I don't --

 6         Q     Okay.

 7         A    -- deny that --

 8         Q     Sure.    Do you recall him telling you,

 9 without looking at any document, that he had

10 experienced breathing trouble ever since the fall

11 that he took in the Beartooth?

12         A    I certainly remember him talking about

13 breathing difficulties.            That was an issue, we had

14 gone out, I think, on a mountain bike ride at some

15 point. And he was -- he was prior to the accident

16 was a very physically fit person and it was always a

17 struggle for me to keep up with him.                 And it was

18 something that we had talked about and I experienced

19 personally is that after the accident he had a lot

20 of issues breathing.          I think he had mentioned COPD

21 or something at some point.

22         Q     Right.     And when you are saying the

23 accident, you are talking about the ski wreck that

24 he had in the Beartooth in the summer of 2016;

25 right?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #86
                                                                        34991-1
                                                                          of 261 Page 86

 1        A     I don't -- no, I mean, I'm talking about I

 2 think generally his accident at Big Sky was my

 3 understanding.

 4        Q      Okay.    Okay.     Well, let's do this then.

 5 Let's look at Big Sky 906 which is, if you can find

 6 it in front of you that would be great.                  But if you

 7 can't we'll pull it up on the share file.                   This is a

 8 text exchange.

 9        A     Yeah, I have it here.

10        Q      Okay.    Let's mark that Deposition Exhibit

11 105.

12               And here also, Trevor, will you pull up on

13 that share file the document that's marked 010 and

14 it's IMG 2092.

15        A     It's another text message?

16        Q      Correct.

17               MS. WALAS:       Will you repeat that number,

18 Mac?

19              I didn't catch the last part of it.

20               MR. MORRIS:       Sure.     It's file number ten,

21 but it's an image file as opposed to a PDF.                    And

22 it's IMG underscored 2092.

23        A     I have it here.

24        Q      Okay.    And in Deposition Exhibit 105 Mr.

25 Meyer is telling you that I have been having
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #87
                                                                        34991-1
                                                                          of 261 Page 87

 1 breathing trouble since that ski accident last

 2 summer; correct?

 3         A    Yes.

 4         Q     Right.     And what he is saying there is

 5 that he is associating his skiing accident, his

 6 breathing troubles, with the skiing accident in the

 7 summer; right?

 8         A    Yes.

 9         Q     Right.     And not the ski wreck that he had

10 at Big Sky Resort; correct?

11         A    I think it's a fair assumption if he's

12 specifically saying last summer and his Big Sky

13 accident happened in December, then, yeah.

14         Q     Right.     And if you would look now at that

15 image that you have open on your computer there,

16 that file number ten image 2092.               Do you have that

17 open?

18         A    I do.

19         Q     Is that the continuation of the texting

20 exchange that you had with Mr. Meyer that

21 represented Deposition Exhibit 105; right?

22         A    It appears to be, yeah.

23         Q     Right.     And this is where Mr. Meyer is

24 telling you that his doctors told him that he had

25 symptoms, they are similar to COPD; correct?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #88
                                                                        34991-1
                                                                          of 261 Page 88

 1       A      Yes.

 2         Q     That was in -- and this text exchanged

 3 occurred in or around August of 2017; right?

 4       A      Yes.

 5         Q     In addition to skiing in the Pioneer

 6 Mountains in March of 2016 and then skiing in the

 7 Beartooth Mountains in the summer of 2016, Mr. Meyer

 8 was skiing in the winter of 2016 as well, wasn't he?

 9       A      Can you repeat that?

10         Q     Mr. Meyer was skiing in the winter of

11 2016. Do you recall that?

12       A      Wasn't that when the Pioneer trip was

13 discussed?

14         Q     The Pioneer trip was in March of 2016.

15 I'm now referring to the winter of 2016/17 and Mr.

16 Meyer skiing in that winter.

17       A      So the following ski season?

18         Q     Correct.

19       A      Okay.     Yeah, I believe, yeah.            That sounds

20 true.

21         Q     Do you know that he had purchased a pass

22 to the Snowbowl Ski Resort in Missoula for that

23 winter?

24       A      Yeah, I believe so.

25         Q     And did you and Mr. Meyer ski at Snowbowl
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #89
                                                                        34991-1
                                                                          of 261 Page 89

 1 in the winter of 2016 together?

 2       A      Yeah, I would assume so.             My hesitation is

 3 the chronology of everything.              I think that's

 4 accurate though, yeah.

 5       Q       Okay.    Well, and do you recall that he

 6 bought an annual ski pass at Snowbowl that year?

 7       A      Yeah, it sounds right.

 8       Q       Okay.    In May of 2017 do you recall skiing

 9 with Mr. Meyer in Glacier National Park backcountry

10 skiing?

11       A      Yep, we took a trip up there as a sort of

12 bachelor party, he and I.             He was getting married

13 and so we went up and skied one of the glaciers.

14       Q       Okay.    And I think you're probably

15 referring to 2018, and I'm focused on the summer or

16 spring of 2017.        Do you recall a trip with Mr. Meyer

17 in Glacier in the spring or early summer of 2017?

18       A      I don't.       If you have something to point

19 out it might help.

20       Q       Sure.    Will you bring up, if you can in

21 front of you, Big Sky 913.

22       A      Okay.

23       Q       Let's mark this as Deposition Exhibit 106.

24               And Deposition Exhibit 106 is a true and

25 correct copy of a text exchange that you had with
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #90
                                                                        34991-1
                                                                          of 261 Page 90

 1 Mr. Meyer in May of 2017; correct?

 2       A      Correct.

 3       Q       And Mr. Meyer is asking you do you want to

 4 ski with him on May 24 up in the Glacier; right?

 5       A      Correct.

 6       Q       And do you recall now going on a trip with

 7 him to Glacier to ski in May of 2017?

 8       A      I don't.       I don't -- I'm not sure that

 9 that trip ever happened.

10       Q       Okay.    In any event, Mr. Meyer was at

11 least keen on doing that and inviting you to go

12 backcountry skiing in Glacier in May of 2017?

13       A      Yes, that was his -- he asked if I would

14 be interested in doing that.

15       Q       Right.     And did you and Mr. Meyer take a

16 trip into the Bob Marshall Wilderness in September

17 of 2017 for backpacking?

18       A      No, that trip was part of my bachelor

19 party. It was a plan to do a multi-day backtrack

20 trip with John and other members of my wedding

21 party.     That was a pretty tough fire year and we had

22 planned to do it in the Bob.              We had to cancel those

23 plans.     We moved it to a trip in the Mission

24 Mountains.      We had to cancel those plans.               We moved

25 it to a trip in the Cabinet Mountains and at that
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #91
                                                                        34991-1
                                                                          of 261 Page 91

 1 point John couldn't attend.

 2       Q       Okay.

 3       A      So there were several of us who ended up

 4 going camping in the Cabinets, but John wasn't able

 5 to come.

 6       Q       Okay.    Can you tell me about the plan that

 7 you had made for backpacking in the Bob Marshall

 8 Wilderness in September of 2017?               Was that a four-

 9 day backpacking trip?

10       A      Yeah, it sounds right.            It would have been

11 three or four days.          I think I had looked at

12 initially doing a loop route in the Scapegoat

13 section of the Bob Marshall, hiking along sort of

14 different river corridors and fishing along the way.

15       Q       Okay.    And do you know about how many

16 miles you all were planning to hike and backpack

17 during those four days?

18       A      It was probably between 30 and 45.

19       Q       Okay.    Mr. Meyer never expressed to you

20 any reservation about doing that as a result of any

21 injury he suffered; correct?

22       A      No.

23       Q       You said something a moment ago about Mr.

24 Meyer's bachelor party.            Do you recall that

25 testimony?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #92
                                                                        34991-1
                                                                          of 261 Page 92

 1       A      Yes.

 2       Q       And that was in August of 2018, do you

 3 recall that?

 4       A      Yeah, that sounds accurate.

 5       Q       What did you and Mr. Meyer do for his

 6 bachelor party in August of 2018?

 7       A      He met me in Missoula.            And we drove up

 8 together to Whitefish and we rode a loop trail.                      We

 9 rode the Reid Divide Trail on mountain bikes.                     After

10 we did that we camped outside of Glacier just at a -

11 - on some Cora service land, sort of pulled off and

12 I slept in the truck.           He slept on the ground.

13              And we woke up the next morning and we

14 hiked up to the Salamander Glacier with skis.                     And

15 we -- he skied probably the bottom third of that.                         I

16 skied the entire thing and then we hiked out.                     And

17 then we returned that same day to Missoula.

18       Q       Okay.    Was it just the two of you?

19       A      Yeah.

20       Q       And how much elevation gain did you guys

21 get for skiing the south -- I'm sorry, was it

22 Salamander Glacier?

23       A      Yeah, I don't know.           We started at the, I

24 believe, the Mini Glacier Trailheads there.                    And

25 then I don't -- I'd have to look it up.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #93
                                                                        34991-1
                                                                          of 261 Page 93

 1       Q       Okay.    And you guys were also mountain

 2 biking on that trip; correct?

 3       A      Correct, the day before we mountain biked.

 4       Q       And how many miles did -- was your

 5 mountain bike, do you recall?

 6       A      It was a several-hour trip, so I would

 7 guess, you know, somewhere between 10 and 20 miles.

 8       Q       Okay.    Can you pull up Big Sky 575.               And

 9 this is an email exchange between you and Mr. Meyer

10 with the subject, bachelor party contact list.

11               (Discussion held off the record)

12               MR. MORRIS:       This is a good point as far

13 as I'm concerned.         We can stop here and go off.

14              Thank you.

15               (Lunch recess)

16               MR. MORRIS:       Back on the record.

17 BY MR. MORRIS:

18       Q       Before the lunch break, Trevor, we were

19 going to talk about Deposition Exhibit 107.                    Do you

20 have that in front of you?

21       A      Is that Big Sky 575?

22       Q       Correct.

23               MR. MORRIS:       And was that actually marked?

24               THE REPORTER:        No, but I have the sticker

25 ready.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #94
                                                                        34991-1
                                                                          of 261 Page 94

 1 BY MR. MORRIS:

 2       Q       So, Trevor, do you understand that even

 3 though we took a break and had lunch you are still

 4 under oath; right?

 5       A      Yes.

 6       Q       So Deposition Exhibit 107 is an email

 7 exchange between you and Mr. -- I'm sorry, between

 8 you and Mr. Meyer in August 6, 2018; correct?

 9       A      Yes.

10       Q       And the subject is bachelor party contact

11 list; right?

12       A      Yes.

13       Q       And Mr. Meyer is providing you with some

14 names of people that he wanted to invite to his

15 bachelor party; right?

16       A      Correct, names and phone numbers.

17       Q       Right.     And he indicates there that given

18 the short notice I think we will be lucky to have

19 four of us including you and I; right?

20       A      Correct.

21       Q       In fact, you testified earlier that it was

22 only you and Mr. Meyer who went on this trip to

23 Glacier National Park for Mr. Meyer's bachelor

24 party; right?

25       A      Correct.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #95
                                                                        34991-1
                                                                          of 261 Page 95

 1       Q       And so the bachelor party was really the

 2 subject of last minute planning; is that accurate?

 3       A      Yeah, I guess that's accurate.

 4       Q       Okay.    And as of August 6, 2018, the plan

 5 for this bachelor party weren't even finalized;

 6 right?

 7       A      Correct.

 8       Q       And you and Mr. Meyer weren't sure if

 9 anyone else would attend it other than you and him;

10 right?

11       A      That's what he's indicating in this email

12 is that it's short notice and so it may be difficult

13 to have others commit.

14       Q       Right.     And were you even sure that the

15 bachelor party would go forward at all at this time?

16       A      I can't really speak to my mindset going

17 back. I think there was --

18       Q       Okay.

19       A      -- some conversations about what it would

20 look like.      There was some attempt to contact a lot

21 of folks and see what their capacity was.                   The plans

22 kept evolving until we realized that it wasn't

23 possible to pull everybody together.                 And so John

24 and I made the decision to go for the weekend trip

25 up to Glacier.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #96
                                                                        34991-1
                                                                          of 261 Page 96

 1        Q      Okay.    So, in other words, like you just

 2 said, the plans of this bachelor party were sort of

 3 constantly evolving, in fact, revolving even after

 4 this August 6 email that he sent; right?

 5        A     Correct.

 6        Q      And you and Mr. Meyer also planned in June

 7 of 2019 to climb Mount Rainier in Washington; right?

 8        A     Yeah, there were other people that were

 9 part of that plan and part of that trip.                   I did not

10 end up attending that.

11        Q      Right.     But Mr. Meyer was a part of that

12 trip that actually did go on it; correct?

13        A     They did go.        They did not attempt to

14 climb Mount Rainier.

15        Q      They were stormed off?

16        A     That's my understanding, yeah.

17        Q      Right.     But in any event it was Mr.

18 Meyer's plan as early as June 2019 to summit Mount

19 Rainier; correct?

20        A     That was the goal of that trip initially,

21 yes.

22        Q      Right.     And camp at high elevation?

23        A     Yeah, I believe that there was a plan to

24 camp. I forget which -- I think the Emmons Glacier

25 Route, which I'm not terribly familiar with, but a
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #97
                                                                        34991-1
                                                                          of 261 Page 97

 1 typical trip would be two days up, one day down.

 2         Q     Did that involve some skiing on the

 3 glaciers as well typically, was that part of the

 4 plan?

 5         A    That was discussed as part of the plan,

 6 yeah. I don't know where -- if that idea got dropped

 7 or if it was still the plan by the time they got

 8 stormed off, I'm not sure.

 9         Q     Mr. Meyer has often told you that he

10 recently ran a marathon; correct?

11         A    That sounds familiar.            I don't know if you

12 can point to some communication.

13         Q     Sure.    Do you recall him telling you that

14 he was going to run the Devil's Backbone Marathon?

15         A    Yeah, I think I remember it from looking

16 through these documents seeing that.

17         Q     Okay.    Okay.     And do you know anything

18 about the Devil's Backbone Marathon?

19         A    I believe it's considered an ultramarathon

20 wherein that sort of category of events that

21 involves running along the ridge of the Hyalite

22 Range.      I think that's accurate.

23         Q     Right.     So in order to do the Devil's

24 Backbone Marathon, that's more than 26 miles; right?

25         A    I don't know, but that sounds correct.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #98
                                                                        34991-1
                                                                          of 261 Page 98

 1       Q       And it's on a trail?

 2       A      Yes.

 3       Q       It's mountains; right?

 4       A      Yes.

 5       Q       Have you ever skied the Banana Couloir on

 6 Ross Peak?

 7       A      No.

 8       Q       Are you -- do you recall Mr. Meyer

 9 informing you that he recently skied on Ross Peak at

10 the Bridger Range?

11       A      Yes.

12       Q       And that specifically he skied the Banana

13 Couloir.

14       A      That's what he told me.

15       Q       So prior to Mr. Meyer's job with WildEarth

16 Guardians he was working for Cottonwood

17 Environmental Law Center; right?

18       A      Yes.

19       Q       And he held that position from around

20 2010; is that your recollection?

21       A      I don't know.         I would -- my recollection

22 is when I met John he was in that position which

23 would have been the summer of --

24       Q       Okay.

25       A      -- 2009, but that may or may not be
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed        NDT Page
                                                      03/08/21  Assgn #99
                                                                        34991-1
                                                                          of 261 Page 99

 1 accurate. That's just my -- I think the entire time

 2 I've known John he's been involved with Cottonwood.

 3       Q       Okay.    And did you ever meet his law

 4 partner at that time Percy Bennett?

 5       A      I may have met her once or twice.

 6       Q       Excuse me.

 7               (Telephonic interruption)

 8       Q       Sorry about that.         Go ahead.

 9       A      Yeah.     I mean, the name is familiar.               I

10 likely met her once or twice.              I don't have a strong

11 memory of that.

12       Q       And you understood at that time from

13 around 2010 when he took -- to about 2014 Percy

14 Bennett was his law partner at Cottonwood; right?

15       A      I understood that she was an attorney

16 working for Cottonwood alongside John.

17       Q       Okay.    Do you know when she left

18 Cottonwood?

19       A      I couldn't, no.

20       Q       Okay.    Did Mr. Meyer ever tell you

21 anything about Percy Bennett leaving Cottonwood?

22       A      I'm sure.       I don't have a specific

23 recollection of him telling me anything.

24       Q       Do you have a general recollection?

25       A      My general recollection is that she was
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#100
                                                                       34991-1
                                                                          of 261 Page 100

 1 working for Cottonwood as a staff attorney and then

 2 was no longer at some point.

 3         Q     Do you recall him telling you anything

 4 about a rift in their relationship?

 5         A     No, not specifically.

 6         Q     What about more generally?

 7         A     I don't have a specific memory of that.

 8         Q     Okay.     Right.     But do you have a general

 9 memory?

10         A     No.

11         Q     Do you have a recollection of Mr. Meyer

12 struggling with the work at Cottonwood after Percy

13 Bennett left the firm?

14         A     No.

15         Q     So after Percy Bennett left do you have

16 any recollection of Mr. Meyer expressing to you that

17 he was encountering difficulty with Cottonwood?

18         A     What sort of difficulties?

19         Q     Running it, organizing it, getting

20 donations, getting cases going, anything of the

21 sort.

22         A     My recollection and awareness is that

23 Cottonwood has always struggled as a nonprofit for a

24 variety of reasons.           There hasn't ever really been a

25 lot of capital reserves.             There hasn't, yeah.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#101
                                                                       34991-1
                                                                          of 261 Page 101

 1               So I can't say I have any specific

 2 recollection of that being associated with Percy

 3 Bennett leaving Cottonwood.              I just know that

 4 generally over the years the nonprofit has faced

 5 several challenges.

 6        Q      Right.     And that occurred, you know, even

 7 before Percy Bennett left; is that your

 8 understanding, that the nonprofit was struggling?

 9        A      Yeah, I don't know that I have that level

10 of detail.       You know, my involvement --

11        Q      Okay.

12        A      -- with the board is more recent and

13 that's really one I've had more exposure to the

14 financials and the finer details of the

15 organization.        I just know through conversations

16 with John and through our friendship that it's been

17 a challenge to maintain the organization for a

18 number of reasons.

19        Q      Sure.     And what did he tell you about why

20 he wanted to shut down Cottonwood Law temporarily

21 and take the job and move to Missoula for WildEarth

22 Guardians?

23        A      I think it was appealing to him because it

24 was working for an established organization where he

25 wouldn't have to handle a lot of challenges of being
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#102
                                                                       34991-1
                                                                          of 261 Page 102

 1 an executive director of a nonprofit while also

 2 trying to manage all of the legal work associated

 3 with Cottonwood's operations.

 4               So the idea that he could go to the

 5 office, he could be a salaried or hourly employee

 6 who'd get benefits and he could, you know, have all

 7 those structures in place in a formalized work

 8 environment I think was something that was appealing

 9 to him.

10        Q      John Meyer testified in this case that he

11 is a recovering alcoholic and that he was for a time

12 addicted to recreational drugs.

13               MS. WALAS:       Objection; the judge has ruled

14 this is inadmissible at trial.

15               MR. MORRIS:        Okay.

16 BY MR. MORRIS:

17        Q      And do you know anything about Mr. Meyer's

18 alcohol or drug addiction?

19        A      I know that John has been sober for

20 several years.         He is very committed to the AA

21 community.       He is very serious about his sobriety.

22               When I first met John he was drinking.                   He

23 was, you know, he didn't appear to have a drinking

24 problem, but I think that that's a subjective

25 judgment especially for a lot of people in their mid
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#103
                                                                       34991-1
                                                                          of 261 Page 103

 1 20s and 30s that live in mountain towns.

 2               So I didn't know John.            I didn't flag him

 3 as an alcoholic as I knew him personally, but he's

 4 been very committed and very proud of his sobriety

 5 and the community that he's sort of been engaged

 6 with through that.

 7        Q      Okay.     And do you know anything, other

 8 than what you told me about his drinking, do you

 9 know anything about his drug abuse?

10               MS. WALAS:       Objection; same judge's ruling

11 as being inadmissible.

12        Q      You can answer.

13        A      I can or I have to?           I mean...

14        Q      Yeah, I mean, you have to answer.                 There

15 has been an objection to the relevance of this, but

16 the question is:          Do you know anything about Mr.

17 Meyer's drug abuse?

18        A      What I know about John's drug use, when I

19 met him he didn't do any drugs besides drink

20 alcohol.      He has told me stories about his college

21 years at the University of Montana as an

22 undergraduate.         And I, you know, he used to smoke a

23 lot of marijuana and ingest hallucinogenic mushrooms

24 and that's about all I know.

25        Q      Okay.     And you've never witnessed him
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#104
                                                                       34991-1
                                                                          of 261 Page 104

 1 smoke marijuana?

 2        A      No, no, I haven't.

 3        Q      Okay.     You've never witnessed him take

 4 psychedelic mushrooms, for instance --

 5        A      No.

 6        Q      -- or any other psychedelic drug?

 7        A      No.

 8        Q      Did Mr. Meyer ever explain to you what the

 9 catalyst for him joining AA was?

10               MS. WALAS:       Can I have a continuing

11 objection on this line, Mac?

12               MR. MORRIS:        For sure.

13               MS. WALAS:       All right.

14        A      I don't know what the catalyst was.                  I

15 don't know if he just got to a point where he wanted

16 to take it on and, but, yeah, I don't know.

17        Q      Okay.     And do you know when Mr. Meyer

18 started taking to get to sober and committing

19 himself to sobriety?

20        A      I don't have an exact date.              I know he has

21 been sober for, I think, five years or more, but I'm

22 not certain.

23        Q      Okay.     Do you know if that decision had

24 anything to do with struggles with Cottonwood?

25        A      I don't know.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#105
                                                                       34991-1
                                                                          of 261 Page 105

 1        Q      He never talked to you about that.

 2        A      No.    My knowledge of John's decision to

 3 pursue sobriety, I think, was more based in

 4 relationship issues and lifestyle issues.                    So he was

 5 someone really focused on fitness, on mental and

 6 physical health.          He, you know, had a number of

 7 girlfriends over the years and I think that his

 8 drinking was undermining his health goals and was

 9 complicating his relationship goals.                  I never heard

10 him talk about drinking impacting his ability to run

11 or work for Cottonwood.

12        Q      Okay.     So we touched on this, but

13 Cottonwood has to your knowledge always been a

14 nonprofit organization; right?

15        A      Yes.

16        Q      And the way it operates is through

17 donation and it gets funding from attorney fee

18 awards that Mr. Meyer may get in lawsuits against

19 the government; is that right?

20        A      Yes, that's been the primary source of

21 revenue for the organization.               At least in the years

22 that I've been involved.

23        Q      There have been certain grants that the

24 organization has gotten; correct?

25        A      Yes.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#106
                                                                       34991-1
                                                                          of 261 Page 106

 1        Q      And how many grants can you recall

 2 Cottonwood getting since your time on the board?

 3        A      This is a guess.          I would say maybe five,

 4 but I'm not -- I'm not certain.

 5        Q      Okay.     Do you know about -- what would you

 6 estimate the sum total of those grants that

 7 Cottonwood has received, the dollar amount to be?

 8        A      My recollection is they have been

 9 relatively small dollar grants, a few thousand

10 dollars.      There may have been one for $10,000.                  But

11 as I mentioned earlier, the bulk of the

12 organization's revenue has come from attorney fees.

13        Q      Right.     Look at Big Sky 252.

14               MR. MORRIS:        And, Breean, this is 18, file

15 number 18.

16 BY MR. MORRIS:

17        Q      Are you able to locate Big Sky 252 through

18 253?

19        A      Remarkably it's right in front of me,

20 right on top here.

21        Q      Perfect.      Okay.     Let's mark Big Sky 252

22 through 253 as Deposition 108.

23               Is this an email that you wrote from John

24 Meyer's Cottonwoodlaw.org email account?

25        A      No, I did not write this.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#107
                                                                       34991-1
                                                                          of 261 Page 107

 1        Q      Okay.     So you see the first line where it

 2 says -- the first two lines it says, Hi Joel, Trevor

 3 Lowell here.        Do you see that?

 4        A      I do.

 5        Q      Okay.     But you didn't write this email;

 6 right?

 7        A      No.

 8        Q      Okay.     Is this an email that Mr. Meyer was

 9 ghost writing for you to send to Joel, a person

10 named Joel?

11        A      Joel is a current Cottonwood board member.

12 We've been in discussions on and off ever since I

13 have been on the board about trying to formalize and

14 strengthen the board and engage them more in the

15 organization.         John recently contacted me about that

16 effort.      He has an intern working for him who has

17 some interest in helping out in that area.                    So he

18 had asked if we could sort of pick up that work

19 again.     And I said that, you know, I had limited

20 capacity but I would be happy to talk about it and

21 talk through some ideas.

22               He suggested that we send Joel a letter to

23 try to prod him about engaging more with the

24 Cottonwood board.          And I said, well, it would be

25 better if it came from me so why don't you draft
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#108
                                                                       34991-1
                                                                          of 261 Page 108

 1 something and send it to me and I'll review it.

 2               So that's what this email is here is a

 3 draft of the communication that John has created and

 4 sent to me.

 5        Q      Okay.     And do you agree with John's

 6 statement in this email that the Cottonwood

 7 organization has always struggled on the financial

 8 side of things?

 9        A      Yes.

10        Q      And it's your understanding that

11 Cottonwood in August of 2020 didn't have enough

12 money to rent a place for its operations.

13        A      Yes.

14        Q      And that its bank account was actually

15 down to $116.81.

16        A      That's what's communicated here, yeah.

17 That's how I received that knowledge.

18        Q      And that's -- okay.           And that's your

19 understanding in August of 2020 the amount that was

20 in Cottonwood's bank account; correct?

21        A      Yes, per this email communication.

22        Q      Okay.     You alluded earlier to the fact

23 that the majority of the money that comes into

24 Cottonwood for operational funds is received from

25 attorney fee awards and suits against the
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#109
                                                                       34991-1
                                                                          of 261 Page 109

 1 government; correct?

 2        A      Yeah, attorney fee awards.              Primarily, I

 3 think most have been against the government, yeah.

 4        Q      And that's because Cottonwood typically,

 5 like you mentioned earlier, sued environmental

 6 causes, Forest Service, Fish and Wildlife Service,

 7 Park Service or a state government entity of some

 8 kind; correct?

 9        A      Yes.

10        Q      All right.       And in certain times in 2017

11 the attorney fee awards were outtaking donations by

12 such a degree that it was a threat to Cottonwood

13 status as a nonprofit public interest entity under

14 IRS regulations; right?

15        A      Yeah, I remember that.

16        Q      In fact, Cottonwood's accountant concluded

17 that Cottonwood had passed the public interest test.

18 Do you recall that?

19        A      Yes.

20        Q      And that was because Cottonwood was unable

21 to obtain any significant donations; right?

22        A      I forget the exact -- it was a sort of

23 complicated tax classification where involves, you

24 know, how different types of revenue came into the

25 organization and also looking backwards at previous
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#110
                                                                       34991-1
                                                                          of 261 Page 110

 1 years.

 2               I don't remember exactly sort of how that

 3 determination was made, but that concern was

 4 flagged, I believe, by the accountant.                   It was

 5 brought to the board's attention and then it was

 6 resolved, but I couldn't tell you exactly how that

 7 resolution came about or why, why that concern was

 8 placated.

 9        Q      Can you find Big Sky 569 to 570 in front

10 of you?

11        A      Yep.

12        Q      Let's mark that as Deposition Exhibit 109,

13 please.      And Deposition Exhibit 109 is a true and

14 correct copy of an email exchange between several

15 people including yourself and Mr. Meyer regarding

16 this public interest test issue that came up in

17 November of 2018; correct?

18        A      Yes.

19        Q      And one of the points that's being raised

20 by John Bonine, do you know Mr. Bonine?

21        A      I do.

22        Q      And he is concerned that Cottonwood has

23 not been carefully monitoring its donations versus

24 its attorney fee awards; right?

25        A      Yeah, he's raised that question here.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#111
                                                                       34991-1
                                                                          of 261 Page 111

 1        Q      And that lack of monitoring has led to

 2 this situation where Cottonwood's nonprofit status

 3 was actually threatened under IRS guidelines;

 4 correct?

 5        A      Can you rephrase that?

 6        Q      Right.     Cottonwood's failure to sort of

 7 monitor this issue and recognize the problem under

 8 IRS guidelines is something that Mr. Bonine felt

 9 should be carefully monitored; correct?

10        A      I think Mr. Bonine is raising a question

11 about whether or not there is adequate monitoring of

12 Cottonwood's donations and the details involved with

13 the public interest status by the IRS.

14        Q      Right.     And did you agree with Mr. Bonine

15 that those issues were not being carefully monitored

16 to avoid this outcome?

17        A      My understanding was that, and my

18 recollection was that, no one on the board had much

19 knowledge about the IRS public interest test as it

20 pertains to nonprofits.            So this was flagged and

21 then we reviewed what we needed to do to remedy the

22 situation.

23               Part of that conversation was these

24 concerns about monitoring this primarily to go

25 forward to make sure that now that we're aware what
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#112
                                                                       34991-1
                                                                          of 261 Page 112

 1 the public interest test is we can do what we need

 2 to do to continue to meet that.

 3        Q      Right.     But as of November 2018, that

 4 wasn't something that Cottonwood was keeping an eye

 5 on; right?

 6        A      Yeah, that's accurate.

 7        Q      Do you know that Meyer's father has

 8 donated sums of money to Cottonwood?

 9        A      I didn't know that specifically, no.

10        Q      Okay.     You have never been told by Mr.

11 Meyer or anybody else that Ronald Meyer or Ron Meyer

12 was making contributions and donations to

13 Cottonwood?

14        A      No.

15        Q      Okay.     Do you know that Mr. Meyer was --

16 had donated money and was planning to donate money

17 to keep Cottonwood operational; right?

18        A      Yes.

19        Q      In fact, you had concerns with that

20 practice, did you not?

21        A      Yes, I raised concerns about us not having

22 a conflict of interest policy in place as part of

23 our organizational bylaws.              It seemed on my research

24 in looking at that that was pretty standard

25 especially if you are going to start transferring
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#113
                                                                       34991-1
                                                                          of 261 Page 113

 1 funds from an organization's staff to its operating

 2 budget.

 3        Q      Right.     And not just the staff, but the

 4 director of the nonprofit, Mr. Meyer, was donating

 5 funds as the director to Cottonwood; correct?

 6        A      That was his intent, yeah.              That was when

 7 I brought up the conflict of interest issue I was,

 8 prior to that, had recently been made aware by the

 9 accountant that John had planned to donate this sum

10 of money.

11               So my concern was that we create a

12 conflict of interest policy that put that in place

13 before we pursued any donations from John in that

14 fashion.

15        Q      And he's not only the director, he was

16 also, like you said, a salaried employee of

17 Cottonwood; correct?

18        A      Yes.

19        Q      And that was the issue is to have the

20 director making a quote/unquote donation to a

21 nonprofit that he is also an employee of; right?

22        A      Correct.

23        Q      And you mentioned this I think earlier,

24 but Cottonwood was struggling financially to the

25 degree that it couldn't afford directors and
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#114
                                                                       34991-1
                                                                          of 261 Page 114

 1 operators insurance, or D&O insurance; right?

 2        A      Yes.

 3        Q      Directors and officers.             I'm sorry.

 4        A      Yeah.

 5        Q      Is that right?

 6        A      Yes.

 7        Q      That was something that you wanted

 8 Cottonwood to use funds for; right?

 9        A      I was on the board at CFAC at the time and

10 we had recently had a discussion about directors and

11 officers insurance.           So it was something that I

12 became aware of and then reviewed Cottonwood's

13 policies and realized we didn't have it.

14               It's my understanding that it's pretty

15 standard policy for any nonprofit so it seemed like

16 something that the organization should pursue.                      And

17 we even solicited a few quotes, I believe, from some

18 insurance agents about what that would cost.

19        Q      But you didn't actually purchase that;

20 correct?

21        A      Correct.      At the time there was not funds

22 enough to purchase a policy.               The quote came back, I

23 think, much higher than we thought and there wasn't

24 the money in the operating budget to purchase it.

25        Q      Right.     In addition to Cottonwood's
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#115
                                                                       34991-1
                                                                          of 261 Page 115

 1 financial struggles, fair to say that Cottonwood has

 2 also struggled to recruit and retain board members

 3 and other members; correct?

 4        A      I would agree with that statement as it

 5 relates to recruitment.            The board as it exists now

 6 has been stable throughout my tenure.                  I think I'm

 7 the most recent board member, so.

 8        Q      Okay.     What about Michael Willing?

 9        A      Mike has been a board member who hasn't

10 really been that active.             He has been one of the

11 ones that, you know, we have our twice yearly board

12 calls.     I haven't -- I can't recall him actually

13 even participating in those, so I'm not sure if he's

14 officially stepped down or not.

15        Q      So he may be a board member in name, but

16 he doesn't participate in any of the biannual board

17 meetings; right?

18        A      Correct.

19        Q      Do you recall a time when Mr. Meyer

20 declared his board membership effectively over

21 because he was no longer responding or

22 participating?

23        A      It sounds, yeah, possible.              I don't have -

24 - again, I don't remember specifically that

25 conversation, but...
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#116
                                                                       34991-1
                                                                          of 261 Page 116

 1         Q     That's consistent with your recollection

 2 of Mr. Willing's participation; right?

 3        A      Yeah.     Again, I don't know the status of

 4 his participation as it exists right now.                    I recall

 5 many conversations about board members that are

 6 engaged at different levels.               It's been an ongoing

 7 discussion since I joined the board about trying to

 8 get people to be more active and be more clear about

 9 the expectations and make sure that they actually

10 participate and play the role that is expected of

11 them.

12         Q     Okay.     And it's just been a constant

13 struggle to get that through an active participation

14 that it's required and expected; correct?

15        A      It's been a challenge, yes.

16         Q     And do you recall what happened with a

17 gentleman named Joshua Seckinger?

18        A      Josh was working for Cottonwood doing sort

19 of, I think, primarily marketing work and some

20 potential donor outreach.             And then he was no longer

21 -- I think he and John parted ways and Josh stopped

22 working for the organization.

23         Q     Okay.     And do you recall if he was fired

24 by Mr. Meyer?

25        A      I recall John having some issues with
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#117
                                                                       34991-1
                                                                          of 261 Page 117

 1 Josh's output.         And some concerns that he wasn't

 2 doing what he said he was going to do and that it

 3 wasn't worth the investment to keep him on.

 4        Q      What about Keatan Williams?              Do you recall

 5 what happened with his relationship with Cottonwood?

 6        A      Keatan was brought on as a staff attorney

 7 to try to share some of the load.                 I don't know why

 8 he left or if he was fired, why he was fired.                      I

 9 don't know the details of that.

10        Q      Okay.     Can you find in front of you Big

11 Sky 588?

12        A      Yes.

13        Q      Let's mark Big Sky 588 as Deposition

14 Exhibit 110, please.           Deposition Exhibit 110 is an

15 email exchange authored by John Meyer to you and

16 other board members of Cottonwood; is that right?

17        A      Correct.

18        Q      And Mr. Meyer explained to you and the

19 other board members that Mr. Williams left because

20 John had made him uncomfortable by being outspoken

21 in his public criticism of numerous groups; right?

22        A      Correct.

23        Q      And he is also referring to some

24 inflammatory public remarks that Mr. Meyer made;

25 right?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#118
                                                                       34991-1
                                                                          of 261 Page 118

 1        A      John is referring -- he is offering

 2 examples of some of the inflammatory remarks, if the

 3 board would like to review that in the context of

 4 why Keatan decided to leave.

 5         Q     So Mr. Meyer's communications with others

 6 was sort of causing a disruption in Cottonwood;

 7 correct?

 8        A      It appears that it caused this disruption,

 9 yeah.

10         Q     Yeah.     And that was fairly typical of Mr.

11 Meyer's behavior, wasn't it?

12        A      What, that he was outspoken?

13         Q     Correct.

14        A      Yes, as I stated before I think that he's

15 blunt, he's outspoken.            Those are all accurate

16 statements.

17         Q     Okay.     And that had a tendency to alienate

18 people like it did Mr. Williams; correct?

19        A      I would say certain people don't respond

20 positively to that.           So, yes, there's a history.

21         Q     Outside of Mr. Meyer's work as the

22 director and attorney for Cottonwood Law, he's

23 consistently had other aspirations.                 Would you agree

24 with that?

25        A      Can you be more specific?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#119
                                                                       34991-1
                                                                          of 261 Page 119

 1        Q      Sure.     I mean, he left Cottonwood Law and

 2 cut it down to -- started employment with WildEarth

 3 Guardians; right?

 4        A      Yes.

 5        Q      And then he came back after that, after he

 6 was fired from his job with WildEarth Guardians;

 7 right?

 8        A      Yes.

 9        Q      And that would have been in the spring of

10 2016 when he started Cottonwood back up; correct?

11        A      That sounds right, yes.

12        Q      But by December of 2016 Mr. Meyer was

13 planning to run for congress; correct?

14               MS. WALAS:       Objection; the Court's order

15 on this line of questioning is inadmissible.

16               Are you okay with continuing through this

17 whole thing?

18               MR. MORRIS:        Sure.

19        A      Yes, he ran for congress.

20        Q      Right.     But what I'm asking you is by

21 December of 2016 he had been thinking of leaving

22 Cottonwood and running and being a political figure;

23 correct?

24        A      I can't confirm the chronology with that

25 level of specificity.            I trust that that's accurate.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#120
                                                                       34991-1
                                                                          of 261 Page 120

 1 But, yeah, he had aspirations to run for congress.

 2 He did run for congress and I think part of that

 3 decision was depending on how it worked out was, you

 4 know, putting Cottonwood -- either closing it or

 5 putting it aside.

 6        Q      Do you recall a text message that Mr.

 7 Meyer sent you informing you in December of 2016

 8 that he was going to reach out to the democratic

 9 party and try to secure their endorsement for Mr.

10 Zinke?

11        A      I don't recall that specific text message.

12 I don't have any reason to believe it didn't happen,

13 but...

14        Q      Right.     So was that consistent with your

15 sort of recollection and time line in December of

16 2016 Mr. Meyer was already starting to look

17 elsewhere besides Cottonwood for employment?

18        A      I don't know that I would characterize it

19 that way.       I think he had aspirations to work in the

20 government to try to take his passion for the issues

21 that he cares about and try to find a new way to

22 affect change.

23        Q      And is it your understanding that Mr.

24 Meyer could be a congressman in the U.S. House of

25 Representatives and also sue on a regular basis the
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#121
                                                                       34991-1
                                                                          of 261 Page 121

 1 Forest Service, the U.S. Fish and Wildlife Service

 2 and other federal agencies?

 3        A      I would assume that that's not kosher.

 4        Q      And then do you recall in August of 2017

 5 Mr. Meyer communicating to you that he wanted to

 6 apply to be a law professor at the University of

 7 Montana?

 8        A      Yes.

 9        Q      Will you take a look at Big Sky 903,

10 please? Let's mark that as Deposition Exhibit 111.

11               Deposition Exhibit 111 is a true and

12 correct copy of an email exchange that you had with

13 Mr. Meyer in August of 2017; correct?

14        A      Correct.

15        Q      And Mr. Meyer in the middle on August 25th

16 is informing you he wants to apply for a law

17 professor job at UM; right?

18        A      Yes.

19        Q      And do you know if he -- if Mr. Meyer made

20 that application?

21        A      I remember him moving forward with the

22 process.      I don't know if the application was

23 submitted or where it ended.               But it was a serious

24 interest of his and he pursued it.

25        Q      Okay.     And was it your understanding that
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#122
                                                                       34991-1
                                                                          of 261 Page 122

 1 he wanted to take this job with the University of

 2 Montana and shut down Cottonwood as a result?

 3        A      I don't know that we ever covered that in

 4 our discussions about it.

 5        Q      Okay.     Do you recall that in March of 2018

 6 Mr. Meyer announced to you and other members of the

 7 board of Cottonwood that he was going to run for

 8 congress?

 9        A      Yes.

10        Q      Can you pull up Big Sky 858 to 869?

11        A      Okay.

12        Q      And do you recall Mr. Meyer requesting

13 that his salary at Cottonwood be set at $75,000 a

14 year plus benefits?

15        A      Yeah, he is requesting that in this email.

16        Q      Right.     And do you have a recollection of

17 him doing that?

18        A      Yes.

19        Q      And do you know whether or not the board

20 approved of that request?

21        A      I don't -- I don't remember.               I don't

22 remember that level of detail.               I think we had

23 approved the budget for that year, so I would assume

24 that if we approved the budget we would have

25 approved that request. I don't remember anybody
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#123
                                                                       34991-1
                                                                          of 261 Page 123

 1 arguing against the salary request.

 2        Q      Okay.     And how would that salary request

 3 be paid for?

 4        A      It would be paid for out of the

 5 organization's budget.

 6        Q      Okay.     Do you believe that Mr. Meyer's

 7 aspiration and interest in these other positions was

 8 driven by Cottonwood's challenges, financial and

 9 otherwise?

10        A      I would agree that that was a factor in

11 his interest in these other positions.                   I think

12 primarily John has always been focused on having the

13 largest impact about the issues he is passionate

14 about.     I think that's the primary driving factor.

15 I would certainly agree that part of that decision

16 was the issues that Cottonwood has.

17        Q      Mr. Meyer has communicated with you

18 consistently about his financial struggle with

19 Cottonwood; correct?

20        A      Yes.

21        Q      And he has told you that at times he needs

22 to settle cases with the government so that he can

23 pay his bills; right?

24        A      Yes, he's expressed to me -- I mean,

25 knowing that that's how most of the funding, the
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#124
                                                                       34991-1
                                                                          of 261 Page 124

 1 revenue for the organization works, he has expressed

 2 to me at certain times that he's anxious about

 3 settling cases because he knows that's when there'll

 4 be some more revenue.

 5        Q      Right.     Because the donation in getting --

 6 obtaining donations was never something that

 7 Cottonwood was consistently able to do; right?

 8        A      Not to the amount needed to fund the

 9 organization.        I mean, I think donations

10 consistently come in, it's just not substantial

11 enough to keep Cottonwood operating without the

12 other forms of revenue.

13        Q      Are you familiar with the Complaint that

14 Mr. Meyer filed in this lawsuit?

15        A      I mean, I'm familiar that there is a

16 lawsuit. I'm familiar that the issue here is that he

17 was injured while skiing at Big Sky Resort.                     And

18 that my understanding is that he feels like the area

19 wasn't marked correctly and that contributed to the

20 accident.

21        Q      Right.     Let me just clarify my question a

22 little bit.

23               Do you know what a Complaint is as that

24 term is used in the law?

25        A      I couldn't define it, no.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#125
                                                                       34991-1
                                                                          of 261 Page 125

 1        Q      Okay.     But do you have a general sense of

 2 what a Complaint is?

 3        A      I mean, generally, yeah.             As far as the

 4 exact legal term and how that fits in the legal

 5 process, no.

 6        Q      Sure.     But generally speaking do you

 7 understand that a Complaint is a document that is

 8 filed with a court that initiates a legal action.

 9 Do you understand that?

10        A      Yeah.

11        Q      Okay.     And Mr. Meyer spoke to you about

12 his plan to sue Big Sky as early as July of 2017,

13 did he not?

14        A      That sounds right, yeah.

15        Q      Yeah.     And that was when he was living

16 outside of Big Sky with Amanda Eggert; correct?

17        A      Yes.

18        Q      And fair to say that Mr. Meyer resented

19 the direction that the town of Big Sky was headed in

20 before filing his lawsuit?

21        A      I would say John had some issues with what

22 aspects of Big Sky and Big Sky community

23 represented, specifically as it relates to

24 significant amounts of wealth and power structures

25 that are involved with, you know, powerful wealthy
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#126
                                                                       34991-1
                                                                          of 261 Page 126

 1 people and powerful wealthy organizations, exerting

 2 influence over certain things and primarily

 3 environmental policy.

 4        Q      Can you look at Big Sky 909, please?

 5        A      Okay.

 6        Q      Let's mark that Deposition Exhibit 112.

 7               MS. WALAS:       What share file is that?

 8               MR. MORRIS:        It's 25.

 9               MS. WALAS:       I'm sorry, I also missed the

10 deposition exhibit number.

11              MR. MORRIS:       112.

12               MS. WALAS:       Thanks.

13 BY MR. MORRIS:

14        Q      Is Deposition Exhibit 112 a true and

15 correct copy of some text message exchange between

16 you and Mr. Meyer in July of 2017; correct?

17        A      Correct.

18        Q      And this is around the time that you had

19 just signed a declaration that would assist to be a

20 plaintiff in a lawsuit concerning net metering;

21 correct?

22        A      That sounds accurate, yeah.

23        Q      And Mr. Meyer's telling you, he says in

24 this text message exchange, next up:                  Big Stye;

25 correct?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#127
                                                                       34991-1
                                                                          of 261 Page 127

 1        A      Correct.

 2        Q      And he's referring to Big Sky Resort in

 3 this text message; correct?

 4        A      Yes, I assume so.

 5               MS. WALAS:       Mac, let me go ahead and

 6 interrupt and object to this line of questioning on

 7 the grounds that the Court has dismissed the abuse

 8 of process claim and you can go ahead and continue.

 9               MR. MORRIS:        Okay.

10 BY MR. MORRIS:

11        Q      And he is also referring to Big Sky as Pig

12 Stye; correct?

13        A      He refers to it at Big Stye, Pig Sky, Pig

14 Stye and then Big Sky.

15        Q      And you knew what he was referring to when

16 he told you, next up, Big Stye; right?

17        A      As far as him referring to the resort?

18        Q      As far as him referring to suing Big Sky

19 Ski Resort for injuries he claimed were the result

20 of Big Sky's negligence.

21        A      I don't know at this time if I was aware

22 of his plans to sue.

23        Q      Okay.     And you didn't respond in this text

24 exchange what are you talking about; right?

25        A      No, I didn't respond to -- I responded --
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#128
                                                                       34991-1
                                                                          of 261 Page 128

 1 well, I didn't respond.            He brought up a totally

 2 different subject after that and I responded to

 3 that.

 4         Q     So is it fair to say that you and John had

 5 discussed his interest in suing Big Sky over a ski

 6 wreck at this time?

 7        A      I can't say that we had, no.

 8         Q     Okay.     Did you know at this time that Mr.

 9 Meyer was blaming Big Sky for his ski wreck?

10        A      Yes, I think he -- I mean, we had talked

11 about what had happened and he had discussed, you

12 know, some of his frustrations.                So I think it was

13 clear to me that he had that sentiment, yeah.

14         Q     Okay.     Do you know that before Mr. Meyer

15 filed the lawsuit against Big Sky, that he had

16 blamed Dynafit bindings for his ski wreck at Big

17 Sky?

18               MS. WALAS:       Objection; based on the

19 Court's order this line of questioning is not going

20 to be admissible at trial.

21         Q     You can go ahead and answer.

22        A      Repeat the question, please.

23         Q     Do you know that before Mr. Meyer filed

24 his lawsuit against Big Sky blaming Big Sky for his

25 wreck, that he had blamed Dynafit, his Dynafit
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#129
                                                                       34991-1
                                                                          of 261 Page 129

 1 bindings for his ski wreck?

 2        A      I had conversations with John at some

 3 point about his Dynafit binding being -- having

 4 malfunctioned. I remember conversations because he

 5 was talking about purchasing new skis and new gear.

 6 And he felt like his -- the binding that he had used

 7 that day, there was a lot of play in the boot.                      So I

 8 don't know exactly when it came up, but I knew that

 9 that was something that he talked about as being an

10 issue and being a factor in the accident.

11        Q      And did he tell you that he believed the

12 Dynafit binder had prereleased and caused his

13 accident?

14        A      I don't know that we got into that level

15 of detail.       I just knew he had issues with the

16 binding and thought that was a potential factor.

17        Q      Okay.     Did he tell you that he believed

18 the binding was defective?

19        A      Yes.

20        Q      And that those defects were the reason why

21 he fell at Big Sky?

22        A      He discussed the binding being defective

23 and that being a factor in his accident.

24        Q      Right.     Take a look at Big Sky 916,

25 please. Actually it's 915 through 916.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#130
                                                                       34991-1
                                                                          of 261 Page 130

 1        A      Okay.

 2        Q      Unfortunately, I think there's two copies

 3 of 916.      If we can mark Big Sky 915 through 916

 4 Deposition Exhibit Number 113.               We only need one

 5 copy of 916.

 6               Okay.     So Deposition Exhibit 113 is a true

 7 and correct copy of a text exchange that you had

 8 with Mr. Meyer that -- around December 30th of --

 9 I'm sorry, December 7th through December 30th of

10 2016; correct?

11        A      Yes.

12        Q      And Big Sky 916, do you see the text

13 message at the bottom of that page that is cut off?

14        A      Yep.

15        Q      Okay.     And then if you run on to 915,

16 that's the continuation of that text message;

17 correct?

18        A      Correct.

19        Q      And on Big Sky 916 at the bottom Mr.

20 Meyer's telling you he is scared of riding the skis

21 he crashed on; correct?

22        A      Correct.

23        Q      And you responded that that was a

24 reasonable fear and asked whether both the DPS skis

25 that he owns and his other skis were mounted with
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#131
                                                                       34991-1
                                                                          of 261 Page 131

 1 Dynafit bindings; correct?

 2        A      Correct.

 3        Q      Mr. Meyer had told you at this time that

 4 he believed that the Dynafit bindings had

 5 malfunctioned and caused his wreck; correct?

 6        A      Because he had concerns that they were a

 7 factor in his accident.

 8        Q      Right.     And we talked earlier that your

 9 pre November 2016 text messages with Mr. Meyer are

10 no longer -- you're no longer able to access those;

11 correct?

12        A      Correct.

13        Q      And do you recall whether or not you and

14 Mr. Meyer discussed his belief that the Dynafit

15 bindings were to blame for his ski accident in

16 November -- pre November 2016 --

17        A      I don't recall.

18        Q      Did Mr. Meyer tell you that he had sent

19 Dynafit a multimillion dollar demand because he was

20 blaming Dynafit for his ski accident?

21        A      No.

22        Q      Did he tell you that he has demanded that

23 Dynafit issue a nationwide recall of those bindings?

24        A      We did discuss that, yeah.

25        Q      Okay.     And he actually made a demand on
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#132
                                                                       34991-1
                                                                          of 261 Page 132

 1 Dynafit in May of 2016 for that recall.                   Do you

 2 remember that?

 3        A      Not with that level of specificity.                  I

 4 remember talking to him about his desire to have

 5 that binding recalled, yes.

 6        Q      That was because he believed that those

 7 bindings were defective; right?

 8        A      Yes.

 9        Q      Had caused his accident.

10        A      And were a factor in his accident.

11        Q      He didn't want anybody else to suffer a

12 fall like he did as a result of the Dynafit bindings

13 prerelease; right?

14        A      I assume that was part of his motivation,

15 yes.

16        Q      Okay.     We have previously marked an

17 exhibit in this case.            It's Exhibit 28.         If you can

18 bring that up on the share file, Trevor.                    It's tab

19 27.

20        A      Okay.

21        Q      Have you ever seen this email that Mr.

22 Meyer sent to Scott Knight at Salewa USA which is a

23 company owns Dynafit binding?

24        A      No.

25        Q      You weren't aware that Mr. Meyer was
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#133
                                                                       34991-1
                                                                          of 261 Page 133

 1 asking Dynafit to make a donation to Cottonwood

 2 Environmental lawsuit in the amount of -- Law Center

 3 in the amount of $500,000?

 4        A      No.

 5        Q      Okay.     He never told you anything about

 6 this demand?

 7        A      No.

 8        Q      Other than -- other than the issue about

 9 the recall?

10        A      That's what we discussed regarding the

11 binding.

12        Q      Can you bring up Big Sky 888 through 889?

13               MS. WALAS:       What share file is that one?

14               MR. MORRIS:        It's 32.

15               MS. WALAS:       Thank you.

16        A      888 through what?

17        Q      889.

18        A      I have 888.

19        Q      Okay.     Let's mark Big Sky 888 through 889

20 as Deposition Exhibit 114.

21               MS. WALAS:       Mac, I'm struggling to find

22 that one in what you sent me.               I'm only showing a

23 single 888.

24               MR. MORRIS:        Okay.

25               THE WITNESS:        I had to go to the full text
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#134
                                                                       34991-1
                                                                          of 261 Page 134

 1 message file to find 889.

 2               MS. WALAS:       Oh, here it is.         It is in 32.

 3 It just kind of opened when I opened my --

 4               MR. MORRIS:        Okay.

 5               MS. WALAS:       There is a single 888 though

 6 as well.

 7               MR. MORRIS:        Yep.

 8 BY MR. MORRIS:

 9        Q      Okay.     So Deposition Exhibit 114, do we

10 have it marked?

11        A      Yes.

12        Q      And that's a true and correct copy of a

13 text exchange that you had with Meyer -- Mr. Meyer

14 in -- ranging from November 20th, 2017, to December

15 18, 2017; correct?

16        A      Correct.

17        Q      I want to direct your attention to the

18 text exchange on Big Sky 889 that was sent by Mr.

19 Meyer on December 12, 2017.              Do you see that?

20        A      Yes.

21        Q      Mr. Meyer is asking you to help him

22 characterize his skiing ability at the time of his

23 ski wreck at Big Sky; correct?

24        A      Correct.

25        Q      And you responded on that same day that he
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#135
                                                                       34991-1
                                                                          of 261 Page 135

 1 was an immediate skier; correct?

 2        A      Yes.

 3        Q      And that was -- okay.            So you knew that he

 4 was going to file this lawsuit at that time;

 5 correct?

 6        A      Yes.

 7        Q      Right.     Okay.     Can you bring up Big Sky

 8 580, please?         It's actually Big Sky 580 through 587.

 9               MS. WALAS:       What share file is it?

10               MR. MORRIS:        It's 29.

11 BY MR. MORRIS:

12        Q      Let's mark Big Sky 580 through 587 as

13 Deposition Exhibit 115.

14               Deposition Exhibit 115 is a true and

15 correct copy of an email between Mr. Meyer and

16 Taylor Middleton on December 15, 2017; correct?

17        A      Yes.

18        Q      It also contains an attachment which is

19 the Complaint Mr. Meyer filed to initiate this

20 action; right?

21        A      That's the other document, yeah.

22        Q      So you produced this document to us in

23 response to the subpoena; correct?

24        A      Yeah, I believe so.

25        Q      Right.     And so were you blind copied on
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#136
                                                                       34991-1
                                                                          of 261 Page 136

 1 Mr. Meyer's email to Mr. Middleton?

 2        A      I would assume so.           I mean, again, I

 3 exported all those emails in one big batch, so I

 4 didn't look through these.              So if the filter pulled

 5 this out my guess is that I was somewhere on the

 6 communication.

 7        Q      Okay.     Do you recall this email being sent

 8 by Mr. Meyer to Mr. Middleton?

 9        A      I don't have a specific recollection of

10 it.    I don't argue that it was sent or that I was

11 copied on it.

12        Q      Okay.     Do you know who Taylor Middleton

13 is?

14        A      I don't.

15        Q      Okay.     Did you know who Taylor Middleton

16 was when this email was sent?

17        A      I don't know who he is now and I didn't

18 know who he was then.

19        Q      Did Mr. Meyer ever talk to you at all

20 about his conversations with Taylor Middleton?

21        A      No.

22        Q      Okay.     So were you surprised when you

23 received this email?           I mean, did you know -- let me

24 ask that. Were you surprised when you received this

25 email?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#137
                                                                       34991-1
                                                                          of 261 Page 137

 1        A       It's difficult for me to recall my

 2 reaction. I think that prior to this email I knew

 3 that John was interested in some sort of legal

 4 action relating to his accident and the resort.                       And

 5 so I didn't have a large level of detail about what

 6 his hope was, but I would say it probably didn't

 7 come out of left field for me, but lots of things

 8 that John does sometimes is out of the normal

 9 operations of day to day life, so...

10         Q      What do you mean by that?

11        A       I mean that he's, you know, he does bold

12 and outspoken things.            And so I've known John for a

13 long time.       I think that his personality surprises a

14 lot of people.          I've gotten a little more used to

15 it, I guess.

16         Q      Okay.     And did you think that his filing

17 of this lawsuit was sort of consistent with Mr.

18 Meyer's unconventional approach?

19        A       I don't know.       I think that it made sense

20 to me given the conversations that we had been

21 having about his accident and what he planned to do.

22 So I think it's not unconventional to sue a ski

23 area.       So, yeah.

24         Q      Okay.     And do you see on the first page of

25 Deposition Exhibit 115, the reference at the bottom
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#138
                                                                       34991-1
                                                                          of 261 Page 138

 1 it says, there's also talk of a healthcare rally

 2 tomorrow? Do you see that?

 3        A      Yeah.

 4        Q      And do you know what Mr. Meyer was

 5 referring to?

 6        A      I don't know what he was referring to.                   He

 7 had talked with me about his interest in retaining

 8 or getting health insurance for Big Sky's ski patrol

 9 and that being related to this effort.

10        Q      Okay.     And did you attend a healthcare

11 rally with Mr. Meyer --

12        A      No.

13        Q      -- at Big Sky?

14               Will you turn on the Complaint to

15 paragraph 37?

16        A      Okay.

17        Q      Did you read this Complaint when you

18 received this email back in 2017?

19        A      I honestly couldn't say.             It's likely I

20 did, but I don't know.

21        Q      Mr. Meyer is alleging that he continues to

22 experience substantial psychological pain and

23 suffering in his Complaint.              Do you see that?

24        A      I do.

25        Q      And is that consistent with your
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#139
                                                                       34991-1
                                                                          of 261 Page 139

 1 experience and interactions with Mr. Meyer around

 2 this time?

 3        A      My experience with John and his, you know,

 4 issues resulting from the traumatic brain injury is

 5 that he had a number of physical and cognitive

 6 things that continued to affect him.

 7               He, you know, I think that was very clear

 8 to me, it was very clear from visiting him in the

 9 hospital and continues to be clear today that that

10 accident and the TBI he suffered as a result has had

11 serious impacts on his cognitive abilities and I

12 think that's, you know, the primary issue.

13        Q      Sure.     I'm not asking about psychological

14 pain and suffering.           I'm asking, was it your

15 impression Mr. Meyer in December of 2017, that he

16 was under substantial psychological pain and

17 suffering?

18        A      Sure.     I mean, I'm not a mental health

19 professional, but, yeah, John, was very distraught

20 at times.       He was, you know, making public posts on

21 the internet and breaking down and crying on

22 Facebook live feeds.           He was emotionally just really

23 raw and sensitive in a way that I had not known him

24 to be.

25               So I don't know that I was -- I wasn't
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#140
                                                                       34991-1
                                                                          of 261 Page 140

 1 seeing John consistently, but to the extent that I

 2 was in touch with him and spending time with him, he

 3 seemed to be, you know, struggling mentally with a

 4 lot of things related to the accident.

 5        Q      So take a look at Big Sky 888 again.                  I

 6 think we've already marked that as Deposition

 7 Exhibit 114.

 8        A      Yep.

 9        Q      So this text exchange on Big Sky 888 is

10 two days after Mr. Meyer sent this email to Mr.

11 Middleton and referred to a Complaint in this case;

12 correct?

13        A      Yes.

14        Q      On December 17, 2017, Mr. Meyer's telling

15 you that he just had an awesome day of skiing in

16 Hyalite that day; correct?

17        A      Correct.

18        Q      So you said earlier that for a period of

19 time Mr. Meyer didn't remember his wreck or didn't

20 communicate thinking about remembering his ski

21 wreck; correct?

22        A      I think what I said was that John had

23 discussed with me that memory recall was, and his

24 ability to sort of place events chronologically, was

25 one of the symptoms he was suffering after the
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#141
                                                                       34991-1
                                                                          of 261 Page 141

 1 accident.

 2        Q      Sure.     So he couldn't remember the ski

 3 wreck in any detail for a while; correct?

 4        A      I feel like I answered that before.                  What

 5 I remember is him struggling with memory recall and

 6 placing things chronologically.

 7        Q      Uh-huh.      And then you said later you had

 8 discussions with him and then you understood why he

 9 wanted to sue Big Sky; right?

10        A      He, yeah, we had discussions about his

11 desire to sue, his desire to get health insurance

12 for the ski patrol, his frustration that the resort

13 could afford to install expensive capital

14 investments, but couldn't pay for health insurance

15 for their staff.

16               And so my understanding was that he was

17 interested in pursuing a lawsuit against Big Sky and

18 that was one of his goals.

19        Q      Right.     And so his goal was really to get

20 healthcare for Big Sky ski patrollers; right?

21        A      I think that was one of his desired

22 outcomes, yeah.         I think he also wanted -- he had

23 talked about there not being enough safety

24 equipment.       So the ability to -- he had told me he

25 had conversations with patrollers that there wasn't
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#142
                                                                       34991-1
                                                                          of 261 Page 142

 1 enough safety equipment to properly mark hazards on

 2 the hill.       And that they had known that the area

 3 where he was injured was an actual, you know,

 4 someplace where others had been injured.

 5               And so I think another goal for him was to

 6 make sure they had the equipment necessary to do

 7 their job and that they were marking hazards as they

 8 needed to.

 9         Q     So he wanted to get equipment for Big Sky

10 ski patrol and he wanted to get health insurance for

11 Big Sky ski patrol; is that right?

12        A      Yeah, I would say both of those were

13 interest of his, yeah.

14         Q     Right.     When did he tell you that other

15 people had wrecked in the same location that he had?

16        A      I don't know.        It's very difficult for me

17 to sort of -- we've had lots of conversations about

18 this over the span of three years, so I couldn't

19 tell you exactly.

20         Q     Sure.     And you believe that that was after

21 he filed this lawsuit, don't you?

22        A      I believe that his -- will you rephrase

23 that?

24         Q     Sure.     You believe that his assertion that

25 other people had wrecked in the same location is
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#143
                                                                       34991-1
                                                                          of 261 Page 143

 1 something that he communicated to you after he filed

 2 this lawsuit; right?

 3        A      I think that's right, yeah.

 4        Q      Right.     And so when he filed this lawsuit

 5 his goal was to get healthcare for the Big Sky ski

 6 patrol and to get equipment for Big Sky ski patrol;

 7 right?

 8        A      I think that was -- whether that was the

 9 impetus for filing the lawsuit or not, I think that

10 that was what he interested in doing with the

11 settlement funds.          And he thought --

12        Q      Sure.

13        A      -- that instead of suing the resort and

14 taking a large personal cut then going away and

15 being happy with that, that he could sort of use

16 this opportunity to right this wrong.                  He thought it

17 was egregious that the ski patrol didn't have health

18 insurance.

19        Q      Okay.     And that was the wrong that he was

20 interested in righting; is that correct?

21        A      I think that was one of the desired

22 outcomes --

23        Q      Right.

24        A      -- that he was interested in.

25        Q      Yep.     And he never communicated to you
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#144
                                                                       34991-1
                                                                          of 261 Page 144

 1 that he thought it was wrong that this cat track

 2 where he alleged he wrecked wasn't marked; is that

 3 right?

 4        A      No, he did.        I think he was -- that was a

 5 relevant factor as well.             Like he felt like it

 6 should have been marked and --

 7        Q      Okay.

 8        A      -- that was one of the issues that he was

 9 interested in.

10        Q      When did he tell you that he felt like the

11 cat track should have been marked?

12        A      Again, we had several conversations where

13 a lot of information came up.               He shared emails from

14 ski patrollers that he had talking about not having

15 enough materials, so I couldn't place it distinctly

16 in a time line, but I know --

17        Q      Sure.

18        A      -- that that was part of the -- the

19 narrative was that the area wasn't marked and he

20 felt it should be.          It seemed that the other

21 patrollers on staff who also felt that it should

22 have been marked.

23        Q      What did he tell you about why he thought

24 this cat track should have been marked?

25        A      I don't know that we got into that level
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#145
                                                                       34991-1
                                                                          of 261 Page 145

 1 of detail.       I mean, I think he just felt like it was

 2 a significant terrain variation in a place that may

 3 not be obvious or clearly had a history of causing

 4 other issues and accidents, so...

 5         Q     Yeah, but you just told me that this

 6 history of, this assertion that it had a history of

 7 causing other accidents is something that he

 8 communicated to you after he filed the lawsuit.                       I

 9 want to go to the time before he filed the lawsuit.

10 Okay?

11         A     Sure.

12         Q     Right.     And before he filed the lawsuit,

13 what did he communicate to you about why he thought

14 this cat track should be marked?

15         A     Again, I don't know that I have that clear

16 of a time line where I could say these are what we

17 talked about prior to lawsuit and this is --

18         Q     No, no, no.        I'm asking you what he told

19 you about why he thought the cat track should be

20 marked.

21         A     Before he filed the lawsuit.

22         Q     Correct.

23         A     Right.      And what I'm saying is that I

24 don't have that distinct memory of chronology of

25 events.      And so for me to comment on this I'm
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#146
                                                                       34991-1
                                                                          of 261 Page 146

 1 commenting more generally on multiple communications

 2 we've had over multiple years about this accident,

 3 about the lawsuit. Very difficult for me to say

 4 these are what we talked about prior to him filing

 5 the lawsuit and this is what we talked about after.

 6        Q      Okay.     But you do know that he told you

 7 after he filed the lawsuit only that he believed

 8 other people had wrecked in this location.                    You know

 9 that much; right?

10        A      I think so, yeah.          I mean, again, this is

11 all part of the --

12        Q      Right.     Did he ever tell you that he

13 couldn't see the cat track that he wrecked on, he

14 allegedly wrecked on?

15        A      I don't recall that.

16        Q      Okay.     So did he ever draw a connection

17 between his own wreck and the lack of marking of the

18 cat track, or was he just speaking -- do you

19 understand my question?            Did he ever communicate to

20 you and draw a connection between his own wreck and

21 the lack of marking of the cat track?

22        A      Yes.

23        Q      Okay.     He did communicate that to you.

24        A      Yes, I remember that part of our multiple

25 conversations about this.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#147
                                                                       34991-1
                                                                          of 261 Page 147

 1        Q      Right.     And that's opposed to him just

 2 sort of generally wanting ski patrol to have more

 3 equipment so that they could mark places like this

 4 for other people. Do you see the distinction I'm

 5 drawing?

 6        A      Not really.        I mean, I think that he -- I

 7 mean, you're talking about a couple of different

 8 things. So his desire to get health insurance for

 9 ski patrol is related to this.               His desire to get

10 the mountain properly marked and be safe for others

11 relate to this. I think he also had a desire to

12 prove wrongdoing and so, you know, that's a factor

13 here too.

14               So he had -- he felt, my understanding, he

15 felt that that area wasn't properly marked and that

16 the patrol was aware of that and that it had caused

17 issues and potentially then a factor in other

18 accidents on the mountain.              And he felt that that

19 was sort of foundational to his accident.

20        Q      Right.     And what I'm getting at is he

21 never communicated to you that he wrecked because

22 the cat track was not marked; right?

23        A      No, I wouldn't say that's -- I think that

24 was part of his issue, part of what he was claiming

25 was that.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#148
                                                                       34991-1
                                                                          of 261 Page 148

 1        Q      Okay.     Did he tell you about that?

 2        A      He told me that the terrain, that Big Sky

 3 ski patrol didn't have enough materials to mark

 4 certain places --

 5        Q      Okay.

 6        A      -- and that --

 7        Q      Let me just make sure you understand my

 8 question.

 9               What did he tell you about his wreck in

10 connection with the markings?               I don't want to hear

11 about, you know, somebody else and needing to mark

12 generally.       I want to focus specifically on what he

13 told you about his wreck in connection with the

14 markings.

15               Do you understand that?

16        A      Yeah.

17        Q      Okay.     So can you speak to that?             What did

18 he tell you about why he wrecked?

19        A      He told me that the area wasn't properly

20 marked.

21        Q      Okay.     So he told you that.           He said, I

22 wrecked because the area wasn't properly marked.

23 That's what he told you, that's your testimony?

24        A      Yes.     In multiple conversations over many

25 years, part of those conversations, part of this
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#149
                                                                       34991-1
                                                                          of 261 Page 149

 1 narrative, was that the hill wasn't properly marked

 2 and that played a role in his ski accident.

 3         Q     Okay.     And also Dynafit bindings played a

 4 role in his accident; correct?               He told you that as

 5 well.

 6         A     Yeah.

 7         Q     Okay.     Did you ever break that down for

 8 him and say, John, was it the marking or was it the

 9 Dynafit? I mean, did you ever press him on that

10 issue?

11         A     No.

12         Q     Why not?

13         A     I don't know.

14         Q     You just simply support his goal of

15 getting healthcare for the ski patrol and didn't

16 question whether or not, in fact, his wreck was due

17 to the lack of markings?

18         A     I don't think that I have been involved at

19 the level that you may think I have been.

20         Q     Okay.

21         A     Like John --

22         Q     And you are telling me that he told you

23 that this -- the fact that it occurred because of

24 the lack of marking; right?

25         A     That was part of the narrative, yes.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#150
                                                                       34991-1
                                                                          of 261 Page 150

 1        Q      Okay.     Just part of the narrative.              Not

 2 necessarily the cause of his accident; right?

 3        A      As you mention, the Dynafit issue was

 4 another part of the narrative.

 5        Q      Okay.     The other part was that he simply

 6 wanted to achieve something to pay back what he

 7 viewed as debt that he owed to ski patrol for saving

 8 his life; right?

 9        A      Right.      I wouldn't say that had anything

10 to do with his accident.             I would say that had

11 something to do with his motivation.

12        Q      Right.     Okay.     Have you told me everything

13 you know about this narrative that you understand

14 with respect to the cause of John Meyer's accident

15 at Big Sky?

16        A      Yes.

17        Q      Okay.     And did Mr. Meyer ever tell you

18 about the testimony of the eyewitness to the ski

19 accident?

20        A      No.

21        Q      Okay.     Did he ever communicate to you that

22 he was skiing very fast down the ski run at Big Sky

23 before his accident?

24        A      No.

25        Q      Okay.     He never told you that.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#151
                                                                       34991-1
                                                                          of 261 Page 151

 1        A      No.

 2        Q      Did Amanda Eggert ever tell you that she

 3 believed he lost control uphill of the cat track

 4 where Mr. Meyer blames for his accident?

 5        A      Not that I recall.

 6        Q      Okay.     But you are unaware as you sit here

 7 today that the only eyewitness to Mr. Meyer's ski

 8 wreck has testified Mr. Meyer saw the cat track;

 9 right?

10        A      I was -- I am unaware or was unaware that

11 there was an eyewitness at all.

12        Q      Okay.     So you didn't even know there was

13 an eyewitness.

14        A      No.

15        Q      Mr. Meyer never told you that the

16 eyewitness testified that Mr. Meyer was trying to

17 jump off the downhill lift of the cat track; is that

18 right?

19        A      That's correct.

20        Q      Okay.     And so everything that you know

21 about this wreck is based on things that Mr. Meyer

22 has selectively chosen to tell you about his ski

23 wreck; right?

24        A      I would add conversations with Amanda and

25 his father as well.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#152
                                                                       34991-1
                                                                          of 261 Page 152

 1         Q     Okay.     And they didn't see the ski wreck;

 2 right?

 3         A     Not to my knowledge, no.

 4         Q     Right.     Mr. Meyer liked to ski fast in

 5 your experience?

 6         A     No, as I stated, he is an immediate skier.

 7 He switched from splitboarding to skiing when I knew

 8 him. And he was competent, you know, able to move

 9 through a lot of terrain but was pretty cautious.

10         Q     Have you ever skied at Big Sky Resort?

11         A     I have, yeah.

12         Q     Okay.     Have you ever skied the Highway

13 Road?

14         A     I've only skied a handful of times.                  I

15 wouldn't be able to say if I've skied a certain

16 trail.

17         Q     Okay.     Do you recall the cat track or road

18 at the base of the Highway Run that takes you back

19 to the Challenger lift?

20         A     No.

21         Q     So nothing -- when was the last time you

22 skied at Big Sky Resort?

23         A     Probably 2010, maybe.

24         Q     Okay.     And you skied the Highway Run in

25 2010.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#153
                                                                       34991-1
                                                                          of 261 Page 153

 1        A      I don't know.        I don't know the mountain

 2 well enough to --

 3        Q       Okay.    Let me ask you this.

 4                Is it your understanding that Mr. Meyer

 5 had sort of an epiphany about the details of how his

 6 wreck occurred sometime after he got out of the

 7 hospital?

 8        A      I've never discussed with him an epiphany,

 9 no.

10        Q       What's your understanding of how the

11 details of the ski wreck, if they did, come back to

12 him?       How did they come back to him, slowly, over

13 time or how?

14        A      I assumed it was sort of over time.

15        Q       Okay.

16        A      You know, talking to Amanda and talking to

17 other people, I think he was in -- potentially in

18 contact with some of the patrollers that were on the

19 scene, but my assumption was that it was over time.

20        Q       Right.    That's an assumption, right, that

21 you are sort of guessing; correct?

22        A      Correct.

23        Q       And what you are telling me is that you

24 believe that he pieced it together based on things

25 he learned from other people; is that right?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#154
                                                                       34991-1
                                                                          of 261 Page 154

 1        A      I am telling you that I am making an

 2 assumption that I think he came to understand what

 3 happened to him over time and that understanding was

 4 likely influenced by other people that had knowledge

 5 of the accident.

 6        Q      Right.     So his -- his version of events is

 7 influenced by what other people have told him;

 8 correct?

 9        A      That's my assumption.

10        Q      Right.     Have you ever fallen at a ski

11 resort?

12        A      Yes.

13        Q      Have you ever sued a ski resort in

14 connection with any fall you have taken at a ski

15 resort?

16        A      No.

17        Q      And you accepted personal responsibility

18 for any falls you have ever taken at a ski resort;

19 right?

20        A      Yes.

21        Q      Just like you do in the backcountry;

22 correct?

23        A      Yes.

24        Q      And you agree with me whether you are in

25 the backcountry or you are at a ski resort, you need
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#155
                                                                       34991-1
                                                                          of 261 Page 155

 1 to control your speed.

 2        A      Yes.

 3        Q      And you need to control your course;

 4 correct?

 5        A      Yes.

 6        Q      And be aware of the terrain that's in

 7 front of you; correct?

 8        A      Yes.

 9        Q      And ski with a level of caution that's

10 appropriate under the conditions; correct?

11        A      Correct.

12        Q      Have you ever seen photographs of the area

13 where Mr. Meyer wrecked?

14        A      No.

15        Q      Okay.     Mr. Myers never showed you any

16 photograph of the Highway Run; correct?

17        A      Correct.

18        Q      And you don't know whether or not the cat

19 track that Mr. Meyer's blamed for his wreck is

20 visible, or obscured or otherwise; right?

21        A      I have none of that knowledge.

22        Q      Okay.     Mr. Meyer liked to do jumps in your

23 experience?

24        A      No, again, he was pretty cautious.

25        Q      Okay.     Never seen him jump on the skis; is
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#156
                                                                       34991-1
                                                                          of 261 Page 156

 1 that right?

 2        A      I don't think I said that.              You asked if

 3 he liked to do jumps.

 4         Q     Jump --

 5        A      It's very likely I've seen him jump on his

 6 skis, yes.

 7         Q     Okay.     Where have you seen him jump?

 8        A      I could not provide a specific example.

 9 I've spent many, many hours skiing with John and,

10 yeah.

11         Q     More than one occasion?

12        A      Has he jumped on more than one occasion?

13         Q     With you, yeah.

14        A      I do not have a strong memory of him.                   I'm

15 more so saying that it's within the realm of

16 possibilities that he has jumped while I've been

17 skiing with him, but I do not have a specific memory

18 of anytime when he has jumped.

19         Q     Okay.     Do you know any Big Sky Resort

20 employees?

21        A      No.

22         Q     Okay.     Do you know E.B. Dixon?

23        A      No.

24         Q     Are you aware of Mr. Meyer's relationship

25 with E.B. Dixon?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#157
                                                                       34991-1
                                                                          of 261 Page 157

 1        A       No.

 2        Q       Okay.    Can you look at Big Sky 925,

 3 please?

 4                MS. WALAS:      Mac, can we take a break right

 5 now?       My battery is about to die.

 6                MR. MORRIS:       Ten minutes.       Let's take ten

 7 minutes.

 8                MS. WALAS:      Sounds good.

 9                (Recess taken)

10                MR. MORRIS:       Back on the record.

11 BY MR. MORRIS:

12        Q       Mr. Lowell, you understand that you are

13 still under oath; correct?

14        A       Correct.

15        Q       Okay.    So before we took that break I

16 think you had told me that you were not especially

17 involved with this case; is that right?

18        A       Correct.

19        Q       Okay.    And you did email with Mr. Meyer

20 pretty frequently and ask him how things were going

21 with the Big Sky case; correct?

22        A       Yes.

23        Q       Okay.    Why were you repeatedly asking Mr.

24 Meyer about this case?

25        A       It was a prominent event in his life and
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#158
                                                                       34991-1
                                                                          of 261 Page 158

 1 he is a close friend of mine and so I knew that it

 2 was something that was occupying a lot of his

 3 attention and time.           And as a friend it seemed a

 4 relevant thing to be interested in.

 5         Q     Okay.     Any other reason?

 6         A     No.

 7         Q     I think recently you asked him where

 8 things are at with your political aspirations and

 9 the Big Sky case.          Why did you ask him about those

10 two things?

11         A     I think the same reason.             I mean, they're

12 both big prominent aspects of his life, events,

13 things that he's thinking about and dealing with.

14 And so when we check in we tend to start with the

15 bigger issues and just see how things are going.

16         Q     Sure.     And has Mr. Meyer ever communicated

17 to you that Big Sky filed a counterclaim against

18 him?

19         A     He did mention that, yes.

20         Q     Right.     And what did he tell you about

21 that?

22         A     Essentially that.          That they were suing

23 him. I think, if I recall, the grounds of the suit

24 was that his lawsuit was improper because it was an

25 attempt to gain notoriety and enhance his political
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#159
                                                                       34991-1
                                                                          of 261 Page 159

 1 aspirations.

 2        Q      Right.     And did he tell you that?

 3        A      I believe he did -- well, he told me

 4 that's what the suit was about.                He didn't tell me

 5 that that was his --

 6        Q      Sure.     Sure.     And what did you say in

 7 response when he told you that?

 8        A      I don't remember.          I think it was more of

 9 a unidirectional conversation about that.                    I wasn't

10 providing any guidance or advice, I was just staying

11 updated with his activities.

12        Q      Okay.     And did Mr. Meyer express to you

13 that the counterclaim has caused him a lot of

14 heartburn, stress, anxiety and that sort of thing?

15        A      I would characterize it as the entire --

16 the entire thing has caused him a lot of heartburn,

17 stress and anxiety.

18        Q      What do you mean by the entire thing?

19        A      I mean, everything from the accident to

20 his suit against Big Sky to the countersuit, all of

21 it has been a source of anxiety and heartburn and

22 strife, I guess.

23        Q      Okay.     And is that typical with lawsuits

24 that Mr. Meyer filed against the government and

25 other lawsuits that he has filed, did he experience
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#160
                                                                       34991-1
                                                                          of 261 Page 160

 1 a lot of stress, heartburn and anxiety about those

 2 or is this more stressful for him than other

 3 lawsuits?

 4        A      My observation is that it would be more

 5 stressful.

 6        Q      Okay.     And do you know why?

 7        A      I think because he is personally involved.

 8        Q      And Mr. Meyer's also been stressed out

 9 about not having enough money of late, has he not?

10        A      John's been stressed out about his

11 financial situation ever since I've known him.

12        Q      Okay.     So will you look at Big Sky 925?

13               MR. MORRIS:        And, Breean, I think this is

14 Tab 20.

15 BY MR. MORRIS:

16        Q      Do you have that in front of you?

17        A      I do.

18        Q      I don't believe we marked this, so let's

19 mark this Deposition Exhibit 116, please.

20               Deposition Exhibit 116 is a portion of a

21 text exchange, or it's a text exchange that you had

22 with Mr. Meyer; correct?

23        A      Correct.

24        Q      This is a portion that comes from that

25 program that you discussed earlier so that's why it
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#161
                                                                       34991-1
                                                                          of 261 Page 161

 1 looks different?

 2        A      Correct.      This was copy and pasted off my

 3 laptop.

 4        Q      And on these, we can't see the dates that

 5 these texts were exchanged, but do you have a sense

 6 in reviewing this of when these texts would have

 7 occurred or did occur?

 8        A      I think it was last winter.

 9        Q      Okay.

10        A      Late fall, early winter is my guess.

11        Q      Okay.     And there is a reference in the

12 middle to discuss the 2020 budget and the loan

13 agreement between Cottonwood and Mr. Meyer.                     Do you

14 see that?

15        A      Is it that Paula suggested we draft a loan

16 agreement?

17        Q      It's part of the exchange that starts, Mr.

18 Meyer writes, thanks boss, SNAFU.                 Do you see that?

19        A      Yes.

20        Q      Okay.     And then a couple of lines down

21 there is a reference to setting up a board call to

22 discuss the 2020 budget.             Do you see that?

23        A      Yes.

24        Q      Okay.     Would that have been in the winter,

25 November, something like that, in 2019 likely?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#162
                                                                       34991-1
                                                                          of 261 Page 162

 1        A      Yeah, again my recollection probably late,

 2 late in the calendar year, early in 2020.

 3        Q      Of 2019; right?

 4        A      Well, if it was the 2020 budget -- no, I

 5 think that's true.          I think it would have been late

 6 2019, early 2020.

 7        Q      Right.     If it helps, at the top it says,

 8 Ems due March 6.

 9        A      Yeah, our child was due in March, so.

10        Q      Okay.     Of 2020; right?

11        A      Yeah.

12        Q      Okay.     All right.       So that would place us

13 in 2019.      And do you see in that same exchange where

14 it says, front page above the fold today?                    Do you

15 see that?

16        A      Yep.

17        Q      Where Mr. Meyer's writing that to you, he

18 actually says it twice in a row?

19        A      Yes.

20        Q      Do you recall what Mr. Meyer's referring

21 to there?

22        A      I think it was a Bozeman Chronicle news

23 article.      I think he was on the front page.                 I don't

24 remember for what.

25        Q      Okay.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#163
                                                                       34991-1
                                                                          of 261 Page 163

 1        A      Gotten some press recently for the

 2 Gallatin River work that Cottonwood is doing.

 3        Q      Okay.

 4        A      But it was in reference to that article.

 5        Q      I'm sorry, what was that?

 6        A      It was in reference, I think, to a front

 7 page article in the Chronicle around that time.

 8        Q      It wasn't about this lawsuit; correct?

 9        A      I don't know.        I don't believe so, but I'm

10 not sure.

11        Q      Okay.     And then if you go down a little

12 bit from that you have a message to him reads,

13 congrats on the front page press.                 Do you see that?

14        A      Yeah.

15        Q      And then -- I'm sorry.            Okay.

16               Then down a little bit you -- I'm sorry.

17 After you say congrats on the front page press you

18 say, curious to know if there has been any activity

19 coming out of that.

20               Do you know what you are referring to

21 there?

22        A      I'm likely referring to whether

23 Cottonwood's gotten any positive attention for that

24 and then, you know, therefore, maybe potential

25 donations or interest in the organization.                    You
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#164
                                                                       34991-1
                                                                          of 261 Page 164

 1 know, if he was on the front page of the local

 2 newspaper, I would hope that people would see that

 3 and maybe be excited about the work the organization

 4 was going and then maybe generate some general

 5 interest about the organization.

 6        Q      Okay.     And then Mr. Meyer responds to your

 7 text message and says, lots of people saying good

 8 job and stick it to Big Sky.               Do you see that?

 9        A      I do, yeah.

10        Q      And is he referring there to sticking it

11 to the city of Big Sky, people are encouraging him

12 for suing the city of Big Sky?

13        A      My -- I think this is about the watershed

14 issue, the Gallatin River issue.

15        Q      Okay.

16        A      That would make sense to me.               I remember

17 him getting some press for his work to try and stop

18 the city from getting a new and different type of

19 wastewater permit that would allow them to discharge

20 wastewater into the Gallatin in a different way.

21 And so my assumption here is that that article ran

22 in the local press.           He was excited about it.             I was

23 asking about whether that's driven any interest in

24 the organization on a whole.               And that he is

25 responding no donations, but, you know, people are
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#165
                                                                       34991-1
                                                                          of 261 Page 165

 1 excited about his work, that was highlighted.

 2         Q     Right.     And in terms of people encouraging

 3 him to stick it to Big Sky, is that -- is he saying

 4 that they want to stick it to Big Sky Resort in

 5 addition to the city?

 6        A      I couldn't speculate on that.               I don't

 7 know.

 8         Q     Okay.     In your experience does Mr. Meyer

 9 have sort of an axe to grind with the city of Big

10 Sky and the Big Sky Resort in general?

11        A      I think his axe is -- I think he has a lot

12 of axe to grind.          I think Big Sky falls under that

13 umbrella, but it does so in the context of the

14 development of the area, the disproportionate amount

15 of wealth concentrated in the area, the amount of

16 power that often comes with that wealth.

17         Q     Okay.     Can you look at Big Sky 946.

18        A      Okay.

19         Q     Let's mark Big Sky 946 as Deposition

20 Exhibit 117.        Do you have that in front of you?

21        A      I do.

22         Q     Okay.     Deposition Exhibit 117 is a true

23 and correct copy of an additional text exchange that

24 you had with Mr. Meyer; correct?

25        A      Correct.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#166
                                                                       34991-1
                                                                          of 261 Page 166

 1         Q     This occurred recently; is that right?

 2        A      Yes.

 3         Q     In fact, it occurred after you were named

 4 as a witness or identified as a potential witness in

 5 this lawsuit?

 6        A      Yes.

 7         Q     And after you told Mr. Meyer about the

 8 deposition and document subpoena that Big Sky had

 9 served on you; is that right?

10        A      Yes.

11         Q     Right.     And so when Mr. Meyer sent you

12 this text message he knew about the document

13 subpoena that had been served; correct?

14        A      Yeah, I had communicated to him, as I had

15 said earlier, that I was annoyed about having to

16 produce all of those documents, so he was aware of

17 that.

18         Q     Right.     He actually cautioned you to hold

19 off on complying with the subpoena until Ms. Walas

20 talked to you about whether or not she actually

21 wanted to call you as a witness; right?

22        A      I, I, I think so.          I mean, my memory was

23 that he texted me to ask if I was interested in --

24 would be willing to be a witness.                 I texted him back

25 saying I didn't know what was involved with that and
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#167
                                                                       34991-1
                                                                          of 261 Page 167

 1 would need more information.               He said that his

 2 attorney would contact me.

 3               I had a brief conversation with Breean

 4 about what was expected, what the possibilities were

 5 for having to travel, having to be present at a jury

 6 trial, what the process would look like.                    And then

 7 we were texting later about something and I

 8 commented about being frustrated about having to

 9 screen shot all of these text messages and compile

10 all of them.        And that's, I think, somewhere around

11 where the response starts on this page.

12        Q      Okay.     Let me do this.         Do you have the

13 large document that contains all the text messages

14 in front of you?

15        A      The Word document or the -- I have all of

16 them here.

17        Q      Sure, the Word document.             That's fine.

18        A      Yep.

19        Q      If you turn to Big Sky 952, please.

20        A      Okay.

21        Q      This is -- at the bottom of Big Sky 942 is

22 that conversation that you were trying to describe

23 to me; correct?

24        A      Correct, yeah.

25        Q      And can you read into the record the
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#168
                                                                       34991-1
                                                                          of 261 Page 168

 1 bottom text message that Mr. Meyer sent to you?

 2        A      On 952?

 3        Q      Yeah.

 4        A      John wrote, Big Sky is a bunch of greedy

 5 shitheads that would rather make everyone's life

 6 difficult rather than own up to the fact that they

 7 were negligent.         Two other people were injured in

 8 the same place.         I think they are asking that you

 9 not be included as a witness.               Let me ask the

10 attorney if you are included before you have to do a

11 bunch of mundane shit for nothing.

12        Q      Right.     And you had referred earlier to

13 this, Mr. Meyer communicating to you his assertion

14 that other people were injured in the same place.

15               Do you recall that testimony?

16        A      Yes.

17        Q      And is this text message the basis for

18 that testimony?

19        A      This is part of where I heard that from

20 him, yeah, one place where I have.                 I wouldn't say

21 it's the only.

22        Q      Okay.     But he had repeated his assertion

23 to you at other times.

24        A      Yes.

25        Q      Okay.     And that was after this lawsuit was
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#169
                                                                       34991-1
                                                                          of 261 Page 169

 1 filed; right?

 2        A      I think so, yeah.

 3         Q     Right.     And so after you received the

 4 subpoena, Mr. Meyer told you to hold off so you

 5 didn't have to do, quote, a bunch of mundane shit

 6 for nothing; right?

 7        A      Correct.

 8         Q     Right.     And then the next thing that

 9 happened you actually sent him a screen shot of the

10 subpoena; correct?

11        A      Correct.

12         Q     And so Mr. Meyer knew when he sent the

13 text message on Deposition Exhibit 117 about the

14 subpoena and what was being requested; right?

15        A      I would assume so if you read that screen

16 shot.

17         Q     Right.     And if he read your text message

18 --

19        A      Right.

20         Q     -- informed him that you were going to

21 have to send all text messages; right?

22        A      Correct.

23         Q     So Mr. Meyer knew or should have known

24 that this text message that is shown on Exhibit 117

25 would be produced by you pursuant to the subpoena;
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#170
                                                                       34991-1
                                                                          of 261 Page 170

 1 correct?

 2        A      Yeah, that's a fair assumption.

 3        Q      Right.     And these insults and sort of

 4 description of physical violence that Mr. Meyer's

 5 fantasizing about, he knew that Big Sky's attorneys

 6 would receive that information; right?

 7        A      Right.      As I previously stated, that's a

 8 fair assumption that he knew that this would be part

 9 of the subpoena production.

10        Q      Right.     In fact, in this text message he's

11 telling you or asking you to communicate these

12 threats to Big Sky and its attorneys; right?

13        A      Yeah, he says please be sure to tell them.

14        Q      Right.     Right.      So he is actually saying

15 please be sure to tell the Pig Stye attorneys that

16 I'm going to use the jury award against them to

17 unionize their whole fucking ski patrol after this

18 case is over; right?

19        A      That's the beginning of it, yeah.                 He goes

20 on from there.

21        Q      Okay.     And so he wanted you to communicate

22 a threat to Big Sky's attorney against Big Sky;

23 correct?

24        A      I mean, this is what he sent to me.                  I'm

25 not sure if he expected me to actually follow
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#171
                                                                       34991-1
                                                                          of 261 Page 171

 1 through or he is being facetious.

 2        Q      Sure.     And in the threat that he is

 3 communicating and asking you to communicate to me

 4 and the other Big Sky attorney is that he wants to

 5 do something that's disruptive of Big Sky's

 6 operations; correct?

 7        A      I mean, that specifically, he says he

 8 wants to unionize the ski patrol.                 I don't think

 9 he's --

10        Q      Right.

11        A      -- characterizing that as disruptive, he's

12 just saying that that's what his goal is.

13        Q      Sure.     And so what he wants to do is

14 unionize the whole ski patrol because he believes

15 that that would -- that that would disrupt Big Sky's

16 operation, that would disincentivize Big Sky from

17 defending itself in this lawsuit; correct?

18        A      I think that's speculation.              I think he's

19 just saying one of his goals is to unionize the ski

20 patrol.

21        Q      He also is communicating to you that he

22 wants you to tell Ian McIntosh about his daydreams

23 of tearing the skin off of Ian McIntosh's face with

24 his bare fingers; right?

25        A      Yeah, he says, I was having daydreams --
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#172
                                                                       34991-1
                                                                          of 261 Page 172

 1 he says, please tell that douche bag Ian McIntosh

 2 that I started seeing a psychologist because I was

 3 having daydreams about tearing the skin off his face

 4 with my bare fingers.

 5        Q      Right.     So he wanted you to tell Ian about

 6 these daydreams that he was having of physically

 7 harming Ian McIntosh; right?

 8        A      He wanted me to tell Ian that he needed to

 9 start seeing a psychologist because he was having

10 those daydreams.

11        Q      Okay.     Mr. Meyer communicated to you in

12 this fashion about a sort of vendetta that he has

13 against Big Sky and/or its attorneys as a result of

14 this lawsuit?

15        A      I would say John has communicated a

16 dislike for Big Sky and Big Sky's attorneys for the

17 stress and anxiety that this process has caused.

18        Q      Sure.     And the stress and anxiety that

19 this process has caused, what are you referring to

20 when you're saying this process?

21        A      Again, I would say, you know, both of the

22 lawsuits, the one he has brought, the countersuit

23 against him, and then all of the, you know,

24 testifying and character questioning and all the

25 things involved with, you know, being sued.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#173
                                                                       34991-1
                                                                          of 261 Page 173

 1         Q      Sure.    And you understand that Mr. Meyer

 2 is the one that initiated this lawsuit; right?

 3         A      Of course, yeah.

 4         Q      Right.    And did Mr. Meyer ever tell you

 5 that he wanted to buy a billboard on the way to Big

 6 Sky that would disparage Big Sky?

 7         A      No.

 8         Q      Let me take a really short break.                I'm

 9 just going to review my notes.               I think I'm done,

10 but I just want to double check.                So if we can take

11 a real quick break and go off the record.

12                (Recess taken)

13                MR. MORRIS:       Back on the record.

14 BY MR. MORRIS:

15         Q      Trevor, that's all the questions I have.

16 Thanks so much for your time.               And I appreciate

17 that. And you have the opportunity to get a copy of

18 the transcript and review it for any corrections you

19 want to make or you can waive that opportunity.                       And

20 just say whatever the transcript says, I'm good

21 with.       So you understand that you have that right?

22         A      I do.

23         Q      Okay.    And do you want to read and sign

24 and make any corrections necessary or do you just

25 want to waive that right today?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#174
                                                                       34991-1
                                                                          of 261 Page 174

 1        A      I would like to read and sign.

 2        Q      Okay.     All right.

 3               MR. MORRIS:        And I will reserve any other

 4 questions for trial and thanks again.

 5               MS. WALAS:       I'm going to ask some follow-

 6 up questions.

 7               MR. MORRIS:        Okay, sorry.

 8               MS. WALAS:       That's okay.        We got that

 9 squared away.

10 EXAMINATION

11 BY MS. WALAS:

12        Q      Trevor, I'm going to ask some follow-up

13 questions and just confirm like every other break

14 you still understand you are under oath?

15        A      Yes.

16        Q      Okay And you guys covered a few things

17 here today.       And I think at the beginning you said

18 what your understanding was of what you were here to

19 testify about today; is that correct?

20        A      Yeah, my understanding is just of someone

21 who has known John for a long time, both before and

22 after the accident, and so I could provide context

23 about who he is as a person, his personality, the

24 impacts that the accident may have had on him

25 physically and mentally.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#175
                                                                       34991-1
                                                                          of 261 Page 175

 1         Q     Okay.     How long did you say you have known

 2 John?

 3         A     We met in the summer of 2009, so 11 years.

 4         Q     Okay.     And you met farming?

 5         A     We met just peeling fence rails actually

 6 is what we were doing.

 7         Q     That's right.        That's right.

 8               And tell me what John was like back then

 9 when you met him.

10         A     John was just like a super energetic, sort

11 of live wire kind of guy.             Had a ton of enthusiasm

12 and energy for life.           He was really into climbing

13 and hunting and just was sort of, you know, extreme

14 in a lot of those pursuits.

15               I remember him wanting to try to kill his

16 own deer with a knife at one point.                 He thought he

17 could hide in the tree and drop down on it in a

18 bunny suit.

19               But, yeah, I mean, he was really engaging.

20 And he liked to have -- I think I was attracted to

21 him because he liked to have meaningful

22 conversations.         He was a deep thinker.

23               And so we bonded over the physical

24 interest in climbing and recreational opportunities,

25 but I think what's really made the relationship last
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#176
                                                                       34991-1
                                                                          of 261 Page 176

 1 is that I appreciate his mind a lot in him as a

 2 conversationalist.

 3               MR. MORRIS:        Trevor, what did you say, he

 4 lived with a. --

 5               THE WITNESS:        He lived with?

 6               MR. MORRIS:        I didn't hear that.          I was

 7 trying to get clarity.            I'm sorry to interrupt,

 8 Breean.

 9               Did you say he lived with a tree maker?

10               THE WITNESS:        No.    I was explaining that

11 he was sort of extreme in a lot of his pursuits.

12               MR. MORRIS:        Okay.     All right.       Sorry, I

13 must have been -- go ahead, Breean.                 I'm sorry.

14 BY MS. WALAS:

15        Q      So you said your attraction to him was

16 both the physical and the mental.                 You know, you

17 guys just really sort of connected on a lot of

18 levels.

19               Is that kind of a good summary of when you

20 first met?

21        A      Yeah, yeah.        He was pushing me to do, like

22 to climb.       I had never tried climbing before and he

23 was someone who knew how to track climb.                    And so he

24 was really eager to teach me that and sort of show

25 me how to do that.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#177
                                                                       34991-1
                                                                          of 261 Page 177

 1               But I think what I realized and what I,

 2 you know, started really to real appreciate about

 3 him was not only was he a great and sort of

 4 adventure buddy in a lot of ways because he had

 5 these skills, and his knowledge and his fitness, but

 6 he was also was a dynamic person who is really

 7 interesting to talk to, well-educated, you know,

 8 thoughtful, interesting conversationalist.

 9        Q      And you talked a lot about what you

10 learned about John's wreck on December 11, 2015.

11 And I just want to confirm that your knowledge is

12 from his father, Amanda and John?

13        A      Yeah.

14        Q      Did you speak to any of the doctors when

15 you were in the hospital or the rehab facility?

16        A      I think any conversations I had with them

17 was just more about his present condition at the

18 time, not about sort of his accident in any way, but

19 wondering, you know, what was going on with him,

20 what their prognosis was going forward, what they

21 thought he would -- how he thought he would recover,

22 trying to help him communicate.

23               So I remember distinctly the broken arm

24 was really frustrating to him because he had been

25 complaining about the broken arm for a while and
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#178
                                                                       34991-1
                                                                          of 261 Page 178

 1 then they finally decided to x-ray it and they

 2 confirmed, oh, yeah, you snapped your arm as well so

 3 he had -- but, you know, no conversations with him

 4 about, you know, his accident or what had happened

 5 that way.       More just his sort of physical, medical

 6 situation.

 7         Q     And I believe you mentioned that, you

 8 know, you knew that he had incurred some medicals

 9 bills related to those injuries?

10        A      (No audible response.)

11         Q     Okay.     And do you have any idea how much

12 he incurred in medical bills?

13               MR. MORRIS:        Objection; asked and

14 answered.

15        A      I just knew it was substantial.                I don't

16 know the dollar figure.            I think he had thrown out,

17 you know, six-figure dollar figures about total

18 cost.

19         Q     Okay.     Do you know anything else about how

20 the wreck has affected John financially?

21        A      No.    I mean, I just know that it was, you

22 know, he incurred a lot of debt and he had some

23 issues with insurance covering certain aspects of

24 it.    So, yeah, I think that's all.

25         Q     And you testified that you visited him in
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#179
                                                                       34991-1
                                                                          of 261 Page 179

 1 the hospital.        Describe what John looked like that

 2 first day when you arrived.

 3        A      I mean, pretty startling.             He was

 4 intubated. He was -- I think he was asleep when I

 5 got there. Hooked up to all the different wires and

 6 bells and whistles.           He had blood -- dried blood

 7 still on the side of his face.               His whole arm was

 8 sort of wrapped up.           He was pretty bruised and

 9 battered and, you know, eventually he sort of woke

10 up.

11               And, again, we were there in and out for

12 like two or three days, so certain conversations

13 with him eventually when he would sort of like come

14 to or be awake.         And he just, you know, he tried to

15 stand at one point because he had to go pee and it

16 took like three or four of us to get behind him and

17 he was super unsteady. That was pretty consistent

18 for weeks.

19               And I think the most sort of startling

20 thing was just like he -- you could tell like he

21 recognized me.         He was like, but he was --

22 cognitively, he just wasn't firing like he normally

23 would be.       I mean, he could -- it was sort of like

24 talking to someone who has Alzheimer's, or dementia

25 or something.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#180
                                                                       34991-1
                                                                          of 261 Page 180

 1               It was like he would come into these brief

 2 moments of clarity where he could be sort of like,

 3 okay, I understand what's going on.                 And then, you

 4 know, he would fade from that and just sort of be in

 5 and out that way.

 6               So I was excited that he knew who I was.

 7 He gave me a big smile, but I would be talking to

 8 his father in the room or something and look over

 9 and he was clearly just sort of like, you know,

10 really mentally affected by it.

11        Q      Okay.     You used the word cognitively, that

12 John was cognitively affected, you could tell when

13 you saw him.

14               How would you -- how would you explain how

15 John has cognitively changed since the wreck?

16        A      He doesn't seem to have like the same

17 sharpness about him.           I mean, he doesn't have the

18 same sharpness about him.             He'll sometimes forget

19 that we had conversations or he'll misplace details

20 of conversations we've had.              He'll misplace -- like

21 I have a -- when I first met John I had a different

22 partner and we had a dog together.                 I'm now married

23 and my wife and I have a dog.               And he'll often sort

24 of swap the dog names even though he's known that I

25 haven't had that dog for a long time.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#181
                                                                       34991-1
                                                                          of 261 Page 181

 1               His speech has been really slow, you know,

 2 especially at first, but still to this day.                     It's

 3 not even -- talk the same way that he used to.                      And

 4 he has talked to me about that and I've, you know,

 5 just witnessed it that he's -- he struggles to sort

 6 of match his mouth I think with his thoughts

 7 sometimes.       And he's -- he can't get it out the way

 8 he wants to get it out the way he normally used to.

 9 It's been really frustrating for him that way.

10               And I think there's this like emotional

11 rawness to him that was really startling.                    I mean,

12 he's always been someone who has been in touch with

13 his emotions, but he's also been a fairly stoic

14 dude.     And, you know, I would say some of these

15 instances where he just -- like he came and visited

16 my wife and I in Missoula when he was running for

17 congress.       And he was telling us about a speech he

18 wanted to make.         And he just started, just bawling,

19 just break down and crying. And it really wasn't

20 about -- it didn't seem like a story or a situation

21 that would be upsetting to anybody.

22               And the same is a true like he would just

23 sort of laugh maniacally sometimes about stuff.

24 And, you know, just things that I -- behaviors I

25 hadn't seen from him before.               But he seemed to be
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#182
                                                                       34991-1
                                                                          of 261 Page 182

 1 like, not out of control emotionally, but not in as

 2 strong control as he used to.               Like it would sort of

 3 overtake him.        All of sudden he would be so sad,

 4 he'd just be like weeping or crying.                  Or sometimes

 5 he would find something funny that might be like a

 6 chuckle kind of response to everybody else, but it

 7 was like a hysterical laughter kind of response for

 8 him.

 9        Q      Have those changes impacted your

10 relationship with him?

11        A      Yeah, I mean, they've impacted mine,

12 they've impacted Amanda's, I know.                 Like Amanda

13 called me a few months after he was out of rehab and

14 was talking to me about, you know, what I had seen

15 in changes.       And she wanted to learn more about what

16 John was like prior to his injury to see if what she

17 was seeing was, you know, resultant of the injury.

18               So, I mean, we remain really good friends

19 and I don't think it's undermined our friendship in

20 any way, but it's certainly changed the dynamic in a

21 lot of ways.

22        Q      Now I'm going to follow up on a few things

23 that you testified about during your deposition, so

24 it might seem like I'm jumping around a little bit.

25 I'll try to give a little bit of a pause as I switch
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#183
                                                                       34991-1
                                                                          of 261 Page 183

 1 subjects so if you need to grab an exhibit or

 2 anything.

 3               So the first thing I want to touch on is

 4 you were asked a lot about backcountry skiing.

 5               Do you recall that?

 6        A      Yeah.

 7        Q      And when you're backcountry skiing, you

 8 know there aren't going to be signs; is that

 9 correct?

10        A      Yeah.

11        Q      And what's the difference between, say,

12 that backcountry skiing and skiing at a recert?

13        A      I think there's an expectation at a resort

14 that there is a lot more infrastructure and effort

15 and support put into guiding skiers, helping them

16 make safe decisions, making sure everybody is, you

17 know, skiing on safe terrain.               There's personnel.

18 There's safety resources.             There's trees wrapped in

19 foam pads.       There are signs telling you where to go.

20               You know, so with backcountry skiing there

21 is none of that.          There is the assumption that you

22 are out in the woods and you are by yourself and you

23 need to be self-sufficient.              I don't think that

24 self-sufficiency expectation is true when you're in

25 a resort.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#184
                                                                       34991-1
                                                                          of 261 Page 184

 1        Q      And would you say that you ski backcountry

 2 different than you ski at a resort?

 3        A      Yeah, absolutely.          I mean, I think knowing

 4 -- knowing that there's a professional ski patrol

 5 staff there if something does go wrong makes a lot

 6 of people -- influences a lot of the decisions on

 7 how they ski.         It influences decisions on how I ski

 8 in a resort.

 9               I mean, if I'm in the backcountry and have

10 a minor, you know, break my binding or have some

11 minor injury, that's way more calamitous than

12 something at a resort.            So I'm infinitely more

13 cautious when backcountry skiing than when I'm on a

14 resort.

15        Q      And do you recall Deposition Exhibit 98?

16               I think that was the subpoena.

17        A      Yeah.

18        Q      And when you were talking about the

19 documents, I believe you -- kind of talking about

20 the Bozone lister.

21        A      Yeah.

22        Q      And about John being banned from that

23 lister; is that correct?

24        A      Yeah.

25        Q      And do you know if that was -- he was
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#185
                                                                       34991-1
                                                                          of 261 Page 185

 1 banned because of matters related to this lawsuit?

 2        A      I don't know.        I don't -- yeah, I don't

 3 know.

 4         Q     And you were asked about being the

 5 plaintiff in a net metering case?

 6        A      Yeah.

 7         Q     And I think I might have just missed it,

 8 but were you actually the named plaintiff?

 9        A      I don't -- I don't think so.               The only

10 action that I took is he shared the one document

11 with me and asked if I would be willing to be named.

12 And I agreed and signed it, but nothing further

13 happened on my end.

14         Q     Okay.     If you will go ahead and grab

15 Deposition Exhibit 101.

16        A      Okay.

17         Q     And in the middle of that text exchange

18 there's a -- it looks like there's a text from John

19 about taking lessons.            Do you see that?

20        A      Yep.

21         Q     And do you know what type of ski lessons

22 he was -- or what type of lessons he was talking

23 about?

24        A      He was, I believe he was taking lessons at

25 Bridger Bowl to improve his skiing, so.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#186
                                                                       34991-1
                                                                          of 261 Page 186

 1        Q      And when you read that he was doing that

 2 to get back some confidence, what did you interpret

 3 that to mean?

 4               MR. MORRIS:        Objection; speculation.

 5        A      I interpreted it to mean that he was

 6 trying to get back to where he was so that he could

 7 ski the way he had and recreate the way he had.                       He

 8 was very frustrated by the setbacks caused his

 9 inability to do what he used to be able to do at the

10 same level.

11        Q      And you might have just asked this, but

12 what's the basis for that understanding of what he

13 meant by that, getting back confidence?

14        A      John -- we had multiple conversations

15 after his accident, you know, just about his

16 limitations.        And he prior to the accident was very

17 fit, very active, very capable.                Was able to do a

18 lot of things in the backcountry and climbing and

19 running and biking that he just wasn't able to do

20 after his accident.

21               So he had, you know, he was trying over

22 time to build back his fitness, to build back his

23 balance, to build back his confidence because, you

24 know, it's a huge part of what makes him tick and

25 what's important to him is being able to do those
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#187
                                                                       34991-1
                                                                          of 261 Page 187

 1 things.

 2         Q     Okay.     You mentioned fitness.            And do you

 3 recall testifying about some pull-up references John

 4 made?

 5         A     Yes.

 6         Q     And I think how many pull-ups was he able

 7 to do?

 8         A     I think he said two.

 9         Q     Do you know if that was -- he was limited

10 by anything to do with the ski wreck?

11               MR. MORRIS:        Objection; speculation.

12         A     That was my assumption, yeah.

13         Q     What type of injuries did he have in the

14 ski wreck?

15               MR. MORRIS:        Objection; speculation.

16         A     He broke his forearm.            He broke his

17 scapula in several places.              I believe he cracked or

18 broke some ribs, punctured a lung.                 He had a

19 traumatic brain injury.            I believe he dislodged the

20 cartilage from his ear.

21         Q     And you know all that because you visited

22 him in the hospital?

23         A     Yeah, I mean, I was there in the ICU

24 talking with doctors and nurses about his condition

25 and what happened, talking to his father who was
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#188
                                                                       34991-1
                                                                          of 261 Page 188

 1 managing his care.

 2        Q      And you were asked about some text

 3 messages. And did you delete any text messages to

 4 hide anything?

 5        A      No.

 6        Q      And when you deleted those text messages

 7 did you have any idea you were going to need them

 8 for litigation?

 9        A      No.

10        Q      And you talked a little about working with

11 John at Cottonwood.           And I was wondering if, had

12 John always been a last minute planner?

13        A      Yeah.     Yeah, he is not --

14        Q      So that's --

15        A      That's part of his personality, yeah.                   I

16 think he doesn't follow a lot of social norms and I

17 think planning is one of those.

18        Q      And do you think it's worse since the

19 wreck?

20               MR. MORRIS:        Objection; leading,

21 foundation.

22        Q      I can rephrase it.

23               Do you think it's different since he has

24 had the wreck?

25               MR. MORRIS:        Objection; foundation and
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#189
                                                                       34991-1
                                                                          of 261 Page 189

 1 leading.

 2        A      I think that -- I don't know.               I don't

 3 know that I could speak to that.                I think he's

 4 always been that way in a big respect.                   I don't

 5 think that it's had a noticeable affect on his

 6 ability to plan things as much as it has on his

 7 ability to think and to do the physical things that

 8 he wants to do.

 9        Q      Now would you consider John to be

10 stubborn?

11        A      Yeah, I think stubborn is a word, but I

12 want to add that he -- what a lot of people miss

13 about John is that he is also reasonable.                    He's

14 blunt and he's outspoken and he speaks his mind.                       He

15 doesn't mince words.           But if you are willing to have

16 a conversation with him he will give up ground if he

17 thinks that you have a reasonable argument.                     He's

18 not so stubborn in that he's just, you know, single

19 minded in all these ways.             He is intelligent and

20 thoughtful.       He's just, I think, has a rough

21 exterior that a lot of people don't have patience

22 for to really get underneath.

23        Q      Now you were asked a little bit about

24 John's sobriety.          And do you know if his sobriety

25 has been affected by the wreck?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#190
                                                                       34991-1
                                                                          of 261 Page 190

 1        A      Not to my knowledge, no.             I think it's

 2 been -- the community that he's built around

 3 sobriety and AA has been a positive element in his

 4 life.

 5         Q     And what about Cottonwood?              You're Chair

 6 of the board; correct?

 7        A      Correct.

 8         Q     And would you agree with me that your role

 9 is to kind of look out for the organization as a

10 whole?

11        A      Yeah, I mean, Board Chair -- the board in

12 general is -- his role is, as you described, the

13 Board Chair, is obviously a really critical part of

14 the board. So, yeah, I would say that that's

15 accurate.

16         Q     And what does that look like to you?

17               MR. MORRIS:        Objection.

18        A      It looks like trying to -- trying to make

19 Cottonwood resilient and strong and successful.                       So,

20 you know, we spend a lot of time trying to tell the

21 story of Cottonwood, trying to figure out ways that

22 we can fund raise money, plan events, approving

23 budget, looking at compliance issues as testified

24 today.      I mean, a lot of things, conflict of

25 interest and directors and officers concerns.                      So
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#191
                                                                       34991-1
                                                                          of 261 Page 191

 1 just making sure that the organization is stable and

 2 strong, but also in compliance with all the laws and

 3 regulations that pertain to it.

 4        Q      And so that would involve asking

 5 questions?

 6        A      Yes.

 7        Q      And raising concerns?

 8        A      Yes.

 9        Q      And I believe you said you all have

10 discussions about decisions that you are going to be

11 making?

12        A      Yes.

13        Q      And you kind of described John as you know

14 him and something that I wanted to ask you, do you

15 consider John to be a kind of a go-big or go-home

16 kind of guy?

17        A      Yeah, I think John's really visionary.

18 And he is constantly sort of shooting for the stars

19 in that way.        I mean, I think that that's something

20 I've struggled with him, a very rationale realistic

21 person. And John has a lot of really big ideas.                       And

22 so, yeah, I would say that's accurate.

23        Q      Okay.     I think that you said that before

24 his wreck he kind of out paced you on outdoor

25 activities and you had to keep up?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#192
                                                                       34991-1
                                                                          of 261 Page 192

 1        A      (No audible response.)

 2        Q      And how has that changed since the wreck?

 3        A      Yeah, I mean, it was -- his nickname with

 4 some of our friends in Bozeman was Iron John.                      I

 5 mean, he would go out.            He was very proud of the

 6 fact that on a lot of the outings we did I worked

 7 myself to a point of exhaustion where I actually

 8 threw up on several occasions and he thought that

 9 was hilarious.         And he would sort of laugh at me in

10 my struggling to keep up.

11               You know, ever since his accident and we

12 started recreating again he's much, much slower.                       He

13 has, you know, new pains and physical restrictions,

14 but I think it's that fitness piece is just not

15 there as well his breathing has been a big issue.

16               It's one of the reasons I chose not to go

17 on the Rainier trip with them because I had concerns

18 we would, you know, put all this time, money and

19 effort in to trying to make a good faith effort to

20 summit Rainier knowing that likely John wouldn't be

21 able to because of his fitness and his breathing

22 issues.

23               I did a trip with him.            We went and skied

24 Lolo Peak in Missoula which is a pretty reasonable

25 backcountry trip and he was just sort of dragging
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#193
                                                                       34991-1
                                                                          of 261 Page 193

 1 ass the whole time.           So I went from, you know,

 2 chasing him in the mountains to him trying to chase

 3 me, so yeah.

 4         Q     And has your testimony today been based on

 5 your personal knowledge and observations during the

 6 time that you've been around John?

 7               MR. MORRIS:        Objection; vague, too vague.

 8         A     Yes.

 9               MR. MORRIS:        And leading.

10         Q     And has your testimony today been based on

11 your personal observations and discussions with

12 John?

13               MR. MORRIS:        Objection; vague and leading.

14         A     Yes.

15         Q     Did you do any independent research into

16 this lawsuit today or any other matter before

17 testifying?

18         A     No.

19         Q     And did anything John told you, including

20 the text messages Mr. Morris asked you about,

21 influence your testimony today?

22         A     No.

23               MR. MORRIS:        Objection; vague and leading.

24         Q     And has your relationship with John

25 influenced your testimony today?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#194
                                                                       34991-1
                                                                          of 261 Page 194

 1               MR. MORRIS:        Objection; vague and leading.

 2        A      No.    I mean, I think my willingness to be

 3 a witness is because I care about him as a friend,

 4 so I guess to that extent.

 5        Q      And is everything you have said today been

 6 to the best of your recollection?

 7        A      Yes.

 8               MS. WALAS:       I'll pass the witness.

 9 FURTHER EXAMINATION

10 BY MR. MORRIS:

11        Q      Trevor, just a couple of follow-ups.

12               Ms. Walas was asking you about the

13 difference between skiing at a ski resort and skiing

14 in the backcountry.

15               Do you recall that?

16        A      Yes.

17        Q      And I think you said you're infinitely

18 more careful in the backcountry than you are at a

19 ski resort?

20        A      Yes, personally I am.

21        Q      And you think you have an obligation to

22 ski carefully when you are at a ski resort?

23        A      Yes.

24        Q      And to ski in a manner that avoids injury

25 to yourself?
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#195
                                                                       34991-1
                                                                          of 261 Page 195

 1        A      Yeah, I think the primary obligation is to

 2 maintain control so as not to hurt others.

 3        Q      Right.     And do you also have a

 4 responsibility to yourself to avoid skiing in a way

 5 that you avoid injury to yourself?

 6        A      Yeah, I would say both in the backcountry

 7 and on a resort.

 8        Q      Right.     And at the ski resort you have a

 9 heightened duty to ski carefully because there are

10 other people around; right?

11        A      You have that additional responsibility,

12 yes. I mean, there are often other people in the

13 backcountry depending on the situation.

14        Q      Sure.     But on a typical day at a ski

15 resort there's more people on the hill around you

16 than there are in the backcountry; right?

17        A      Yes.

18        Q      You have to look out for obstacles and

19 terrain so that you don't run into somebody else on

20 the ski resort.

21        A      Yeah, I mean, I think those are two

22 separate things.          You have to look out for obstacles

23 and terrain so you don't injure yourself.                    I think

24 you have to also look out for other people so you

25 don't injure them.
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#196
                                                                       34991-1
                                                                          of 261 Page 196

 1         Q     I'm sorry.       Were you finished with your

 2 answer?

 3        A      Yes.

 4         Q     Okay.     So if there was a blind spot on a

 5 piece of terrain at the ski resort, you would need

 6 to approach that cautiously because you wouldn't

 7 know whether or not there was somebody in that blind

 8 spot that you could run into; right?

 9        A      Correct.

10         Q     Right.     And that's an obligation that you

11 have on the ski resort that is heightened as

12 compared to in the backcountry.

13        A      Yeah, I would agree with that.

14         Q     Okay.     That's all the questions I have.

15               MS. WALAS:       I don't have anything further.

16               Trevor, thank you for your time today.

17               THE REPORTER:        Are you ordering this

18 transcript?

19               MR. MORRIS:        Yes, I am.       Thank you.

20               MS. WALAS:       I would like an electronic

21 version, please.

22               MR. MORRIS:        Electronic is fine for me as

23 well.

24               (The deposition was concluded at

25 approximately 5:45 p.m.)
Case 2:18-cv-00002-BMM Document 243 Filed 03/08/21 Page 197 of 261
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#198
                                                                       34991-1
                                                                          of 261 Page 198

 1 Date:         September 8, 2020                 Assignment #: 34991-1

 2 Attorney: Breean Walas, Esquire

 3 Deponent: Trevor Lowell

 4 Case:         Meyer vs. Big Sky Resort

 5

 6 ATTORNEY - TRANSCRIPT ENCLOSED:                Signature of your client

 7 is required.        Please have your client make any corrections

 8 necessary.       Sign the Correction Sheet where indicated.

 9 Forward a COPY of the executed Correction Sheet directly

10 to the attorney(s) listed below.                (The Address(es) can be

11 found on the Appearance page of the deposition.)                       Also,

12 send a COPY of the executed Correction Sheet to our

13 corporation.

14

15

16

17

18

19

20

21

22 CC:    Naegeli Deposition & Trial

23        Willam Morris, Esquire

24

25
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#199
                                                                       34991-1
                                                                          of 261 Page 199

 1                         CORRECTION SHEET

 2 Deposition of: Trevor Lowell                      Date: 8/25/20

 3 Regarding:           Meyer vs. Big Sky Resort

 4 Reporter:            Slinn

 5 ____________________________________________________

 6 Please make all corrections, changes or clarifications

 7 to your testimony on this sheet, showing page and line

 8 number.      If there are no changes, write "none" across

 9 the page.       Sign this sheet on the line provided.

10 Page      Line      Reason for Change

11 _____     _____     ________________________________________

12 _____     _____     ________________________________________

13 _____     _____     ________________________________________

14 _____     _____     ________________________________________

15 _____     _____     ________________________________________

16 _____     _____     ________________________________________

17 _____     _____     ________________________________________

18 _____     _____     ________________________________________

19 _____     _____     ________________________________________

20 _____     _____     ________________________________________

21 _____     _____     ________________________________________

22 _____     _____     ________________________________________

23 _____     _____     ________________________________________

24                           Signature___________________________

25                                       Trevor Lowell
     Case 2:18-cv-00002-BMM Trevor Lowell 243
                             Document      August 25, 2020
                                               Filed         NDT Assgn
                                                       03/08/21  Page#200
                                                                       34991-1
                                                                          of 261 Page 200

 1                              DECLARATION

 2 Deposition of: Trevor Lowell                      Date: 8/25/20

 3 Regarding:           Meyer vs. Big Sky Resort

 4 Reporter:            Slinn

 5 ____________________________________________________

 6

 7 I declare under penalty of perjury the following to

 8 be true:

 9

10 I have read my deposition and the same is true and

11 accurate save and except for any corrections as made

12 by me on the Correction Page herein.

13

14 Signed at ____________________________, ____________

15 on the ______________ day of ________________, 2020.

16

17

18

19

20

21

22                           Signature___________________________

23                                       Trevor Lowell

24

25
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 201
                                                                     # 34991-1
                                                                          of 261 Page 201
     $                  177:10               184 6:15                  130:10
$10,000              11:15 6:5                                         131:9
 106:10                                           2                    131:16
                     110 117:14                                        132:1
$116.81                                      20 93:7
                      117:14
 108:15                                       160:14                 2016/17 88:15
                     111 121:10
$500,000                                     2008 16:21              2017 40:18
                      121:11
 133:3                                       2009 18:3                40:19 42:11
                     112 126:6                                        44:24 44:25
$75,000                                       18:7
                      126:11                                          45:1 45:3
 122:13                                       18:11 26:10
                      126:14                                          45:4 51:3
                                              27:7 27:9
                     113 130:4                27:21 98:25             51:4 51:5
     0                                                                52:10 53:15
                      130:6                   175:3
002 32:11                                                             54:1
                     114 133:20              2010 98:20
005 40:13             134:9 140:7                                     54:16 55:13
                                              99:13                   88:3 89:8
010 86:13            115 135:13               152:23                  89:16 89:17
05602 6:16            135:14                  152:25                  90:1 90:7
                      137:25                 2012 33:3                90:12 90:17
     1               116 160:19               35:4                    91:8 109:10
10 44:24              160:20                 2013 18:8                121:4
 44:25 93:7                                                           121:13
                     117 165:20              2014 99:13
100 44:18                                                             125:12
                      165:22
 44:22 46:5                                  2015 7:10                126:16
                      169:13
                                              17:7 26:1               134:14
101 50:22             169:24
                                              177:10                  134:15
 50:23 50:23         12 51:4 53:15                                    134:19
 185:15                                      2016 36:2
                      55:12                                           135:16
                                              37:6
102 56:13             134:19                                          138:18
                                              53:15 73:15
 56:16 57:2          13 45:3                  74:5 79:3               139:15
103 80:5 80:6                                 79:7                    140:14
                     14 45:1
104 82:10             45:4 51:8               79:15                  2018 89:15
 82:13 82:15          52:11 53:18             80:8                    92:2 92:6
                      54:16 55:13             80:12 80:21             94:8 95:4
105 86:11                                     81:4 81:9               110:17
 86:24 87:21         15 53:25
                                              81:13 81:24             112:3 122:5
                      135:16
106 89:23                                     82:17 82:19            2019 26:2
 89:24               17 140:14                85:24                   51:8
107 93:19            18 51:3                  88:6 88:7               52:11 53:18
                      51:5                    88:8                    54:16 55:13
 94:6
                      52:10 54:16             88:11 88:14             96:7
108 106:22                                    89:1 119:10
                      55:12                                           96:18
109 110:12            106:14                  119:12                  161:25
 110:13               106:15                  119:21                  162:3 162:6
                      134:15                  120:7                   162:13
11 33:3 175:3
                                              120:16
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 202
                                                                     # 34991-1
                                                                          of 261 Page 202
2020 6:4 58:6        34 79:23                823 79:21               916 129:24
 108:11              37 138:15                80:2                    129:25
 108:19                                      824 79:22                130:3 130:3
 161:12              3rd 40:19                                        130:5
 161:22                                      858 122:10               130:12
 162:2 162:4              4                  869 122:10               130:19
 162:6               4 19:13
                                             887 50:16               918 56:9
 162:10              45 91:18                                         56:12
                                              51:7
2074.png                                     888 50:15               925 157:2
 31:12                    5                                           160:12
                                              51:2 133:12
2092 86:14           5:45 196:25              133:16                 942 167:21
 86:22 87:16         500 83:17                133:18
                                                                     946 31:20
20s 103:1             84:6 84:11              133:19
                                              133:23                  56:9
20th 134:14          500-foot                                         56:12
                      84:14                   134:5 140:5
24 90:4                                       140:9                   165:17
                     569 110:9                                        165:19
25 6:4 126:8                                 889 133:12
                     570 110:9                                       952 167:19
252 106:13                                    133:17
                     575 93:8                 133:19                  168:2
 106:17
                      93:21                   134:1                  98 32:14
 106:21
                     580 135:8                134:18                  32:15 32:20
253 106:18                                                            33:16
                      135:8                  898 40:12
 106:22                                                               184:15
                      135:12                  40:16
25th 121:15                                                          99 40:21 41:3
                     587 135:8
26 58:6 97:24                                     9                   42:10
                      135:12
27 132:19                                    903 121:9
                     588 117:11                                           A
28 132:17             117:13                 906 86:5
                                                                     A.M 6:5
29 135:10                                    909 44:15
                           6                                         AA 102:20
                                              45:2 45:3
2nd 42:11                                                             104:9 190:3
                     6 94:8 95:4              45:6
 81:24 82:17                                                         abilities
                      96:4 162:8              45:17
                                              46:4                    70:16
      3                                       46:12 126:4             139:11
                           7
3 6:15
                     748 81:18               910 44:15               ability 48:17
30 91:18              81:19 81:25             45:2 45:2               76:8 105:10
30s 103:1             82:7                    45:6 45:9               134:22
30th 40:18           749 81:19                45:13                   140:24
                      81:25 82:7              46:4 46:8               141:24
 62:24
                                             913 89:21                189:6 189:7
 80:8                7th 130:9
 130:8 130:9                                 915 129:25              able 25:5
32 133:14                 8                   130:3                   33:25 45:25
                                              130:15                  65:19
 134:2               8:21 42:11
                                                                      66:3 71:5
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 203
                                                                     # 34991-1
                                                                          of 261 Page 203
 74:13 74:18            73:22 74:11            30:21                   38:1
 81:2 91:4              74:12                account 33:18             68:14
 106:17                 76:5 78:9             34:14 35:15              163:18
 124:7                  78:17 78:20           35:23 35:24            actual
 131:10                 83:16 85:15           106:24                  72:14 142:3
 152:8                  85:19 85:23           108:14
 152:15                 86:2 87:1                                    actually
                                              108:20                  14:20
 186:9                  87:5 87:6
 186:17                 87:13                accountant               31:4 32:2
 186:19                 124:20                109:16                  64:16
 186:25                 129:10                110:4 113:9             75:5
 187:6                  129:13               accurate                 77:22
 192:21                 129:23                27:16 73:13             79:7
                        131:7                 77:14                   93:23 96:12
absolutely
                        131:15                89:4 92:4               108:14
 184:3                                                                111:3
                        131:20                95:2 95:3
abuse 103:9             132:9                                         114:19
                                              97:22
 103:17                 132:10                99:1                    115:12
 127:7                  137:4                 112:6                   116:9
accept                  137:21                118:15                  129:25
 29:22 29:23            139:10                119:25                  131:25
                        140:4 141:1           126:22                  135:8
acceptable                                                            162:18
                        146:2                 190:15
 30:8                                                                 166:18
                        147:19                191:22
accepted                149:2 149:4                                   166:20
                                             achieve 150:6            169:9
 154:17                 150:2
access 23:6             150:10               acting 33:2              170:14
 34:7                   150:14               action                   170:25
                        150:19                                        175:5 185:8
 39:11                                        125:8
                        150:23                                        192:7
 131:10                                       135:20
                        151:4 154:5           137:4                  add 151:24
accident 14:5
                        159:19                185:10                  189:12
 58:25
                        174:22               active 115:10           addicted
 59:4
                        174:24
 59:16                                        116:8                   102:12
                        177:18
 61:3 62:2                                    116:13                 addiction
                        178:4
 62:13 62:18                                  186:17                  102:18
                        186:15
 62:19 62:20                                 activities
                        186:16                                       addition 88:5
 63:1 63:9                                    19:10
                        186:20                                        114:25
 63:14 63:18                                  20:5
                        192:11                                        165:5
 63:21 67:17                                  27:18
 69:2 69:4           accidents                                       additional
                                              28:2 81:6
 69:17 70:17          145:4 145:7                                     44:22
                                              159:11
 70:25 71:12          147:18                                          165:23
                                              191:25
 72:15 72:25         accord 75:7                                      195:11
 73:9                                        activity
                     according                                       address
                                              15:11
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 204
                                                                     # 34991-1
                                                                          of 261 Page 204
 6:13 6:14              172:23               alleging                Amanda's
 6:24 7:1            agencies                 138:21                  182:12
 7:4 8:3              121:2                  allocates               American
adequate             Agency 19:19             20:3                    60:21
 111:11                                      allow 9:2               among 43:19
                     agents 114:18
adjust 77:5                                   164:19
                     ago 7:10                                        amount
adjusting                                    alluded 51:13            48:12 60:13
                      37:10 37:11
 30:20                91:23                   108:22                  67:1
admissible                                   alongside                106:7
                     agreed 185:12
 128:20                                       26:23 99:16             108:19
                     agreement                                        124:8 133:2
adventure                                    already 10:19
                      161:13                                          133:3
 177:4                161:16                  57:25 66:10             165:14
advice                                        69:5 81:5               165:15
                     agricultural
 13:25 14:17                                  120:16
                      19:20                                          amounts
 159:10                                       140:6
                      20:9                                            125:24
advise 21:6           20:10 23:19            alternatingly
                                                                     and/or 172:13
                      23:25                   31:15
advised 11:10                                                        announced
                     agriculture             Alzheimer's
affect 120:22                                                         122:6
                      19:19                   179:24
 139:6 189:5                                                         annoyed 14:14
                      22:9                   am 8:18 20:14
affected              22:23 23:13                                     55:25
                                              24:7
 178:20               24:15 25:12             39:13                   166:15
 180:10                                       67:8 151:10            annual 89:6
                     ahead 21:10
 180:12                                       154:1 154:1
 189:25               99:8                                           answer 9:6
                      127:5 127:8             194:20                  9:9 10:14
afford 113:25         128:21                  196:19                  10:15
 141:13               176:13                 Amaltheia                103:12
afterwards            185:14                  17:22                   103:14
 71:12               air 72:24               Amanda 63:9              128:21
against 55:11                                 63:22 63:24             196:2
                     alcohol
 105:18               102:18                  63:25 68:22            answered
 108:25               103:20                  71:16 71:19             141:4
 109:3 123:1                                  72:14 72:22             178:14
                     alcoholic
 128:15                                       73:2                   answering 9:3
 128:24               102:11                  73:14 73:19
 141:17               103:3                   73:24 79:18            anxiety
 158:17              alienate                 125:16                  159:14
 159:20               118:17                  151:2                   159:17
 159:24                                       151:24                  159:21
                     alleged 144:2
 170:16                                       153:16                  160:1
 170:22              allegedly                177:12                  172:17
 172:13               146:14                  182:12                  172:18
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 205
                                                                     # 34991-1
                                                                          of 261 Page 205
anxious 124:2           187:10                 122:24                aside 120:5
anybody                 188:4                  122:25                asleep 179:4
                        193:19               approving
 11:6                                                                aspects 69:18
                        196:15                190:22
 12:25                                                                125:22
 14:8                anytime                 approximately            158:12
 28:25 38:22          10:7 156:18             196:25                  178:23
 112:11              apartment               April 80:21             aspiration
 122:25               6:15
 132:11                                      area 28:1                123:7
                      66:19 67:10
 181:21               67:16 67:17             41:4 62:8              aspirations
anybody's                                     107:17                  118:23
                     appealing
 43:16                                        124:18                  120:1
                      101:23                  137:23                  120:19
anymore               102:8                   142:2                   158:8 159:1
 17:1                appear                   144:19
 19:16 74:13                                                         ass 193:1
                      31:15                   147:15
anyone 13:6           102:23                  148:19                 assertion
 33:2                                         148:22                  142:24
                     appearing
 53:20                                        155:12                  145:6
                      7:21
 66:5                                         165:14                  168:13
                     appears 46:12            165:15                  168:22
 76:13 95:9
                      87:22 118:8                                    assist 60:5
anything 7:23                                aren't 183:8
                     Apple 57:11                                      126:19
 8:19                                        argue 83:2
 10:20 11:12         application              136:10                 associated
 12:12 12:16          34:4 121:20                                     101:2 102:2
                                             arguing 123:1
 14:1                 121:22                                         associating
 15:12 28:25         apply 121:6             argument
                                                                      87:5
 31:14                121:16                  48:13
 36:8                                         189:17                 assume 9:9
 39:16 39:19         appreciate                                       9:20 83:1
                                             arm 23:5 68:5
 44:11 58:22          173:16                                          89:2
                      176:1 177:2             68:6 177:23
 58:24                                                                121:3
                                              177:25
 60:8                apprised                                         122:23
                                              178:2 179:7
 63:12 64:19          59:10 59:23                                     127:4
 65:6 68:1                                   arrived 62:14            132:14
                     approach                 62:17 179:2
 97:17 99:21                                                          136:2
                      137:18                                          169:15
 99:23 100:3                                 art 26:19
                      196:6
 100:20                                       26:20 26:21            assumed
 102:17              appropriate
                                             article                  153:14
 103:7 103:9          155:10
                                              162:23                 assumption
 103:16              approve 21:5             163:4 163:7             87:11
 104:24              approved                 164:21                  153:19
 133:5 150:9
                      122:20                 Arts 16:15               153:20
 178:19
                      122:23                  16:17                   154:2 154:9
 183:2
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 206
                                                                     # 34991-1
                                                                          of 261 Page 206
 164:21                 172:13                 109:2                   28:13 29:18
 170:2 170:8            172:16                 109:11                  29:24
 183:21              attracted                 110:24                  79:7
 187:12               175:20                 aware 37:7                79:14 80:11
attached                                      54:3                     80:13
                     attraction                                        84:6 89:9
 33:21                176:15                  57:20 74:24
                                              75:20 75:23              90:12
attachment           audible                                           154:21
 135:18                                       111:25
                      178:10                  113:8                    154:25
attachments           192:1                   114:12                   183:4 183:7
 33:22               audience                 127:21                   183:12
attempt 54:23                                 132:25                   183:20
                      38:20
                                              147:16                   184:1 184:9
 95:20 96:13         August 6:4
                                              155:6                    184:13
 158:25               88:3 92:2
                                              156:24                   186:18
attend                92:6 94:8                                        192:25
 16:16                95:4 96:4               166:16
                                                                       194:14
 58:5 91:1            108:11                 awareness                 194:18
 95:9 138:10          108:19                  100:22                   195:6
attending             121:4                  away 16:9                 195:13
 96:10                121:13                  143:14                   195:16
                      121:15                  174:9                    196:12
attention
                     authored                awesome                 backpack
 110:5
 134:17               117:15                  140:15                  91:16
 158:3               available               axe 165:9               backpacking
 163:23               34:6 36:5               165:11                  90:17
attorney             avalanche                165:12                  91:7 91:9
 26:25 47:22          28:24                                          backtrack
 99:15 100:1          29:6 29:10                   B                  90:19
 105:17              average                 bachelor
                                                                     backwards
 106:12               22:1 25:13              16:15 16:17
 108:25                                                               109:25
                                              89:12 90:18
 109:2               Averaged                                        bad 83:22
                                              91:24
 109:11               21:25
                                              92:6                   bag 7:25
 110:24              avoid 29:17              93:10 94:10             172:1
 117:6                58:11                   94:15 94:23
                                                                     bagging 83:9
 118:22               111:16                  95:1 95:5
 167:2                195:4 195:5             95:15 96:2             balance
 168:10              avoids 194:24                                    186:23
                                             Backbone
 170:22                                                              ban 38:25
                     awake 179:14             97:14 97:18
 171:4
                                              97:24                  Banana 98:5
attorneys            award 170:16
                                             backcountry              98:12
 170:5               awards 105:18
                                              27:24 27:25            bank 108:14
 170:12               108:25                  28:5                    108:20
 170:15
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 207
                                                                     # 34991-1
                                                                          of 261 Page 207
banned               bawling                   88:24 92:24             35:9
 38:11 38:12          181:18                   96:23 97:19             54:20 54:22
 38:14 38:15         Beartooth                 110:4                   57:21 61:21
 38:22 38:23                                   114:17                  61:23 194:6
                      81:14 84:18
 39:5 39:6                                     120:12                better 107:25
                      85:1
 39:7 184:22                                   123:6
                      85:11 85:24                                    beyond
 185:1                                         135:24
                      88:7                                            48:22 49:1
bar 8:1                                        142:20
                     Beartooths                142:22                biannual
bare 171:24           79:18 83:14              142:24                 115:16
 172:4                83:17 84:1               153:24                bigger 158:15
base 65:7            became                    159:3
                                               160:18                bike 85:14
 152:18               27:11
                      76:4 114:12              163:9 178:7            93:5
based 19:4
                                               184:19                biked 93:3
 22:9                begin 9:3
                                               185:24
 24:16 41:24          51:4                                           bikes 92:9
                                               187:17
 78:23 105:3         beginner                                        biking 93:2
                                               187:19
 128:18               23:10                                           186:19
                                               191:9
 151:21
 153:24              beginning               believed                billboard
 193:4                170:19                  69:24 70:22             173:5
 193:10               174:17                  129:11                 billing 60:24
basic 8:6 8:7        behalf 33:2              129:17
                                                                     Billings 62:8
                                              131:4 132:6
basically            behavior                                         62:21 63:10
                                              146:7 151:3
 28:17 29:10          118:11                                          63:20
                                             believes                 64:1
 64:15 68:7          behaviors
                                              171:14                  65:11 65:20
basis 27:14           181:24
                                             bells 179:6              66:6
 120:25              behind                                           67:11 67:13
 168:17               19:10                  benefits
                                                                      69:2
 186:12               179:16                  102:6
                                              122:14                 bills 59:23
bastardizatio        Belgrade                                         59:23
 n 47:23              17:22 18:2             Bennett
                                                                      60:3 60:6
                                              99:4
batch 136:3          belief 65:2                                      60:9
                                              99:14 99:21
Bate 80:2             131:14                                          60:16 61:13
                                              100:13
                     believe 11:21                                    123:23
 82:6                                         100:15
                                                                      178:9
Bates 44:14           14:23                   101:3 101:7
                                                                      178:12
                      24:4
bathroom                                     besides
                      27:24 34:21                                    binder
 10:10                                        13:8 14:8
                      38:10 46:19                                     31:14
                                              35:13
battered              47:7                                            129:12
                                              103:19
 179:9                48:13                                          binding 129:3
                                              120:17
battery 157:5         62:7                                            129:6
                      71:22 88:19            best 25:15
                                                                      129:16
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 208
                                                                     # 34991-1
                                                                          of 261 Page 208
 129:18              blunt 77:19               190:11                  192:4
 129:22               118:15                   190:11                Bozone 38:1
 132:5                189:14                   190:13                 38:12 39:13
 132:23              board 15:6                190:14                 43:6
 133:11                                      boards 44:9              43:10
                      15:9
 184:10                                                               44:8 184:20
                      15:11 20:12            board's
bindings              20:14 20:15                                    brain 139:4
                                              43:6 110:5
 128:16               20:23 20:25                                     187:19
 129:1 131:1                                 Bob 90:16
                      21:2 21:5
 131:4                                        90:22                  break 10:7
                      21:8 21:9
 131:15               21:11 21:12             91:7 91:13              10:8
 131:23               21:14                  bold 137:11              10:16
 132:7                22:4 22:8                                       32:2 32:8
                                             bonded 175:23            84:13 93:18
 132:12               22:10 22:12
 149:3                22:13 22:21            Bonine 110:20            94:3
                      24:2 24:6               110:20                  149:7 157:4
birthday
                      24:9 24:9               111:8                   157:15
 62:24                                        111:10                  173:8
                      24:10 24:11
bit 124:22                                    111:14                  173:11
                      24:14 24:18
 163:12               24:22 24:23            boot 129:7               174:13
 163:16               25:13 43:10                                     181:19
 182:24                                      boss 161:18              184:10
                      43:11 43:12
 182:25               43:13 43:20            bottle 8:1              breaking
 189:23               77:4 77:7              bottom                   139:21
black 41:10           101:12                  31:17 31:19            breaks 10:13
blame 131:15          106:2                   45:8
                      107:11                                         breathing
                                              45:13 80:17
blamed 78:4           107:13                                          85:10 85:13
                                              92:15
 128:16               107:14                                          85:20
                                              130:13
 128:25               107:24                                          87:1 87:6
                                              130:19
 155:19               111:18                                          192:15
                                              137:25
blames 151:4          114:9 115:2                                     192:21
                                              167:21
blaming 128:9         115:5 115:7             168:1                  Breean 6:19
 128:24               115:9                  bought 89:6              11:8
 131:20               115:11                                          11:13 12:10
                      115:15                 Bowl 80:25               12:18
blind                 115:16                  81:3 185:25             13:1
 135:25               115:20                 Bozeman 18:13            14:25 40:13
 196:4 196:7          116:5 116:7                                     68:21 79:23
                                              18:18 18:22
block 55:1            117:16                  18:24                   81:20
blood 179:6           117:19                  19:4                    106:14
                      118:3 122:7             26:11 27:20             160:13
 179:6
                      122:19                  28:1 63:2               167:3 176:8
blue 41:7             161:21                                          176:13
                                              66:21
 41:10                190:6                   162:22                 bridge 12:7
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 209
                                                                     # 34991-1
                                                                          of 261 Page 209
Bridger 98:10           161:22               capacity                  157:17
 185:25                 162:4                 21:21 21:23              157:21
brief 68:14             190:23                47:1 60:6                157:24
                     build                    74:19 95:21              158:9
 68:19 167:3
                      186:22                  107:20                   170:18
 180:1
                      186:22                 capital                   185:5
bring 7:23
                      186:23                  100:25                 cases 21:6
 31:23
                     built 190:2              141:13                  21:7 100:20
 82:1
                                             caps 48:11               123:22
 89:20               bulk 106:11                                      124:3
 132:18                                      captured
                     bunch 168:4                                     casually
 133:12                                       37:16
 135:7                168:11                                          56:21
                      169:5                   40:1
broad 38:20                                   45:18 63:15            cat 65:3 65:7
                     bunny 175:18                                     72:13 72:20
 38:21                                       care 36:18
broadly              bus 56:21                                        72:20 144:1
                                              59:8
                     Butte 58:6                                       144:11
 21:7 70:4                                    188:1 194:3
                                                                      144:24
broke 83:20          buy 173:5               careful                  145:14
 187:16              bylaws 112:23            194:18                  145:19
 187:16                                      carefully                146:13
 187:18                                       110:23                  146:18
                          C
broken 68:5          Cabinet 90:25            111:9                   146:21
 177:23                                       111:15                  147:22
                     Cabinets 91:4
 177:25                                       194:22                  151:3 151:8
                     calamitous               195:9                   151:17
brought
                      184:11                                          152:17
 7:25 7:25                                   cares 120:21
                     calendar                                         155:18
 8:1 8:2                                     carpenter
 82:5                 162:2                                          catalyst
                                              17:15 19:3
 110:5 113:7         camp 96:22                                       104:9
 117:6 128:1                                 cartilage                104:14
                      96:24
 172:22                                       187:20
                     camped 92:10                                    catch 86:19
bruised 179:8                                case 14:21
                     camping 91:4                                    category
                                              15:15 15:16
bubble                                                                97:20
                     cancel                   15:22 45:11
 45:21 46:8                                   46:16                  cause 150:2
                      90:22 90:24
buddy 30:5                                    47:2 47:9               150:14
                     Canton 16:18
 177:4                                        48:11                  caused
                     Canyon                   49:3                    60:12 118:8
budget 21:5
                      18:17 26:6              57:25                   129:12
 113:2
 114:24              cap 48:14                58:6                    131:5 132:9
 122:23               48:15                   58:14                   147:16
 122:24                                       62:2 102:10             159:13
                     capable
 123:5                                        132:17                  159:16
                      186:17                  140:11
 161:12                                                               172:17
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 210
                                                                     # 34991-1
                                                                          of 261 Page 210
 172:19                 85:12                chasing 193:2             n 109:23
 186:8                  123:15               check 39:22             clear 8:17
causes 109:6            182:20
                                              158:14                  8:20
causing 118:6        CFAC 22:24               173:10                  15:13 55:20
 145:3 145:7          24:9                   checked 34:21            73:10 73:12
                      24:12 114:9                                     116:8
caution 155:9                                checking 53:7
                     chair 20:14                                      128:13
cautioned             20:24 22:12            child 7:2                139:7 139:8
 166:18               30:3                    162:9                   139:9
cautious              190:5                  chose 192:16             145:15
 152:9                190:11                 chosen 151:22           clearly 145:3
 155:24               190:13                                          180:9
 184:13                                      Chronicle
                     chaired 22:13                                   climb 27:19
                                              162:22
cautiously           challenge                                        28:17 41:24
                                              163:7
 196:6                101:17                                          96:7
                                             chronological            96:14
caved 28:8            116:15
                                              ly 45:4                 176:22
Center   15:6        Challenger               45:6                    176:23
 16:8                 152:19                  69:16
 20:13   20:21                                                       climbed 27:10
                     challenges               140:24
 21:19   21:20                                                        27:20 27:21
                      76:12 78:16             141:6
 98:17   133:2        101:5                                          climbing
                                             chronology
certain 11:25         101:25                                          82:20 82:22
                                              51:11
 34:2                 123:8                                           82:25
                                              70:3 89:3
 37:18 37:21                                                          83:7 175:12
                     change 120:22            119:24
 53:21                                                                175:24
                                              145:24
                     changed 19:14                                    176:22
 59:1 67:7
                      180:15                 chuckle 182:6            186:18
 67:8
 69:23                182:20                 city 164:11             close 58:20
 70:1 70:2            192:2                   164:12                  158:1
 72:2                changes 182:9            164:18
                                                                     closer 73:25
 77:24                182:15                  165:5 165:9
 104:22                                                              closing 120:4
                     character               claim 127:8
 105:23               58:18                                          Coalition
                                             claimed
 106:4                172:24                                          22:9
                                              127:19
 109:10                                                               22:24 24:15
 118:19              characterize            claiming                 25:12
 124:2 126:2          120:18                  147:24
                      134:22                                         coffee 10:9
 148:4                                       clarify
 152:15               159:15                                         cognitive
                                              124:21
 178:23              characterizin                                    70:6
                                             clarity 176:7            70:16
 179:12               g 171:11
                                              180:2                   76:9 139:5
certainly            chase 193:2
                                             classificatio
 52:21 77:16
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 211
                                                                     # 34991-1
                                                                          of 261 Page 211
 139:11                 146:23                 24:15 24:17             37:16
cognitively             150:21                 24:18 24:24             57:8 87:15
 179:22                 170:11                 25:1                  concentrated
 180:11                 170:21                 25:12 25:18            165:15
 180:12                 171:3                  59:7 102:21
                        177:22                 103:5                 concept 23:23
 180:15
                     communicated              125:22                concern 110:3
college                                        190:2
                      35:3 35:7                                       110:7
 103:20                                                               113:11
                      35:10 35:17            company 49:17
colleges 20:7         35:20 55:18             132:23                 concerned
coma 63:11            58:1 108:16            compared                 93:13
comes                 123:17                  196:12                  110:22
 108:23               143:1                                          concerning
                      143:25                 competent
 160:24                                       152:8                   55:21
 165:16               145:8                                           126:20
                      147:21                 compile 167:9
comfortable           158:16                                         concerns
                                             complaining
 29:20                166:14                                          11:23
                                              177:25                  111:24
coming                172:11
                      172:15                 Complaint                112:19
 13:11 72:15
 163:19                                       124:13                  112:21
                     communicating
                                              124:23                  117:1 131:6
comment               71:1                    125:2 125:7             190:25
 145:25               121:5                   135:19                  191:7
commented             168:13                  138:14                  192:17
                      171:3                   138:17
 167:8                                                               concluded
                      171:21                  138:23
commenting                                                            109:16
                     communication            140:11
 37:22 146:1                                                          196:24
                      15:20 32:25            compliance
Commission            33:1                                           condition
 46:20 48:10                                  190:23                  62:15 63:19
                      34:18 34:18
                                              191:2                   68:7 177:17
commit 95:13          43:11 43:12
                      56:8                   complicated              187:24
committed                                     109:23
                      65:22 97:12                                    conditions
 102:20
                      108:3                  complicating             29:7 155:10
 103:4
                      108:21                  105:9                  conference
committing            136:6                  comply 33:6              21:1
 104:18
                     communication
commonly                                     complying               confidence
                      s 33:12
 22:24                                        166:19                  36:12 186:2
                      33:17                                           186:13
                      44:7                   component
communicate                                                           186:23
                      118:5 146:1             30:1
 55:1 66:4
                                             computer 31:3           confirm
 71:5 140:20         community
                                              31:21 34:6              119:24
 145:13               22:8                                            174:13
 146:19               22:21 22:23
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 212
                                                                     # 34991-1
                                                                          of 261 Page 212
 177:11              consensus               context 13:12             13:5
confirmed             30:7                    14:6                     14:16 14:20
 52:6                 30:10 77:7              14:24                    14:25
 55:22               consider                 39:4 48:9                15:2
 56:7 178:2                                   63:24 118:3              15:14 15:18
                      21:18 61:21
                                              165:13                   37:14 39:24
confirms              61:23 189:9
                                              174:22                   52:25
 79:16                191:15
                                             continuation              53:9
conflict             consideration                                     61:15
                      s 53:11                 50:24
 112:22                                                                63:8
                                              57:2
 113:7               considered                                        63:13
                                              87:19
 113:12               97:19                                            64:6
                                              130:16
 190:24                                                                69:19
                     consistent              continue 51:4
confused 66:1                                                          71:3
                      116:1                   112:2 127:8              77:23
confusing             120:14
                                             continued                 111:23
 9:14                 137:17
                                              139:6                    115:25
                      138:25
congrats                                                               159:9 167:3
                      179:17                 continues
 163:13                                                                167:22
                     consistently             138:21
 163:17                                                                189:16
                                              139:9
                      118:23
congress                                                             conversationa
                      123:18                 continuing
 119:13                                                               list
                      124:7                   59:8 104:10
 119:19                                       119:16                  176:2 177:8
                      124:10
 120:1 120:2                                                         conversations
                      140:1                  contract 21:3
 122:8                                                                12:18
 181:17              constant                contracts                13:1
                      116:12                  21:2
congressman                                                           14:12
 120:24              constantly              contributed              34:9
                      96:3 191:18             124:19                  36:13
connect
 20:8                construction            contributions            37:1 40:2
 23:14 23:23          19:4                                            52:20 52:23
                                              112:12
                                                                      54:23 55:17
connected            contact 93:10           control 28:24            65:16
 176:17               94:10 95:20             65:3                    68:2
                      153:18                  151:3 155:1
connecting                                                            68:12 68:15
                      167:2                   155:3 182:1
 23:18                                                                68:18 71:15
                     contacted                182:2 195:2             71:19 71:19
connection
                      107:15                 controversial            71:22
 47:9 146:16
                     contains                 38:6                    77:6 78:2
 146:20
                      135:18                                          78:16 78:19
 148:10                                      controversy
                      167:13                                          95:19
 148:13                                       77:24
                                                                      101:15
 154:14              contending              conversation             116:5 129:2
conscious             81:8                    11:13 11:18             129:4
 36:25 65:23         content 39:4             11:21                   136:20
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 213
                                                                     # 34991-1
                                                                          of 261 Page 213
 137:20                 30:25 32:16            82:18 82:25             126:16
 141:25                 32:17 32:18            83:10 83:18             126:17
 142:17                 33:4 33:5              84:22 84:23             126:21
 144:12                 33:11 35:25            86:16                   126:25
 146:25                 36:3 36:7              87:2                    127:1 127:3
 148:24                 37:24 37:25            87:10 87:25             127:12
 148:25                 40:16 40:19            88:18 89:25             130:7
 151:24                 40:20                  90:1 90:2               130:10
 175:22                 41:5 41:6              90:5                    130:17
 177:16                 41:9                   91:21                   130:18
 178:3                  41:14 41:17            93:2 93:3               130:21
 179:12                 41:18                  93:22                   130:22
 180:19                 42:1                   94:8                    131:1 131:2
 180:20                 42:25                  94:16 94:20             131:5
 186:14                 45:1 45:6              94:25                   131:11
COPD 85:20              45:7                   95:7 96:5               131:12
 87:25                  47:14 49:24            96:12 96:19             134:12
                        50:9                   97:10 97:25             134:15
copied                  50:13 50:25            105:24                  134:16
 22:17                  51:1 51:6              108:20                  134:23
 54:6 135:25            51:9                   109:1 109:8             134:24
 136:11                 51:11 51:12            110:14                  135:1 135:5
copies                  52:1 52:5              110:17                  135:15
 33:11 130:2            52:18 52:19            111:4 111:9             135:16
copy 32:16              53:15 53:16            113:5                   135:23
                        53:18 53:18            113:17                  140:12
 34:4 34:5
                        54:19 55:24            113:22                  140:16
 40:17 41:10
                        55:25                  114:20                  140:17
 57:10
                        56:3 57:3              114:21                  140:21
 80:7
                        57:4                   115:3                   141:3
 82:16 89:25
                        57:10 57:16            115:18                  143:20
 110:14
                        59:16 59:17            116:14                  145:22
 121:12
                        60:3                   117:17                  149:4
 126:15
                        61:10 61:11            117:22                  151:19
 130:5 130:7
                        62:4                   118:7                   153:21
 134:12
                        66:12 69:24            118:13                  153:22
 135:15
                        70:3                   118:18                  154:8
 161:2
                        73:17 75:10            119:10                  154:22
 165:23
                        78:25                  119:13                  155:4 155:7
 173:17
                        80:7 80:8              119:23                  155:10
Cora 92:11              80:9                   121:12                  155:11
Corners 19:8            80:21 80:25            121:13                  155:16
correct 28:15           81:4                   121:14                  155:17
                        81:15                  123:19                  157:13
 29:2
                        82:4 82:7              125:16                  157:14
 29:16 30:22
                        82:16 82:17            126:15                  157:18
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 214
                                                                     # 34991-1
                                                                          of 261 Page 214
 157:21                 24:10                  119:1                   23:3
 160:22                 25:9                   119:10                  73:20 147:7
 160:23                 25:18                  119:22                  161:20
 161:2 163:8            26:6                   120:4                   194:11
 165:23                 26:13                  120:17                course 24:5
 165:24                 27:3                   122:2 122:7            59:11 59:24
 165:25                 43:12 43:13            122:13                 155:3 173:3
 166:13                 47:19 47:22            123:16
 167:23                 48:6                   123:19                court 8:17
 167:24                 48:15 76:22            124:7                  8:25 31:8
 169:7                  98:16                  124:11                 47:9
 169:10                 99:2                   133:1                  50:13 82:11
 169:11                 99:14 99:16            161:13                 125:8 127:7
 169:22                 99:18 99:21            163:2                 Court's
 170:1                  100:1                  188:11                 119:14
 170:23                 100:12                 190:5                  128:19
 171:6                  100:17                 190:19                coverage 61:2
 171:17                 100:23                 190:21
 174:19                 101:3                                        covered
                                             Cottonwoodlaw
 183:9                  101:20                                        61:5
                                              .org 106:24             74:15 74:16
 184:23                 104:24
 190:6 190:7            105:11               Cottonwood's             122:3
 196:9                  105:13                102:3                   174:16
                        106:2 106:7           108:20                 covering
correctional
                        107:11                109:16                  178:23
 20:8
                        107:24                111:2 111:6
corrections                                   111:12                 cracked
                        108:6
 173:18                                       114:12                  187:17
                        108:11
 173:24                 108:24                114:25                 crashed
correctly               109:4                 123:8                   130:21
 124:19                 109:12                163:23                 create
corridors               109:17               Couloir                  36:11 36:16
                        109:20                98:5 98:13              52:21 54:24
 91:14
                        110:22                                        56:23
cost 60:15                                   counsel 6:21
                        112:4 112:8                                   113:11
 114:18                 112:13               counter 19:11
 178:18                                                              created 108:3
                        112:17               counterclaim
Cottonwood              113:5                 158:17                 creating
 15:6                   113:17                159:13                  76:11
 18:16 20:13            113:24                                       critical
                                             countersuit
 20:16 20:20            114:8 115:1                                   190:13
                                              159:20
 20:20 20:21            116:18
                                              172:22                 criticism
 20:24 21:19            117:5
                                             couple                   117:21
 21:24                  117:16
 22:4 24:6              118:6                 17:17                  cross 12:7
 24:9                   118:22                19:6 20:3
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 215
                                                                     # 34991-1
                                                                          of 261 Page 215
crying 139:21           64:23                  139:15                  124:25
 181:19                 65:8 70:3              140:14                defunct 19:13
 182:4                  70:8 91:9              177:10
                        92:17                                        degree
curious 68:25                                decide 30:11
                        93:3 97:1                                     16:12 16:14
 163:18                                      decided 118:4            17:2 17:4
                        129:7
current                 134:25                178:1                   17:6 17:9
 6:24 7:7               137:9 137:9          decision 12:5            17:12
 19:17                  140:15                29:13 36:25             109:12
 107:11                 140:16                58:7 74:1               113:25
currently               179:2 181:2           75:6                   delete    37:1
 20:13 20:14            195:14                95:24                   52:25
 38:14 57:20         daydreams                104:23                  53:1
cursory 10:25         171:22                  105:2 120:3             53:11     53:12
                      171:25                  123:15                  53:14     53:17
cut 9:5                                                               53:20     188:3
                      172:3 172:6            decisions
 46:7
                      172:10                  30:6 183:16            deleted
 51:16 63:23
                     days 58:20               184:6 184:7             36:8
 119:2
                      62:16 62:19             191:10                  36:13 36:24
 130:13
                      91:11 91:17            declaration              52:20 52:23
 143:14
                      97:1 140:10             45:10 46:15             54:19 54:23
                      179:12                  47:5 48:8               55:7
     D
                                              48:23 49:15             56:18 188:6
D&O 114:1            deal 27:6
                      32:3                    50:8 126:19            deleting
dad 13:20
                                             declared                 52:13 52:16
 14:9 68:11          dealing
                                              115:20                  53:2 53:4
Dairy 17:22           158:13
                                             deduce 78:18            deletion 53:5
damaged 85:1         debt 150:7
                      178:22                 deducting               deliverables
dark 41:11                                                            77:5
                     December 33:3            78:23
data 37:12            51:3 51:4              deep 61:6               delivered 8:3
date 12:9             51:5                    175:22                 demand 131:19
 57:15 57:18          52:10 53:15            deer 175:16              131:25
 79:5 104:20          53:25 54:16                                     133:6
                      55:12 55:12            defective
dated 42:10                                                          demanded 33:8
                      87:13                   129:18
 44:24                                        129:22                  131:22
 51:3 80:8            119:12
                      119:21                  132:7                  demands 25:8
 81:23 82:16
                      120:7                  defects                 dementia
dates 161:4           120:15                  129:20                  179:24
day 16:3              130:8 130:9            defending               democratic
 27:12                130:9
                                              171:17                  120:8
 50:9 62:9            134:14
 63:1                 134:19                 define 77:10            deny 85:7
                      135:16
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 216
                                                                     # 34991-1
                                                                          of 261 Page 216
depend 39:4             121:10                 141:21                  74:23 91:14
depending               121:11                 143:21                  109:24
                        126:6                detail                    116:6 128:2
 23:4 30:2
                        126:10                72:13 72:14              147:7 161:1
 84:10 120:3
                        126:14                72:19                    164:18
 195:13
                        130:4 130:6           101:10                   164:20
deposed 12:11           133:20                                         179:5
                                              122:22
 14:4                   134:9                                          180:21
                                              129:15
 14:10 14:11            135:13                                         184:2
                                              137:5 141:3
 15:16 15:21            135:14                                         188:23
                                              145:1
deposes 6:8             137:25                                       difficult
                        140:6                details 64:10
deposition                                    65:18 71:17             65:8
                        160:19                                        68:18 76:17
 6:1 6:19                                     71:17 72:16
                        160:20                                        77:1 77:3
 7:11 7:16                                    73:8 75:3
                        165:19                                        95:12 137:1
 8:5 8:6                                      75:20
                        165:22                                        142:16
 10:21 10:24                                  101:14
                        166:8                                         146:3 168:6
 11:7                                         111:12
                        169:13
 11:17 11:20                                  117:9 153:5            difficulties
                        182:23
 12:2 12:6                                    153:11                  60:12 85:13
                        184:15
 13:7                                         180:19                  100:18
                        185:15
 13:22
                        196:24               determination           difficulty
 14:1
                     depositions              110:3                   100:17
 14:15 20:19
 32:15 33:16          8:7 10:20              developing              digital 34:13
 40:21               describe                 73:23                  digitally
 41:3                 167:22                 development              47:11
 41:21                179:1                   19:21                  Dining 25:20
 42:9                                         165:14
                     described
 44:10 44:17                                                         direct 63:7
                      12:22 15:19            Devil's 97:14
 44:22                                                                78:20
                      44:5 49:6               97:18 97:23
 46:4                                                                 134:17
                      73:11                  Deweese 62:25
 50:22 50:23                                                         directed
                      190:12
 51:24 56:13                                  63:5                    53:20
                      191:13
 56:16                                       Deweese's
 57:1 80:5           description                                     direction
                                              26:7                    125:19
 80:6 82:9            73:8 170:4
 82:12 82:15                                 die 157:5               directly 40:9
                     desire
 86:10 86:24          48:18                  difference               78:2
 87:21 89:23          58:9                    183:11                 director
 89:24 93:19          132:4                   194:13                  25:19 102:1
 94:6 106:22          141:11                 different                113:4 113:5
 110:12               141:11                  20:4 23:3               113:15
 110:13               147:8 147:9             25:3 38:8               113:20
 117:13               147:11                  57:6                    118:22
 117:14                                       69:13 70:19
                     desired
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 217
                                                                     # 34991-1
                                                                          of 261 Page 217
directors               122:4 141:8            187:24                donated 112:8
 20:12                  141:10               document                 112:16
 113:25                 191:10                31:10 31:18            donating
 114:3                  193:11                34:7                    113:4
 114:10              disincentiviz            47:10
 190:25                                                              donation
                      e 171:16                57:9 82:3
                                                                      105:17
disagreement         dislike                  85:9
                                                                      113:20
 38:9                                         86:13 125:7
                      172:16                                          124:5 133:1
discharge                                     135:21
                     dislodged                135:22                 donations
 164:19               187:19                                          100:20
                                              166:8
discuss              dismissed                166:12                  109:11
 131:24               127:7                   167:13                  109:21
 161:12                                       167:15                  110:23
 161:22              disparage                                        111:12
                                              167:17
                      173:6                                           112:12
discussed                                     185:10
 65:18 88:13         disproportion                                    113:13
                                             documented
 97:5                 ate 165:14                                      124:6 124:9
                                              85:3
 128:5                                                                163:25
                     disrupt
                                             documents 8:2            164:25
 128:11               171:15
                                              10:23 22:16            done 10:20
 129:22              disruption               31:6
 131:14                                                               11:5
                      118:6 118:8             31:13
 133:10                                                               13:12 36:14
                     disruptive               32:1
 140:23                                                               52:22
                      171:5                   32:12 32:16
 153:8                                                                56:4 173:9
                      171:11                  33:7
 160:25                                                              donor 116:20
                                              33:10 33:15
discussing           distinct
                                              56:1                   door 22:16
 15:7                 145:24
                                              97:16
 55:10 68:6                                                          double 23:7
                     distinction              166:16
                                                                      39:22
discussion            147:4                   184:19
                                                                      173:10
 22:18               distinctly              dog 180:22
 30:9 38:8                                                           douche 172:1
                      144:15                  180:23
 44:19                177:23                  180:24                 downhill
 58:9                                         180:25                  151:17
                     distraught
 63:16                                                               download 32:1
                      139:19                 dollar
 66:5
                     Divide 92:9              106:7 106:9            downtown
 70:19 76:10
                                              131:19                  18:13 66:19
 81:1                division
                                              178:16
 93:11                19:21                                          DPS 130:24
                                              178:17
 114:10                                                              draft
                     Dixon                   dollars
 116:7
                      156:22                                          107:25
discussions                                   23:7 106:10
                      156:25                                          108:3
 65:13                                       donate 112:16            161:15
                     doctors 87:24
 76:6 107:12                                  113:9
                      177:14                                         dragging
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 218
                                                                     # 34991-1
                                                                          of 261 Page 218
 192:25                 59:24 91:17            160:25                element 190:3
draw 146:16             182:23                 166:15                elevation
 146:20                 193:5                  168:12
                                                                      92:20 96:22
drawing 147:5        duties 19:24            early 89:17
                                                                     eligibility
                     duty 195:9               96:18
dress 11:10                                                           38:21
                                              125:12
dried 179:6          Dynafit                  161:10                 Elm 6:15
                      128:16                  162:2 162:6            else 11:12
drink 103:19          128:25
                                             easier 22:25             12:25
drinking              128:25
                                                                      13:6 14:8
 102:22               129:3                  economy 20:11
                                                                      58:22 63:12
 102:23               129:12                 effect 72:12             64:19
 103:8 105:8          131:1 131:4
                                             effectively              95:9 112:11
 105:10               131:14
                                              71:5 115:20             132:11
Drive 34:14           131:19
                                                                      148:11
                      131:20                 efficient
driven                                                                178:19
                      131:23                  56:2
 123:8                                                                182:6
                      132:1                  effort 20:9
 164:23                                                               195:19
                      132:12
                                              107:16                 elsewhere
driving               132:23
                                              138:9                   120:17
 123:14               133:1 149:3
                                              183:14
Drizzle-Filth         149:9 150:3                                    email 33:17
                                              192:19
 42:3                dynamic                  192:19                  33:22
                      30:1                                            40:3 40:9
drop 175:17                                  efforts 44:5
                      177:6                                           51:25
dropped 97:6          182:20                 Eggert                   52:6 54:7
drove 63:2                                    68:22                   55:21
                          E                   125:16                  56:5 80:2
 92:7
                     E.B 156:22               151:2                   80:7
drug 102:18                                                           80:17 81:22
                      156:25                 Eggert's
 103:9                                                                81:23 81:24
 103:17              eager 176:24             73:15 73:19
                                                                      81:25 82:16
 103:18                                      egregious                83:19
                     ear 187:20
 104:6                                        143:17                  84:1 93:9
                     earlier
drugs                                        either 13:7              94:6
                      31:2 36:4
 102:12                                       63:20 72:23             95:11
                      51:13 52:19
 103:19                                       120:4                   96:4 106:23
                      61:15
dude 181:14                                  elected 22:12            106:24
                      79:1
                                                                      107:5 107:8
due 50:8              94:21                  electric                 108:2 108:6
 149:16               106:11                  48:17                   108:21
 162:8 162:9          108:22
                                             electronic               110:14
                      109:5
duly 6:7                                      46:10                   117:15
                      113:23
                                              196:20                  121:12
during                131:8
                                              196:22                  122:15
 12:25 59:10          140:18
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 219
                                                                     # 34991-1
                                                                          of 261 Page 219
 132:21                 165:2                  26:13 98:17             183:16
 135:15              endorsement               109:5 126:3           everyone's
 136:1 136:7          120:9                    133:2                  168:5
 136:16                                      epiphany
 136:23              energetic                                       everything
                      175:10                  153:5 153:8             8:25
 136:25
 137:2               energy                  equipment                12:22
 138:18               48:12                   141:24                  89:3 150:12
 140:10               175:12                  142:1 142:6             151:20
 157:19                                       142:9 143:6             159:19
                     engage                   147:3                   194:5
emails                24:25
 33:22 34:17                                 especially              evolving
                      107:14
 38:5                                         102:25                  95:22 96:3
                     engaged 103:5            112:25
 43:20 136:3                                                         exact 67:1
                      116:6                   157:16
 144:13                                                               104:20
                     engagement               181:2                   109:22
Emmons 96:24
                      15:9 15:10             essentially              125:4
emotional
                     engaging 81:5            32:24 37:14            exactly 20:17
 181:10                                       38:16 46:21
                      107:23                                          24:8
emotionally           175:19                  158:22                  62:16 64:17
 139:22              English 16:15           established              110:2 110:6
 182:1                                        101:24                  129:8
                     enhance
emotions                                     estimate                 142:19
                      158:25
 181:13                                       49:16 106:6            EXAMINATION
                     enthusiasm
employed                                     event 41:12              6:10 174:10
                      175:11
 21:19 23:25                                  78:13 90:10             194:9
                     entire
employee                                      96:17                  example 156:8
                      18:20 25:22
 17:17 23:22                                  157:25                 examples 38:5
                      45:18 92:16
 76:4                 99:1 159:15            events                   118:2
 102:5                159:16                  23:14 24:24
 113:16                                                              except 29:1
                      159:18                  25:6
 113:21                                       78:10 97:20            exchange 15:3
                     entirely 37:4                                    15:17 15:22
employees                                     140:24
 156:20              entirety 34:5            145:25                  40:17
                     entity                   154:6                   41:4 80:7
employment
                      109:7                   158:12                  82:16
 78:21 119:2                                                          84:1 86:8
 120:17               109:13                  190:22
                                                                      87:20 89:25
Ems 162:8            environment             eventually
                                                                      93:9 94:7
                      48:5 102:8              28:8                    110:14
encountering                                  179:9
 100:17              environmental                                    117:15
                                              179:13                  121:12
                      15:6
encouraging                                  everybody                126:15
                      20:13 20:16
 164:11                                       95:23 182:6             126:24
                      20:21 21:20
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 220
                                                                     # 34991-1
                                                                          of 261 Page 220
 127:24                 86:24 87:21            25:2 183:13             91:19
 130:7                  89:23 89:24            183:24                  123:24
 134:13                 93:19                expectations              124:1
 134:18                 94:6 110:12           24:23 116:9            expressing
 140:9                  110:13                                        100:16
 160:21                 117:14               expected
 160:21                 117:14                11:10                  extent
 161:17                 121:10                116:10                  140:1 194:4
 162:13                 121:11                116:14                 exterior
 165:23                 126:6                 167:4                   189:21
 185:17                 126:10                170:25
                                                                     extreme
exchanged               126:14               expensive
                                                                      175:13
 26:19 44:23            130:4 130:6           141:13                  176:11
 88:2 161:5             132:17               experience
                        132:17                                       eye 112:4
exchanges                                     22:3 138:22
                        133:20                                       eyewitness
 66:2                                         139:1 139:3
                        134:9                                         150:18
                                              152:5
excited                 135:13                                        151:7
                                              155:23
 56:4                   135:14                                        151:11
                                              159:25
 164:3                  137:25                                        151:13
                                              165:8
 164:22                 140:7                                         151:16
 165:1 180:6            160:19               experienced
                        160:20                85:10 85:18
Excuse                                                                    F
                        165:20               expert 60:23            face 171:23
 22:15 99:6
                        165:22               explain                  172:3 179:7
executive               169:13
 102:1                                        37:8                   Facebook
                        169:24
                                              104:8                   34:21 34:23
exerting                183:1
                                              180:14                  35:3 35:8
 126:1                  184:15
                        185:15               explained                35:11 35:13
exhaustion                                                            43:21 43:24
                                              117:18
 192:7               exhibits 32:9                                    44:6 44:6
                                             explaining
exhibit 32:14        existence                                        44:9 139:22
                                              176:10
 32:15 32:19          19:16                                          faced 101:4
 32:20 32:22                                 explicitly
                     exists                                          facetious
 32:24 33:16                                  78:6 78:15
                      54:22 115:5                                     171:1
 40:21                116:4                  exported
 41:3 42:9                                    33:20 136:3            facilitated
                     expand 20:10                                     23:9
 44:17 44:22                                 expose 11:25
 46:5                expanding                                       facilities
 50:23 50:23          20:5                   exposure
                                                                      20:8
 56:13 56:16                                  101:13
                     expect                                          facility
 57:1 80:5            11:17 12:14            express
 80:6                                                                 177:15
                      12:16 12:21             159:12
 82:10 82:13                                                         fact 51:24
                     expectation             expressed
 82:15 86:10                                                          54:15
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 221
                                                                     # 34991-1
                                                                          of 261 Page 221
 56:7                   84:25 85:10            177:12                field 137:7
 72:16 94:21            132:12                 180:8                 figure
 96:3 108:22            154:14                 187:25
                                                                      36:17
 109:16                 161:10               favorite                 119:22
 112:19              fallen                   17:19                   178:16
 149:16               84:11                  fear 130:24              190:21
 149:23               154:10
 166:3 168:6                                 feature 72:24           figured 34:1
 170:10              falls
                                              73:3                   figures
 192:6                154:18
                                             federal 121:2            178:17
                      165:12
factor 123:10                                federally               file 31:1
 123:14              familiar 11:4
                                              23:3                    31:12 31:23
 129:10               14:5
                                                                      32:11 40:14
 129:16               17:22 32:22            fee 105:17
                                                                      47:8
 129:23               96:25 97:11             108:25                  47:25 50:18
 131:7                99:9 124:13             109:2                   54:9 56:3
 132:10               124:15                  109:11                  79:23
 144:5                124:16                  110:24                  80:2
 147:12              family 60:13            feedback 77:5            81:21 81:21
 147:17              fantasizing             feeds 139:22             82:2 86:7
factored 75:1         170:5                                           86:13 86:20
                                             feel 141:4               86:21 87:16
factors 73:21        farm 19:18
                                             feeling 68:8             106:14
 74:23                20:5
                                             feels 77:24              126:7
facts 59:1            23:15 23:22                                     132:18
                                              124:18
fade 180:4           farmer 23:10                                     133:13
                                             fees 106:12              134:1 135:4
failure 111:6        Farmers 23:8
                                             feet 83:18               135:9
fair 8:21            farming 175:4
                                              84:6 84:11             filed 50:12
 9:11 42:8           farms 23:24             fell 83:13               54:1 54:5
 87:11 115:1         fashion                                          124:14
                                              83:17
 125:18               113:14                                          125:8
                                              129:21
 128:4 170:2          172:12                                          128:15
 170:8                                       felt 72:17
                     fast 64:23                                       128:23
                                              111:8 129:6
fairly                                                                135:19
                      150:22                  144:5
 62:13                152:4                                           142:21
                                              144:10
 118:10                                                               143:1 143:4
                     father                   144:20
 181:13                                                               145:8 145:9
                      13:10                   144:21
faith 192:19                                                          145:12
                      59:5                    145:1
                                                                      145:21
fall 18:8             61:16 61:19             147:14
                                                                      146:7
 83:18 83:25          65:11                   147:15
                                                                      158:17
 84:5                 68:9                    147:18
                                                                      159:24
 84:11 84:14          71:16 112:7            fence 175:5              159:25
 84:15 84:19          151:25                                          169:1
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 222
                                                                     # 34991-1
                                                                          of 261 Page 222
files 11:1              90:21                five-minute               121:1
 34:13 57:23         fired 75:5               13:4                   forget
filing 125:20         75:8                   five-month               96:24
 137:16               75:11 75:18             11:23                   109:22
 143:9 146:4          78:11                  flag 103:2               180:18
filled 71:18          79:2 116:23                                    forgive 47:23
                      117:8 117:8            flagged 110:4
filter 40:6           119:6                   111:20                 form 15:20
 136:4                                       flew 62:21               33:1 34:17
                     firing 78:4
filtered              179:22                                         formalize
                                             Flighted
 33:18                                                                107:13
                     firm 61:5                63:10 72:17
 40:1 40:5                                                           formalized
                      66:18 71:11            foam 183:19
filth 81:25           73:21                                           102:7
                                             focus 148:12
final 32:20           100:13                                         format 57:5
 56:17 58:7                                  focused
                     first 6:7 8:8                                   forms 124:12
                                              23:6
finalized             12:2 18:1                                      forth 38:8
                                              24:17 89:15
 95:5                 18:4 26:5
                                              105:5                  forward 95:15
                      41:20 47:23
finally                                       123:12                  111:25
                      65:23 70:21
 56:2 178:1                                  fold 162:14              121:21
                      72:19
financial             102:22                 folder                   177:20
 60:12 61:12          107:1 107:2             33:21 34:15            foundation
 61:18 108:7          137:24                                          188:21
 115:1 123:8                                 folks 23:18
                      176:20                                          188:25
 123:18                                       95:21
                      179:2                                          foundational
 160:11               180:21                 follow-up
                                                                      147:19
financially           181:2 183:3             52:5 174:12
                                                                     frame 16:24
 113:24              Fish 109:6              follow-ups
 178:20                                                               55:19 74:19
                      121:1                   194:11
financials                                                           frequency
                     fishing 91:14           food 17:4
 101:14                                                               42:6
                                              17:13
                     fit 85:16
fine 19:1                                     22:8                   frequently
                      186:17
 167:17                                       22:21 22:23             157:20
                     fitness 105:5            23:2 23:6
 196:22                                                              freshman 16:1
                      177:5                   23:13 24:15
finer 101:14          186:22                                         friend
                                              25:12 25:18
fingers               187:2                   27:7                    26:17 58:21
 171:24               192:14                                          61:22 158:1
                                             forearm                  158:3 194:3
 172:4                192:21
                                              187:16
finish 9:2           fits 125:4                                      friends 27:11
                                             forecasting              27:11 61:24
finished             five 25:14               29:11                   182:18
 9:9 196:1            104:21
                                             forest                   192:4
                      106:3
fire 75:6                                     28:16 109:6
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 223
                                                                     # 34991-1
                                                                          of 261 Page 223
friendship           funded 23:4               70:16 72:10             62:23
 27:15               funding                   75:23 99:24           given 7:11
 101:16                                        99:25 100:8            7:17 8:4
                      105:17
 182:19                                        125:1 164:4            21:23
                      123:25
front 31:1                                     165:10                 55:3
                     fundraising               190:12
 31:5                                                                 58:10
                      24:25
 32:13 40:11                                 generally                76:9
 44:15 50:15         funds                    23:3                    94:17
 80:3 86:6            108:24                  55:15 68:18             137:20
 89:21 93:20          113:1 113:5             86:2                   Glacier
 106:19               114:8                   100:6 101:4             89:9
 110:9                114:21                  125:3 125:6             89:17
 117:10               143:11                  146:1 147:2             90:4 90:7
 155:7               funny 182:5              148:12                  90:12 92:10
 160:16              future 76:7             generate 57:8            92:14 92:22
 162:14                                       164:4                   92:24 94:23
 162:23                                                               95:25 96:24
                          G                  generated
 163:6
                     gain 92:20               38:7                   glaciers
 163:13
                      158:25                 generation               89:13 97:3
 163:17
 164:1               Gallatin 19:6            23:20 48:17            glance 10:25
 165:20               163:2                  gentle 84:12            global 58:10
 167:14               164:14
                      164:20                 gentleman               gmail 33:18
frustrated                                    116:17
 56:5                gap 37:7                                        goal 96:20
 167:8 186:8          51:10 51:18            gets 105:17              141:19
                      51:20 51:20            getting                  142:5 143:5
frustrating
                      51:25                   8:16 17:2               149:14
 177:24                                                               171:12
 181:9                52:9                    17:12
                      54:22 55:21             32:9                   goals 42:14
frustration           56:8 56:17              71:18 89:12             42:16 43:24
 141:12                                       100:19                  77:5
                     garden 19:9
frustrations          23:17                   100:20                  105:8 105:9
 128:12                                       106:2 124:5             141:18
                     Gardening
fucking                                       138:8                   171:19
                      19:15                   147:20
 170:17                                                              goat 17:16
                     Gateway 19:6             149:15
full 74:19                                                            17:19
                     gear 83:7                164:17                  18:2
 133:25                                       164:18
                      129:5                                           18:23 19:2
fully 33:6                                    186:13
                     general 11:22                                   goats 17:24
function 70:6         20:3                   ghost 107:9
                                                                     go-big 191:15
fund 20:3             23:12 38:10            girlfriends
                      60:21 70:5              105:7                  go-home
 124:8
 190:22                                                               191:15
                                             girlfriend's
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 224
                                                                     # 34991-1
                                                                          of 261 Page 224
gone 36:10              16:8                 guessing                  120:12
 48:22 56:22         grid 48:13               153:21                 happened
 69:6 85:14           49:9 77:13             guidance                 54:10 58:20
Google 34:14         grievance                159:10                  59:1
gotten 105:24         48:2 48:7              guidelines               62:19
                                                                      63:6
 137:14              grind 165:9              38:17 38:24
                                                                      63:13
 163:1                165:12                  39:1 39:9
                                                                      64:4
 163:23                                       111:3 111:8
                     ground                                           64:17 71:12
government            64:15 92:12            guiding                  71:15
 105:19               189:16                  183:15                  72:6
 109:1 109:3                                 guy 175:11               87:13
                     grounds 127:7
 109:7                                        191:16                  90:9 116:16
 120:20               158:23
                                             guys 27:6                117:5
 123:22              group 30:1                                       128:11
 159:24               30:2 30:4               27:13 41:24
                                                                      154:3 169:9
                                              83:25 92:20
grab 183:1           groups 117:21                                    178:4
                                              93:1 174:16
 185:14              growing 75:23                                    185:13
                                              176:17
grabbed 31:8                                                          187:25
                      76:1
                                                  H                  happy
grad 26:8            Guardians
                                             half 17:25               107:20
graduate              74:3 74:8
                                              18:16 22:11             143:15
 16:20 18:8           75:2
                      75:12 75:24            hallucinogeni           Harbor 16:8
graduated             76:2                    c 103:23               harm 60:12
 16:22 17:7           76:14
                                             Hampshire               harmed 48:1
Grand 27:21           78:4 79:2
                      80:18 81:10             16:2 16:5              harming
granola 8:1                                   16:7 16:8
                      98:16                                           48:5 172:7
grant 20:2            101:22                  62:20 62:23
                                              62:25                  haven't 9:9
 23:4                 119:3 119:6                                     14:12 59:18
grants 23:5          guess 20:17             Hampton                  104:2
 105:23               25:15 44:13             16:4 16:4               115:12
 106:1 106:6          47:22 54:20             16:7 16:9               180:25
 106:9                54:22 54:22            hand 8:2                having
gray 41:4             69:20                  handful                  11:24
 41:11                72:4                    152:14                  56:1 56:2
                      77:10 81:19                                     71:11
great 8:14                                   handle 101:25
                      83:5 93:7                                       78:1
 32:14 50:22
                      95:3                   handling                 86:25
 86:6 177:3
                      106:3 136:5             23:22                   112:21
greater 25:9          137:15                 hang 27:6                116:25
greedy 168:4          159:22                                          123:12
                      161:10                 happen 41:22
grew 16:6                                                             129:3
                      194:4                                           137:21
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 225
                                                                     # 34991-1
                                                                          of 261 Page 225
 144:14                 195:9                  171:18                hillside
 160:9                  196:11                 180:24                 28:17
 166:15              held 22:18                181:5 181:7           history 34:22
 167:5 167:5          44:19 93:11              181:12
                                                                      118:20
 167:8                98:19                    181:13
                                                                      145:3 145:6
 171:25                                        189:3
                     he'll                                            145:6
 172:3 172:6                                   189:13
 172:9                180:18                   189:14                hit 72:23
                      180:19                   189:17                hold 25:21
hazards 142:1
                      180:20                   189:18
 142:7                                                                166:18
                      180:23                   189:20                 169:4
head 8:10            help 21:9                 190:2
                                                                     home 7:7
headed 125:19         21:11                    192:12
                                                                      49:19
health                30:6 32:9              hesitate
                      80:20 89:19                                    honest
 11:25                                        77:20
                      134:21                                          11:11 78:1
 61:2                                        hesitation
 105:6 105:8          177:22                                         honestly
                                              89:2
 138:8               helping 17:18                                    138:19
                                             Hi 107:2
 139:18               107:17                                         Hooked 179:5
 141:11               183:15                 hide 175:17
                                                                     hope 137:6
 141:14              helps 162:7              188:4
                                                                      164:2
 142:10                                      high 15:24
 143:17              he's 14:5                                       hopefully
                      38:5                    16:1
 147:8                                                                81:2
                      38:10                   16:11
healthcare                                    83:9 96:22             hopped 30:3
                      48:7
 60:22 138:1          61:16                  higher 114:23           horizontally
 138:10               77:3                                            31:16
 141:20                                      highlighted
                      77:13 77:25             34:4 165:1             horse 19:7
 143:5                80:20 82:24
 149:15                                      Highway                 hospital
                      87:11 95:11
                                              65:7 152:12             58:19
hear 13:14            99:2
                                              152:18                  59:3 59:7
 148:10               103:3 103:5
                                              152:24                  62:1 62:6
 176:6                110:25
                                              155:16                  62:10 62:14
heard 38:15           113:15
                                                                      63:4
 105:9                115:13                 hike 91:16
                                                                      63:18
 168:19               118:14                 hiked 92:14              64:8
                      118:15
heartburn                                     92:16                   65:21 67:11
                      118:22
 159:14                                      hiking 91:13             67:12 67:13
                      123:24
 159:16                                                               67:14 67:16
                      124:2 127:2            hilarious
 159:21                                                               67:19 67:22
                      137:11                  192:9
 160:1                                                                68:1 71:4
                      158:13                 hill 142:2               71:24 139:9
he'd 182:4            170:10
                                              149:1                   153:7
heightened            171:9
                                              195:15                  177:15
                      171:11
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 226
                                                                     # 34991-1
                                                                          of 261 Page 226
 179:1                  178:11                 97:8                  IMG 31:12
 187:22                 188:7                  99:22                  86:14 86:22
hospitals            ideas                     104:21                immediate
 20:7                 107:21                   106:4 106:4
                                                                      70:25 135:1
                      191:21                   114:3 115:6
hosted 23:16                                                          152:6
                                               115:13
hotel 62:11          identified                119:20                Immediately
 63:3                 166:4                    124:15                 16:24
hourly 102:5         idly 36:15                124:16                impact
                     I'll 8:5                  126:9 130:9            61:12 61:18
hours 22:2                                     133:21
                      10:13 10:16                                     70:17 78:20
 25:11                                         133:22                 123:13
 64:7 156:9           108:1
                                               139:13
                      182:25                                         impacted
house 26:21                                    139:14
                      194:8                                           182:9
 120:24                                        139:18
                     I'm 8:19                                         182:11
                                               145:18
huge 186:24           9:9 9:19                                        182:12
                                               145:23
huh-uh 8:15           13:15 14:11              145:25                impacting
hunting               15:12 18:24              147:4                  48:15
 175:13               18:24 19:15              147:20                 105:10
                      19:18                    156:14                impacts 58:18
hurt 68:6             20:1                     163:5 163:9            139:11
 195:2                20:14 20:20              163:15                 174:24
hurts 68:20           21:10 22:21              163:16
                      24:20 32:21                                    impetus 143:9
Hyalite 97:21                                  163:22
                      36:22                    170:16                important
 140:16
                      37:7                     170:24                 53:8 186:25
hypothetical          37:25 42:21              173:8 173:9           impression
 78:8                 44:25 46:20              173:20                 139:15
hysterical            47:22                    174:5
 182:7                51:3                                           improper
                                               174:12
                      51:16 51:17                                     158:24
                                               176:7
     I                55:12 55:20              176:13                improve
Ian 171:22            57:20 58:15              180:22                 185:25
 171:23               58:20 63:23              182:22                inability
 172:1 172:5          64:5 67:7                182:24                 186:9
 172:7 172:8          68:21 74:16              184:9
                      74:22                                          inadmissible
ICU 63:11                                      184:12
                      75:5                     184:13                 102:14
 63:20                82:12                                           103:11
                                               196:1
 187:23               86:1                                            119:15
                                             image 34:13
I'd 32:10             88:15 89:15                                    inbox 33:18
                      90:8                    57:23 86:21
 92:25                                                                40:1
                      92:21 93:13             87:15 87:16
idea 97:6                                                            incident 14:7
                      94:7 96:25             iMessages
 102:4                                                                50:7
                                              34:3 57:11
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 227
                                                                     # 34991-1
                                                                          of 261 Page 227
included                184:6 184:7            59:2 59:5               138:8
 168:9               information               127:19                  141:11
 168:10               14:24                    178:9                   141:14
including             53:8                     187:13                  142:10
                      57:21 60:19            injury                    143:18
 80:8
                      61:18 78:23             58:17 58:19              147:8
 94:19
                      144:13                  91:21 139:4              178:23
 110:15
 193:19               167:1 170:6             182:16                 intelligent
increase             informed                 182:17                  189:19
                      84:25                   184:11                 intend 58:5
 48:11
                      169:20                  187:19
incurred                                      194:24                 intent 113:6
 178:8               informing                195:5                  interactions
 178:12               54:7                                            139:1
                                             in-person
 178:22               62:25 82:20
                      98:9                    12:8                   interest 21:7
independent                                   24:18 24:22             27:14
                      120:7
 193:15                                                               38:2 107:17
                      121:16                 Instagram
in-depth 61:4                                 35:15 35:18             109:13
                     infrastructur
indicated                                                             109:17
                      e 49:17                install
                                                                      110:16
 52:2                 183:14                  141:13                  111:13
indicates            ingest 103:23           instance                 111:19
 94:17                                        104:4                   112:1
                     initial 11:18
indicating                                   instances                112:22
                      14:22 15:16
 95:11                                        39:8                    113:7
                     initially                                        113:12
indiscriminat                                 56:21
                      19:2 28:6                                       121:24
 ely 53:7                                     181:15
                      91:12 96:20                                     123:7
individuals                                  instead                  123:11
                     initiate
 30:2 48:12                                   143:13                  128:5 138:7
                      135:19
infinitely                                   institution              142:13
                     initiated
 184:12                                       19:18                   163:25
                      173:2
 194:17                                      institutions             164:5
                     initiates                                        164:23
inflammatory                                  20:6 20:7
                      125:8                                           175:24
 117:24                                      instruct
                     injure 195:23                                    190:25
 118:2                                        14:18
                      195:25                                         interested
influence                                    insults 170:3
                     injured                                          11:24 23:17
 126:2
                      124:17                 insurance                23:24
 193:21
                      142:3 142:4             61:2 61:9               78:1
influenced            168:7                   74:15 114:1             90:14 137:3
 154:4 154:7          168:14                  114:1                   141:17
 193:25                                       114:11                  143:10
                     injuries
influences                                    114:18                  143:20
                      29:17
                                                                      143:24
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 228
                                                                     # 34991-1
                                                                          of 261 Page 228
 144:9 158:4            38:1                   111:15                  19:2
 166:23                 48:25 73:21            116:25                  19:17 19:22
interesting             99:2 105:22            120:20                  19:25 25:17
 13:13 177:7            111:12                 123:13                  25:21 25:23
 177:8                  125:25                 123:16                  25:24 66:18
                        149:18                 125:21                  66:20
Inter-Lakes             157:17                 129:15                  76:5
 16:1                   160:7                  139:4 144:8             81:10 98:15
intern 15:5             166:25                 145:4                   101:21
 19:12                  172:25                 147:17                  119:6
 107:16              involvement               158:15                  121:17
internally            47:12                    178:23                  122:1 142:7
                      101:10                   190:23                  164:8
 43:18 43:19
                                               192:22                jobs 18:23
internet             involves
                                             I've 11:5               Joel 107:2
 139:21               97:21
                      109:23                  15:18 35:19             107:9
interpret                                     35:19 36:12
 186:2               iPhones 37:12                                    107:10
                                              38:15                   107:11
interpretatio        Iron 192:4               44:5                    107:22
 n 78:13             IRS 109:14               52:22 55:15
                                              56:22 58:18            John 21:2
interpreted           111:3 111:8                                     24:10
                      111:13                  99:2 101:13
 186:5                                                                26:6
                      111:19                  105:22
interrupt                                     137:12                  26:11 26:22
 127:6 176:7         issue 49:21              137:14                  33:19 33:19
                      77:24 85:13             152:14                  33:20 35:11
interruption
                      110:16                  152:15                  36:13
 99:7
                      111:7 113:7             153:8 156:5             37:1 38:4
intubated             113:19                                          40:3 40:8
                                              156:9
 62:15 179:4          124:16                                          47:20
                                              156:16
inventory             129:10                  160:11                  48:3
 19:11                131:23                  181:4                   52:23 55:15
                      133:8                   191:20                  58:16 61:16
investment
                      139:12                                          61:21
 117:3
                      147:24                      J                   63:9
investments           149:10                                          66:25 68:10
                                             January
 141:14               150:3                                           68:11 71:20
                                              18:3 51:8
invite 94:14          164:14                                          72:5
                                              52:11 53:18
                      164:14                                          72:21
inviting                                      53:18 54:16
                      192:15                                          73:2
 90:11                                        55:13
                     issues                                           90:20
involve                                      job 8:14 8:23            91:1 91:4
                      74:24
 97:2 191:4                                   17:19 17:21             95:23 98:22
                      76:9 78:2
                                              18:2 18:4               99:2
involved 11:9         85:20 105:4
                                              18:4 18:23              99:16
 11:16                105:4
                                                                      101:16
   Case 2:18-cv-00002-BMM Trevor Lowell 243
                           Document       August 25, 03/08/21
                                             Filed   2020 NDT Page
                                                              Assgn 229
                                                                    # 34991-1
                                                                         of 261 Page 229
102:10                 189:13                 156:16                  176:23
102:19                 191:13                 156:18                  178:8
102:22                 191:15               jumping                   178:15
103:2                  191:21                182:24                   180:6
106:23                 192:4                                        knife 175:16
107:15                 192:20               jumps
108:3                  193:6                 155:22                 Knight 132:22
110:20                 193:12                156:3                  knowledge
113:9                  193:19               June 26:1                35:9 36:9
113:13                 193:24                44:24 44:25             47:13 53:19
116:21              John's 38:1              45:3 96:6               55:18 60:10
116:25               65:10                   96:18                   60:21 105:2
117:15               103:18                 junior 16:3              105:13
117:20               105:2 108:5                                     108:17
118:1                                       jury 12:5                111:19
                     160:10                  167:5
123:12               177:10                                          152:3 154:4
125:21                                       170:16                  155:21
                     189:24
128:4 129:2          191:17                                          177:5
137:3 137:8                                      K                   177:11
137:12              join 24:10              Kearns 15:5              190:1 193:5
139:3               joined                  Keatan                  known 58:16
139:19               22:10 116:7             117:4 117:6             99:2 137:12
140:1               joining 104:9            118:4                   139:23
140:22
                    Josh 116:18             keen 81:5                142:2
149:8
                     116:21                  90:11                   160:11
149:21
                                                                     169:23
150:14              Josh's 117:1            Kelly 80:17
                                                                     174:21
156:9 168:4         Joshua 116:17           kill 175:15              175:1
172:15
                    judge 102:13            killing 36:15            180:24
174:21
175:2 175:8         judge's                 knee 83:22              kosher 121:3
175:10               103:10                  84:14                  Kyle 15:5
177:12                                      knew 61:4
                    judgment
178:20                                                                   L
                     102:25                  65:17 68:25
179:1                                                               labor 23:23
                    July 44:25               69:3
180:12                                                               26:20
                                             103:3
180:15               45:1 45:4
                                             127:15                 lack 48:21
180:21               58:3 125:12
                                             129:8                   111:1
182:16               126:16
                                             129:15                  146:17
184:22              jump 51:7                135:3 137:2             146:21
185:18               151:17                  152:7 158:1             149:17
186:14               155:25                  166:12                  149:24
187:3                156:4 156:5             169:12
188:11               156:7                                          land 23:18
                                             169:23
188:12                                                               23:19 92:11
                    jumped 156:12            170:5 170:8
189:9
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 230
                                                                     # 34991-1
                                                                          of 261 Page 230
language                20:20 20:21            171:17                lessons
 43:15 43:18            21:19 21:20            172:14                 185:19
 43:19                  26:14                  173:2 185:1            185:21
laptop 7:24             27:3                   193:16                 185:22
                        66:18 98:17          lawsuits 47:1            185:24
 33:25
                        99:3                  47:21                  let's 31:21
 34:2
                        99:14                 105:18
 57:11 161:3                                                          32:2 32:3
                        101:20                159:23
large 137:5                                                           32:14 40:21
                        118:22                159:25
 143:14                                                               44:17 50:22
                        119:1 121:6           160:3
 167:13                                                               56:12
                        121:16                172:22                  80:5 86:4
largest                 124:24
                                             leading 77:25            86:5
 123:13                 133:2
                                              188:20                  86:10 89:23
last 10:15           Lawrence                                         106:21
                                              189:1 193:9
 11:1 21:4            16:18 16:23             193:13                  110:12
 22:14 24:20          17:2 17:13              193:23                  117:13
 45:21               laws 191:2               194:1                   121:10
 46:8                                                                 126:6
                     lawsuit 46:15           learn 57:24
 80:14 86:19                                                          133:19
                      46:23 47:14             182:15                  135:12
 87:1
                      47:18 49:20            learned                  157:6
 87:12
                      49:24                   153:25                  160:18
 95:2 152:21
                      50:1 50:5               177:10                  165:19
 161:8
                      54:2 54:9
 175:25                                      learning                letter 107:22
                      55:11 55:16
 188:12                                       23:17 23:25
                      124:14                                         level 29:20
late 26:1             124:16                 least 73:10              30:8
 58:3                 125:20                  90:11                   101:9
 160:9                126:20                  105:21                  119:25
 161:10               128:15                                          122:22
                                             leave 24:13
 162:1 162:2          128:24                                          129:14
 162:5                                        74:13 74:21
                      133:2 135:4                                     132:3 137:5
                                              76:4 118:4
later 12:8            137:17                                          144:25
                      141:17                 leaving                  149:19
 17:3
 82:11 141:7          142:21                  75:4                    155:9
 167:7                143:2 143:4             99:21 101:3             186:10
                      143:9 145:8             119:21
latter 53:6                                                          levels
                      145:9                  led 14:25
laugh                                                                 116:6
                      145:12                  78:10 111:1
 181:23                                                               176:18
                      145:17                 legal 102:2
 192:9                145:21                                         life 63:10
                                              125:4 125:4             72:16 72:18
laughter              146:3 146:5
                                              125:8 137:3             137:9 150:8
 182:7                146:7
                      158:24                 less 12:7                157:25
law 15:6                                      13:10 55:2              158:12
                      163:8 166:5
 20:13 20:16                                                          168:5
                      168:25
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 231
                                                                     # 34991-1
                                                                          of 261 Page 231
 175:12                 31:23 32:11            176:5 176:9             116:20
 190:4                  63:17                living 59:6               131:10
lifestyle            list 93:10               62:22 66:10              131:10
 105:4                94:11                   66:13 66:21            loop 91:12
lift 28:14           lister 184:20            66:23                   92:8
 151:17               184:23                  67:3 125:15            losing 74:8
 152:19              listserve               load 117:7              lost 65:3
likelihood            37:19 37:21            loan 161:12              73:21
 12:4                 37:22 37:23             161:15                  74:2 151:3
likely 12:2           38:5                   local 20:9              lot 23:11
 55:2 72:8            38:11 38:13             23:13 23:24             24:24
 73:6                 38:18 38:20             164:1                   38:7
 99:10                39:9                    164:22                  48:21 60:12
 138:19               39:14 39:22                                     68:3 68:4
                      40:2 43:7              locate
 154:4 156:5                                  81:18                   68:13 68:17
 161:25               43:9                                            85:19 95:20
                                              106:17
 163:22              listserves                                       100:25
 192:20               39:12 39:17            locating                 101:25
                                              33:14                   102:25
limitations          litigation
 186:16               59:11 59:20            location                 103:23
                      59:25 188:8             142:15                  129:7
limited 65:22                                                         137:14
                                              142:25
 107:19              little                                           140:4
                                              146:8
 187:9                33:24                                           144:13
                      71:4 71:5              Lolo 192:24
limiting                                                              152:9 158:2
 48:14                124:22                 long 6:23 7:9            159:13
                      137:14                  10:6 13:3               159:16
limits                163:11                  17:8 18:6               160:1
 18:20 48:16          163:16                  19:22 20:15             165:11
line 29:19            182:24                  24:2                    175:14
 33:20                182:25                  25:21 28:11             176:1
 104:11               188:10                  37:12                   176:11
 107:1                189:23                  40:2                    176:17
 119:15              live 7:6                 58:16                   177:4 177:9
 120:15               18:10 73:25             62:5                    178:22
 127:6                103:1                   68:13 74:20             182:21
 128:19               139:22                  137:13                  183:4
 144:16               175:11                  174:21                  183:14
 145:16                                       175:1                   184:5 184:6
                     lived 6:23
lines 107:2                                   180:25                  186:18
                      7:3 7:8
 161:20               18:12 18:16            longer 25:4              188:16
link 10:25            25:22 66:25             36:5                    189:12
                      67:5                    54:21 100:2             189:21
 23:18 31:2
                      77:12 176:4             115:21                  190:20
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 232
                                                                     # 34991-1
                                                                          of 261 Page 232
 190:24              man 77:12                 142:1 147:3             180:22
 191:21              manage                    148:3                 Marshall
 192:6                                         148:11                 90:16
                      76:18 76:19
lots 137:7                                     160:19                 91:7 91:13
                      77:1 77:3
 142:17                                        165:19
                      77:8 102:2                                     mask 7:25
 164:7                                       marked
                     Managed 82:23                                   master's 17:4
Lowell 6:2                                    40:24 56:14
                     manager 17:16            86:13 93:23             17:13
 6:7 6:12
                      19:19                   124:19                 match 181:6
 6:14
 13:17 56:15         managing 20:2            132:16                 materials
 107:3                188:1                   134:10                  144:15
 157:12              maniacally               140:6 144:2             148:3
                                              144:6
lucky 94:18           181:23                                         matter 6:18
                                              144:11
lunch 93:15          manner 194:24            144:19                  193:16
 93:18 94:3          marathon                 144:22                 matters 185:1
lung 187:18           97:10 97:14             144:24                 may 8:17
                      97:18 97:24             145:14
lungs 85:1                                                            13:18 23:19
                                              145:20
                     March 73:15                                      23:20
                                              147:10
     M                74:5 79:2                                       30:6 36:4
                                              147:15
                      79:7                                            37:5 37:8
M.A 27:7                                      147:22
                      79:11 79:15                                     41:10
Mac 6:17                                      148:20
                      80:8                                            47:3
 86:18                                        148:22
                      80:11                                           47:15 49:23
 104:11                                       149:1
                      81:4 81:8                                       50:2 50:5
 127:5                                        160:18
                      88:6                                            52:22 54:10
 133:21               88:14 122:5            marketing                56:6
 157:4                162:8 162:9             21:3 116:19             63:17 71:15
Magazine             marijuana               Markets 19:20            89:8 90:1
 19:13                                        23:8                    90:4 90:7
                      103:23
                                                                      90:12 95:12
mail 33:19            104:1                  marking
                                                                      98:25 98:25
maintain             mark 32:14               29:3                    99:5 105:18
 37:12                40:21 44:17             142:7
                                                                      106:10
 101:17               50:22 56:12             146:17                  115:15
 195:2                80:5 82:9               146:21                  132:1 145:2
                      82:10 82:11             149:8                   149:19
maintenance
                      86:10 89:23             149:24                  174:24
 19:5
                      106:21                 markings 29:7
majority                                                             maybe 24:7
                      110:12                  30:23
 108:23                                                               24:11 37:10
                      117:13                  148:10                  53:9 62:7
maker 176:9           121:10                  148:14                  62:18 62:18
                      126:6 130:3             149:17
malfunctioned                                                         67:20 106:3
                      133:19
 129:4 131:5                                 married 89:12            152:23
                      135:12
                                                                      163:24
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 233
                                                                     # 34991-1
                                                                          of 261 Page 233
 164:3 164:4            180:17                 115:7 115:9             158:19
McIntosh                181:11                 115:15                mentioned
 171:22                 182:11               members 15:10            14:13 27:19
 172:1 172:7            182:18                21:2 21:5               52:19 61:15
                        184:3 184:9           21:9                    81:14 85:20
McIntosh's              186:3 186:5
 171:23                                       21:11 21:12             106:11
                        187:23                30:11 47:21             109:5
mean 8:16               190:11                48:5                    113:23
 21:25 29:25            190:24                90:20 115:2             178:7 187:2
 38:3                   191:19                115:3 116:5
                        192:3 192:5                                  Meredith 16:2
 43:15 45:20                                  117:16
 51:17                  194:2                                         16:10
                                              117:19
 53:6                   195:12                122:6                  mess 84:14
 54:20 65:23            195:21                                       message 14:22
                                             membership
 66:1                meaning 35:7                                     40:17 42:10
 70:15                                        48:3 115:20
                     meaningful                                       44:12
 77:7                                        memory
                      175:21                                          45:9
 84:10                                        36:11 36:14             45:14 45:18
 86:1 99:9           meant 186:13             55:14 66:16             46:9
 103:13              media 44:6               69:18                   46:12 52:20
 103:14                                       70:5                    58:4
 119:1               medical 58:25            70:20 73:11
                      59:11 59:15                                     81:22 86:15
 123:24                                       78:6                    120:6
 124:9                59:19 59:22             79:16 79:19
                      59:23                                           120:11
 124:15                                       85:4                    126:15
 125:3                60:3 60:6               99:11 100:7
                      60:9                                            126:24
 128:10                                       100:9                   127:3
 136:2                60:16 60:23             140:23
                      61:13 74:21                                     130:13
 136:23                                       141:5                   130:16
 137:10               178:5                   145:24
                      178:12                                          134:1
 137:11                                       156:14                  163:12
 139:18              medicals                 156:17                  164:7
 145:1                178:8                   166:22                  166:12
 146:10              meet 26:5               mental                   168:1
 147:6 147:7                                  105:5                   168:17
                      62:10 68:10
 149:9                                        139:18                  169:13
                      99:3 112:2
 158:11                                       176:16                  169:17
 159:18              meetings
                      20:25 24:19            mentally                 169:24
 159:19                                                               170:10
 166:22               24:23                   140:3
 170:24               25:6 115:17             174:25                 messages
 171:7               member 15:6              180:10                  33:24
 175:19               22:4                   mention 64:25            34:3
 178:21               22:10 25:13             65:6 150:3              34:17
 179:3                47:20 48:16                                     36:1 36:4
 179:23               107:11                                          36:11 36:17
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 234
                                                                     # 34991-1
                                                                          of 261 Page 234
 36:23                  176:20                 60:5                    102:10
 37:5 37:8              180:21                 61:19 61:21             104:8
 37:18               metering                  62:1 62:5               104:17
 41:5 41:8            45:10 46:16              64:1                    105:18
 41:13 44:23          46:16                    64:22                   107:8
 46:3                 47:2                     65:3                    110:15
 46:14 50:24          48:11                    65:10 65:19             112:11
 51:3 52:3            49:3                     65:20 65:21             112:11
 52:9                 49:21                    66:13                   112:11
 52:14 52:17          126:20                   67:4 67:9               112:15
 53:3                 185:5                    67:21                   113:4
 53:14 53:17                                   69:8                    115:19
 53:21 54:15         Meyer 14:11               69:11 69:23             116:24
 54:19                15:2 15:4                70:22 71:23             117:15
 55:1 55:7            15:14 15:21              73:14                   117:18
 55:11 55:23          26:5                     74:7                    117:24
 56:17 56:19          26:25 27:18              75:11                   119:12
 57:2 57:6            28:3                     76:2                    120:7
 57:13 57:15          28:21                    76:14 76:17             120:16
 57:19 57:22          33:2 33:3                77:23                   120:24
 131:9 167:9          33:12 34:19              78:3                    121:5
 167:13               34:25                    78:13 78:24             121:13
 169:21               35:3 35:8                79:2 79:6               121:15
 188:3 188:3          35:18                    80:7 81:4               121:19
 188:6                36:5 37:5                81:9                    122:6
 193:20               37:20                    81:13 82:17             122:12
                      39:5                     82:19 84:17             123:17
messed 71:1
                      39:16 39:25              84:24 86:25             124:14
 83:22                40:18                    87:20 87:23             125:11
Messenger             41:5 41:8                88:7                    125:18
 34:21                41:13 41:15              88:10 88:16             126:16
 35:3 35:8            42:10 42:13              88:25                   128:9
 35:11 44:7           43:24 44:23              89:9                    128:14
Messengers            45:9                     89:16                   128:23
 34:24                46:14 46:21              90:1 90:3               130:8 131:3
                      47:6 50:8                90:10 90:15             131:9
met 26:6              50:25                    91:19                   131:14
 26:24                52:4                     92:5 93:9               131:18
 27:9 92:7            52:10 53:21              94:8                    132:22
 98:22                54:1 54:7                94:13 94:22             132:25
 99:5                 54:15                    95:8 96:6               134:13
 99:10                55:4 55:7                96:11                   134:13
 102:22               55:11 55:24              97:9 98:8               134:19
 103:19               57:3 58:1                99:20                   134:21
 175:3 175:4          59:12 59:15              100:11                  135:15
 175:5 175:9          59:18 59:24              100:16                  135:19
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 235
                                                                     # 34991-1
                                                                          of 261 Page 235
 136:8                  94:23 96:18            18:2                    66:19 66:21
 136:19                 98:15                  18:23 19:2              67:6
 138:4                  102:17               mince 189:15              67:10 67:14
 138:11                 103:17                                         67:15 67:19
 138:21                 106:24               mind 13:15                67:22
 139:1                  112:7 118:5           42:25                    68:1
 139:15                 118:11                71:9                     68:22
 140:10                 118:21                77:20 176:1              69:2 71:4
 140:19                 123:6                 189:14                   71:25 73:18
 150:17                 126:23               minded 189:19             88:22
 151:4 151:8            130:20               mindset 95:16             92:7
 151:15                 136:1                                          92:17
 151:16                 137:18               mine 158:1                101:21
 151:21                 140:14                182:11                   181:16
 152:4 153:4            150:14               Mini 92:24                192:24
 155:13                 151:7                                        misunderstood
                                             minor
 155:22                 155:19                                        9:19
                                              184:10
 157:19                 156:24
                                              184:11                 moderates
 157:24                 160:8
 158:16                 162:17               minute                   38:19
 159:12                 162:20                46:11                  moderator
 159:24                 170:4                 95:2 188:12             38:19 38:25
 160:22              Michael 115:8           minutes 157:6           moment 91:23
 161:13                                       157:7
 161:18              mid 102:25                                      moments 180:2
                                             misplace
 164:6 165:8         middle 9:5                                      money 20:3
                                              180:19
 165:24               42:9 121:15                                     108:12
                                              180:20
 166:7                161:12                                          108:23
 166:11               185:17                 miss 189:12              112:8
 168:1               Middleton               missed 56:6              112:16
 168:13                                       126:9 185:7             112:16
                      54:7 54:8
 169:4                                                                113:10
                      135:16                 missing
 169:12                                                               114:24
                      136:1 136:8             46:3 46:7
 169:23                                                               160:9
                      136:12
 172:11                                      mission                  190:22
                      136:15
 173:1 173:4                                  23:1 90:23              192:18
                      136:20
Meyer's               140:11                 Missoula                monitor 111:7
 6:21 14:5                                    7:8 7:9
                     Mike 115:9                                      monitored
 38:12 42:16                                  22:10 22:13
                     miles 91:16                                      111:9
 42:22 58:24                                  22:14 24:16
                      93:4 93:7                                       111:15
 60:8 61:2                                    25:16 25:22
 64:19 65:14          97:24                   59:6                   monitoring
 66:7                milked 17:24             62:22                   80:23
 66:11 68:23                                  63:2                    110:23
                     milker 17:16
 80:11 91:24                                  66:10 66:13             111:1
                     milking 17:20                                    111:11
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 236
                                                                     # 34991-1
                                                                          of 261 Page 236
 111:24                 126:8                  85:14                   186:14
monotony                126:11                 92:9 93:1             mundane
 13:13                  126:13                 93:3 93:5              168:11
                        127:9                  103:1                  169:5
Montana 7:8             127:10                 147:10
 18:1 18:3              133:14                 147:18                mushrooms
 18:6                   133:24                 153:1                  103:23
 22:10                  134:4 134:7                                   104:4
                                             mountaineered
 23:8                   134:8                                        Myers 155:15
 24:17 25:20                                  83:2
                        135:10                                       myself
 103:21                 135:11               mountaineerin
 121:7 122:2                                  g 83:8                  11:25
                        157:6
                                                                      37:2 40:3
month 21:23             157:10               mountains                48:25 52:23
 22:2                   157:11                79:14 79:15             192:7
 25:11 51:20            160:13                80:12 81:14
monthly 24:18           160:15                84:18                       N
                        173:13                88:6 88:7
 24:22                                                               narrative
                        173:14                90:24 90:25
months                  174:3 174:7                                   144:19
                                              98:3 193:2
 21:25 22:14            176:3 176:6                                   149:1
 84:21                                       mounted                  149:25
                        176:12
 182:13                                       130:25                  150:1 150:4
                        178:13
                        186:4                mouth 181:6              150:13
Montpelier
 6:15                   187:11               move 101:21             National 89:9
                        187:15                152:8                   94:23
morning
                        188:20                                       nationwide
 6:12 31:2                                   moved 7:6
                        188:25                                        131:23
 31:24 92:13                                  18:1 18:3
                        190:17
Morris 6:11                                   25:23 66:15            nature 71:23
                        193:7 193:9
 6:17                                         66:19
                        193:13                                       navigating
 22:19 22:20                                  67:5
                        193:20                                        30:17
 32:6 32:7                                    67:15 73:14
                        193:23                                       nearby 62:10
 40:13 40:24                                  73:18 90:23
                        194:1
 41:1 41:2                                    90:24                  nearly 42:6
                        194:10
 44:20 44:21            196:19               moving 25:4             necessarily
 50:17 50:20            196:22                57:1 121:21             150:2
 79:23 79:24                                 multi-day
                     motivation                                      necessary
 81:20 86:20
                      132:14                  90:19                   29:19 142:6
 93:12 93:16
                      150:11                 multimillion             173:24
 93:17 93:23
 94:1 102:15         Mount 96:7               131:19                 negatively
 102:16               96:14 96:18            multiple 34:9            48:15
 104:12              mountain                 39:8                   negligence
 106:14               19:14 28:17             146:1 146:2             127:20
 106:16               28:22 83:9              146:24
                                                                     negligent
 119:18                                       148:24
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 237
                                                                     # 34991-1
                                                                          of 261 Page 237
 168:7                  100:23               nurses 187:24             124:6
net 45:10               101:4 101:8                                  obvious 145:3
 46:16                  102:1                     O
                        105:14                                       obviously
 47:2                                        oath 7:17
                        109:13                                        9:23 16:6
 48:10                                        9:24 94:4
                        111:2 113:4                                   17:19 74:12
 49:2                                         157:13
                        113:21                                        190:13
 49:21                                        174:14
 126:20                 114:15                                       occasion
                                             object 127:6
 185:5               nonprofits                                       156:11
                                             objection                156:12
news 162:22           111:20
                                              102:13                 occasions
newspaper            normal 137:8             103:10
                                                                      192:8
 164:2               normally                 103:15
                      179:22                  104:11                 occupying
nice 11:10
                      181:8                   119:14                  158:2
nickname                                      128:18                 occur 72:6
                     norms 188:16
 41:23                                        178:13                  72:15 161:7
 42:6 192:3          Notary 6:8               186:4
                                                                     occurred 59:4
nicknames            note 41:9                187:11
                                                                      63:21 64:12
 41:16                44:13                   187:15
                                                                      64:20 65:14
                                              188:20
night 11:1           notes 173:9                                      67:25 68:23
                                              188:25
nights 62:7          nothing 48:22                                    69:12 69:24
                                              190:17
 62:8                 66:2 152:21                                     70:8
                                              193:7
                      168:11                                          70:23 71:24
nine 81:21                                    193:13
                      169:6                                           73:9
 81:21 82:3                                   193:23
                      185:12                                          75:19
                                              194:1
nod 8:10                                                              88:3
                     notice                  obligation               101:6
Nokes 80:18           94:18 95:12             194:21                  149:23
nonconformer         noticeable               195:1                   153:6 161:7
 77:9                 189:5                   196:10                  166:1 166:3
nonconforming        notoriety               obscured                October 40:18
 77:12                158:25                  155:20                  42:11 58:6
non-Covid            November 36:2           observation             offer 13:25
 20:1                 37:6                    160:4                   77:20
none 22:1             53:15                  observations            offering
 155:21               110:17                  193:5                   118:1
 183:21               112:3 131:9             193:11
                                                                     office 102:5
nonprofit             131:16
                                             obstacles
                      131:16                                         officers
 21:8 22:5                                    195:18
                      134:14                                          114:3
 23:2 24:3                                    195:22
                      161:25                                          114:11
 24:16                                       obtain 109:21
                     numerous                                         190:25
 25:9 25:18
                      117:21                 obtaining               officially
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 238
                                                                     # 34991-1
                                                                          of 261 Page 238
 115:14                 56:9                   95:18                   133:19
oh 17:23                56:14 56:15            96:1                    133:24
 134:2 178:2            56:24                  97:17 97:17             134:4 134:9
                        57:1                   98:24                   135:3 135:7
okay 6:23 8:4           57:14 58:13            99:3                    136:7
 8:23 9:13              59:10 60:14            99:17 99:20             136:12
 10:12 10:23            60:19                  100:8                   136:15
 11:6                   61:8                   101:11                  136:22
 11:12 11:18            61:17 61:25            102:15                  137:16
 12:10 12:16            62:21                  103:7                   137:24
 12:20 13:19            63:5                   103:25                  138:10
 14:8                   63:23 64:18            104:3                   138:16
 14:19                  65:19                  104:17                  143:19
 15:1 15:8              66:9                   104:23                  144:7
 15:20                  66:17 66:20            105:12                  145:10
 17:6 18:6              67:9                   106:5                   146:6
 18:10 18:14            67:18 68:21            106:21                  146:16
 18:22 19:17            70:1                   107:1 107:5             146:23
 22:3 22:7              70:18 70:21            107:8 108:5             148:1 148:5
 24:5 26:8              71:7                   108:18                  148:17
 28:3 28:9              71:13 71:21            108:22                  148:21
 31:13 31:17            72:10 72:19            112:10                  149:3 149:7
 32:13 32:21            73:1 73:7              112:15                  149:20
 34:12 34:16            73:7                   115:8                   150:1 150:5
 35:6                   73:14                  116:12                  150:12
 35:12 35:15            74:2                   116:23                  150:17
 35:22 36:20            75:17 75:22            117:10                  150:21
 37:18 38:16            76:1 77:9              118:17                  150:25
 40:4                   78:3 79:1              119:16                  151:6
 40:23 41:19            79:6                   121:25                  151:12
 42:2                   79:21                  122:5                   151:20
 42:19 42:22            80:4 82:5              122:11                  152:1
 43:13 43:17            82:6 82:9              123:2 123:6             152:12
 43:21 44:14            82:14                  125:1                   152:17
 45:8                   83:4 85:6              125:11                  152:24
 45:13                  86:4 86:4              126:5 127:9             153:3
 46:1 46:3              86:10 86:24            127:23                  153:15
 46:21 48:20            88:19                  128:8                   155:15
 49:5 49:8              89:5 89:8              128:14                  155:22
 49:11                  89:14 89:22            129:17                  155:25
 50:7 52:8              90:10                  130:1 130:6             156:7
 52:13 53:14            91:2 91:6              130:15                  156:19
 54:6                   91:15 91:19            131:25                  156:22
 54:11 54:14            92:18                  132:16                  157:2
 55:6                   93:1 93:8              132:20                  157:15
 55:10 55:20            95:4                   133:5                   157:19
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 239
                                                                     # 34991-1
                                                                          of 261 Page 239
 157:23              Olive 18:12               86:21 147:1             31:22 32:10
 158:5               ones 40:6               oral 8:9                organizing
 159:12                                                               100:19
                      48:6 57:7              order 47:25
 159:23
                      115:11                  97:23                  oriented
 160:6
 160:12              ongoing 76:10            119:14                  31:16
 161:9                116:6                   128:19                 others
 161:11              onto 58:9               ordering                 47:16 95:13
 161:20                                       196:17                  118:5 142:4
                     open 87:15
 161:24                                      organization             147:10
                      87:17
 162:10                                                               195:2
                     opened                   21:8
 162:12                                                              otherwise
                                              21:12 22:12
 162:25               37:14 134:3
                                              23:6                    17:12 37:22
 163:3                134:3
                                              23:11 47:20             47:1
 163:11              operates                 48:3                    123:9
 163:15               105:16                  74:20                   155:20
 164:6
                     operating                75:4 76:7              outcome
 164:15
                      113:1                   76:12 78:11             111:16
 165:8
                      114:24                  78:17
 165:17                                                              outcomes 77:6
                      124:11                  101:15
 165:18                                                               141:22
                     operation                101:17
 165:22                                                               143:22
                                              101:24
 167:12               171:16
                                              105:14                 outdoor
 167:20              operational              105:21                  191:24
 168:22               108:24                  105:24                 outings 192:6
 168:25               112:17                  107:15
 170:21                                                              output 117:1
                     operations               108:7
 172:11
                      102:3                   109:25                 outreach
 173:23
                      108:12                  114:16                  116:20
 174:2 174:7
                      137:9 171:6             116:22                 outside
 174:8
                                              124:1 124:9
 174:16              operators                                        22:4
                                              163:25
 175:1 175:4          114:1                                           25:17
                                              164:3 164:5
 176:12              opinion 77:21                                    41:4
                                              164:24
 178:11                                                               68:11
                     opinions                 190:9 191:1
 178:19                                                               84:1
 180:3                38:10                  organizationa            92:10
 180:11              opportunities            l 112:23                118:21
 185:14               175:24                 organizations            125:16
 185:16              opportunity              126:1                  outspoken
 187:2                143:16                                          77:15 77:18
                                             organization'
 191:23               173:17                                          117:20
                                              s 106:12
 196:4                173:19                                          118:12
                                              113:1 123:5
 196:14                                                               118:15
                     opposed 57:6            organized
old 11:24                                                             137:12
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 240
                                                                     # 34991-1
                                                                          of 261 Page 240
 189:14              Park 89:9                 38:11 52:20           peeling 175:5
outtaking             94:23 109:7              66:25                 pending 10:14
 109:11              partially               pasted 34:4              10:15
overlap 24:7          74:16                   34:5                   people
                     participate              57:10 161:2
overtake                                                              23:14 23:17
                      24:24                  patience                 23:24 24:25
 182:3
                      25:5 115:16             189:21                  38:6
owed 150:7
                      116:10                 patrol                   77:17 84:11
owns 130:25          participating            72:17 138:8             94:14
 132:23               12:5 115:13             141:12                  96:8 102:25
                      115:22                  142:10                  110:15
     P                                        142:11                  116:8
                     participation                                    118:18
p.m 42:11                                     143:6 143:6
                      21:9                                            118:19
 196:25                                       143:17
                      116:2 116:4                                     126:1
paced 191:24                                  147:2 147:9
                      116:13                                          137:14
                                              147:16
pads 183:19          particular                                       142:15
                                              148:3
page 32:20            50:7 53:1               149:15                  142:25
 51:2                partner                  150:7                   146:8 147:4
 80:17                30:5 99:4               170:17                  153:17
 130:13               99:14                   171:8                   153:25
 137:24               180:22                  171:14                  154:4 154:7
 162:14                                       171:20                  164:2 164:7
                     party 30:11                                      164:11
 162:23                                       184:4
                      62:24 89:12                                     164:25
 163:7                                       patrollers
                      90:19 90:21                                     165:2 168:7
 163:13
                      91:24                   141:20                  168:14
 163:17
                      92:6                    141:25                  184:6
 164:1
                      93:10 94:10             144:14                  189:12
 167:11
                      94:15 94:24             144:21                  189:21
paid 21:15            95:1 95:5               153:18                  195:10
 61:9                 95:15                  Paula 161:15             195:12
 123:3 123:4          96:2 120:9
                                             pause 182:25             195:15
pain 68:3            pass 27:24                                       195:24
 138:22                                      pay 61:9
                      88:21                                          per 77:6 77:7
 139:14                                       123:23
                      89:6 194:8                                      108:21
 139:16                                       141:14
                     passed 109:17            150:6                  perceived
pains 192:13
                     passion                 PDF 86:21                30:9
pandemic              120:20
                                             Peak 98:6               Percy 99:4
 58:10
                     passionate               98:9 192:24             99:13 99:21
panel 49:9            123:13                                          100:12
                                             peaks 83:9               100:15
paragraph            past 36:10
 138:15                                      pee 179:15               101:2 101:7
                      38:4
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 241
                                                                     # 34991-1
                                                                          of 261 Page 241
Perfect                 46:9 52:6              88:5                  platform
 106:21                 52:21 54:24            88:12 88:14            35:13 35:21
period 34:2             55:3                 Pioneers                play 116:10
                        55:22                 79:19 80:14
 44:9                                                                 129:7
                        56:7
 52:14 52:17                                 placated                played
                        56:22 57:12
 55:24                                        110:8                   72:25 149:2
                        62:24 94:16
 140:18                                                               149:3
                     photograph              places 67:3
periods 68:13                                 147:3 148:4            please 6:12
                      155:16
permit 164:19                                 187:17                  9:1 9:15
                     photographs
person 40:2                                  placing 141:6            10:7
                      155:12
 85:16 107:9                                                          32:20 40:22
                     photos 53:9             plaintiff
 174:23                                                               44:8
                                              46:22 46:25             50:23 56:10
 177:6               phrased 9:21
                                              47:14 47:18             110:13
 191:21              physical 25:2            49:20 49:24             117:14
personal              76:9                    50:2 126:20             121:10
 29:23 33:25          105:6 139:5             185:5 185:8             126:4
 49:2                 170:4                  plan 90:19               128:22
 60:10                175:23                  91:6 95:4               129:25
 143:14               176:16                  96:9                    135:8 157:3
 154:17               178:5 189:7             96:18 96:23             160:19
 193:5                192:13                  97:4 97:5               167:19
 193:11              physically               97:7 125:12             170:13
personality           25:5 71:6               189:6                   170:15
 137:13               81:9                    190:22                  172:1
 174:23               82:10 85:16            plane 11:25              196:21
 188:15               172:6                   58:10 63:2             plus 122:14
personally            174:25
                                             planned 90:22           point 36:24
 85:19 103:3         pick 107:18
                                              96:6                    63:19
 160:7               picked 28:8              113:9                   69:1
 194:20               63:3                    137:21                  69:23
personnel            piece 26:19             planner                  70:2
 183:17               26:20                   188:12                  76:11 77:22
pertain 191:3         192:14                                          79:18
                                             planning                 85:3
pertains              196:5                   91:16                   85:15 85:21
 111:20              pieced 153:24            95:2 112:16             89:18
phone 15:1           Pig 127:11               119:13                  91:1
                      127:13                  188:17                  93:12 97:12
 15:4 34:1
 34:8                 127:13                 plans 63:16              100:2
 36:11 36:16          170:15                  90:23 90:24             104:15
 37:9                Pioneer 79:13            95:21                   129:3
 37:10 37:15          79:15 80:12             96:2 127:22             175:16
 45:23                                                                179:15
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 242
                                                                     # 34991-1
                                                                          of 261 Page 242
 192:7               possible                  165:16                  12:21 38:20
points 38:8           36:21 36:21            powerful                  56:4
 69:13                36:23                   125:25                   68:14 68:19
 110:19               43:8                    126:1                    70:25 74:10
                      54:25 58:11                                      83:22
policies                                     practice                  84:8
                      68:24
 114:13               84:3                    112:20                   90:21
policy 112:22         95:23                  practicing                112:24
 113:12               115:23                  26:25                    114:14
 114:15              post 37:22              pre 131:9                 152:9
 114:22                                                                155:24
                      39:1 39:4               131:16
 126:3                                                                 157:20
                      42:14 42:17            precautions
political                                                              179:3 179:8
                      42:20                   29:19                    179:17
 119:22               43:3
                                             precedes 45:2             192:24
 158:8                43:16 43:21
 158:25               43:24                  prefer 13:16            previous 29:5
pollute 48:5          44:4                   preference               109:25
                      44:11 53:17             58:12                  previously
portion
 160:20              post-accident           Preparatory              76:3 132:16
 160:24               69:14                                           170:7
                                              16:4
                     posted                                          pride 77:22
position 19:6                                prepare 10:20
 21:21 24:14          38:22 39:15             10:24                  primarily
 25:24 73:21          39:16 39:19                                     20:2
                      39:20 40:10            prerelease
 74:2 74:8                                                            27:23
                      43:6                    132:13
 76:15 78:17                                                          37:4
 98:19 98:22         posts 35:19             prereleased              109:2
                      37:20 37:21             129:12                  111:24
positions
 123:7                37:24                  prescribed               116:19
 123:11               43:9                    39:13                   123:12
                      43:14 43:20                                     126:2
positive                                     presence 25:2
                      44:9 139:20                                    primary
 46:20                                       present 12:25
 163:23              potential                                        28:2 74:1
                                              33:3 35:4
 190:3                21:12                                           105:20
                                              48:25 167:5
                      44:6 116:20                                     123:14
positively                                    177:17
                      129:16                                          139:12
 118:20               163:24                 press 149:9              195:1
possession            166:4                   163:1
                                                                     prior 53:14
 59:14 60:2                                   163:13
                     potentially                                      67:17 73:22
                                              163:17
possibilities         45:20                                           85:15 98:15
                                              164:17
 156:16               147:17                                          113:8 137:2
                                              164:22
 167:4                153:17                                          145:17
                                             pressure 28:7            146:4
possibility          power 125:24
                                             pretty                   182:16
 49:25 52:22
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 243
                                                                     # 34991-1
                                                                          of 261 Page 243
 186:16                 33:10 51:22          promotion                 48:10
private 17:17           52:3                  23:13                    109:13
 20:6                   59:12 59:12          propelled                 109:17
                        59:24                                          110:16
privately                                     72:24
                        135:22                                         111:13
 35:20                  169:25               properly                  111:19
pro 10:19                                     142:1                    112:1
                     producers
                                              147:10                   117:21
probably              20:9
                                              147:15                   117:24
 17:21 22:16         producing                148:19                   139:20
 39:3 58:3            59:19 60:6              148:22
 63:16                                                               pull 45:25
                     product 19:11            149:1
 69:3 71:2                                                            86:7
 79:25 89:14         production              property                 86:12
 91:18 92:15          170:9                   17:16                   93:8
 137:6                                        19:5 19:7               95:23
                     professional
 152:23                                       48:18                   122:10
                      139:19
 162:1                184:4                  prostrate               pulled
problem                                       64:15                   92:11 136:4
                     professionall
 102:24               y 76:8                 proud 103:4             pull-up 187:3
 111:7                                        192:5
                     professor                                       pull-ups
proceeding                                   prove 47:25              82:23 187:6
                      121:6
 7:17                                         147:12
                      121:17                                         punctured
process 11:17                                provide 14:17            187:18
                     prognosis
 12:1                                         156:8
                      177:20                                         purchase
 12:15 12:17                                  174:22
 12:21               program 17:14                                    49:11
                                             provided                 114:19
 14:1                 19:18
                      23:7                    59:18 78:23             114:22
 29:14 47:24
 49:1 53:5            23:11 23:18            providing                114:24
 57:22                23:22                   48:14 94:13            purchased
 121:22               34:3 57:8               159:10                  26:18 88:21
 125:5 127:8          57:11 57:13            psychedelic             purchasing
 167:6                57:18                   104:4 104:6             49:14 49:17
 172:17               160:25
                                             psychological            129:5
 172:19              programs 20:2
                                              138:22                 purpose 53:2
 172:20               20:4 23:3               139:13
prod 107:23                                                          purposes 8:16
                     prominent                139:16
                                                                      39:23
produce 32:12         72:25                  psychologist             44:2 59:19
 32:16 32:25          157:25                  172:2 172:9
 33:7                 158:12                                         pursuant 7:21
                                             PT 59:7                  37:13
 37:23 44:10         promote 20:10
 56:1 166:16                                 public 6:8               169:25
                     promoting
                                              20:5 29:6              pursue
produced 11:3         20:4                    29:10 46:19
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 244
                                                                     # 34991-1
                                                                          of 261 Page 244
 48:17 105:3            196:14               Range 97:22               105:5
 114:16              quick 32:2               98:10                    115:10
pursued               32:8                   ranging                   139:22
 113:13               50:12                                            141:19
                                              134:14
 121:24               173:11                                           147:6 173:8
                                             rate 61:8                 175:12
pursuing             quite 68:9                                        175:19
                                             rather
 141:17              quote                                             175:25
                                              168:5 168:6
pursuits              114:22                                           176:17
                                             rationale
 175:14               169:5                                            176:24
                                              191:20
 176:11              quote/unquote                                     177:2 177:6
                                             raw 139:23                177:24
pushing               113:20
                                             rawness                   180:10
 176:21              quotes 114:17
                                              181:11                   181:1 181:9
putting 120:4                                                          181:11
 120:5                    R                  reach 120:8
                                                                       181:19
                     rails 175:5             reached 11:16             182:18
      Q                                      reaction                  189:22
                     Rainier
question                                      137:2                    190:13
                      96:7
 9:2 9:14             96:14 96:19                                      191:17
                                             reading 30:15
 9:16 9:19            192:17                                           191:21
 9:20                                        reads 46:9
                      192:20                                         realm 156:15
 10:14 10:14                                  163:12
 10:15 18:25         raise 190:22                                    reason 46:7
                                             ready 93:25
 29:5                raised 110:19                                    54:21
 56:17 59:22                                 real 11:5                57:5 74:1
                      110:25
 72:11 72:12          112:21                  173:11                  120:12
 103:16                                       177:2                   129:20
                     raising
 110:25                                      realistic                158:5
                      111:10                                          158:11
 111:10                                       191:20
                      191:7
 124:21                                      reality 78:19           reasonable
 128:22              rally 138:1
                                                                      130:24
 146:19               138:11                 realized 19:1
                                                                      189:13
 148:8               ran 23:7                 95:22                   189:17
 149:16               23:11 23:18             114:13                  192:24
                      23:22 97:10             177:1
questioning                                                          reasons
 119:15               119:19                 really 11:2
                                                                      100:24
 127:6                164:21                  42:5                    101:18
 128:19              ranch 17:18              48:24 48:25             192:16
 172:24                                       64:14 65:25
                     rancher 23:10            66:2 66:3              recall
questions                                                             12:12     12:17
                     ranchers                 75:18
 173:15                                       95:1                    12:22     14:19
                      23:24
 174:4 174:6                                  95:16                   42:16     46:16
 174:13              randomly                                         46:18     48:21
                                              100:24
 191:5                36:16                                           50:3
                                              101:13
   Case 2:18-cv-00002-BMM Trevor Lowell 243
                           Document       August 25, 03/08/21
                                             Filed   2020 NDT Page
                                                              Assgn 245
                                                                    # 34991-1
                                                                         of 261 Page 245
51:21 52:13            146:15               recognize                 157:10
54:6                   151:5                 6:20 111:7               167:25
54:10 54:14            152:17               recognized                173:11
55:10                  158:23                                         173:13
                                             65:24
58:2                   162:20                                       records 35:10
                                             179:21
63:12                  168:15                                        37:12
65:9                   183:5                recollection
                                                                     52:7
65:13                  184:15                39:18 42:19
                                                                     58:25 59:19
66:5                   187:3                 43:23
67:19 69:13            194:15                47:4 50:4              recover
70:5                                         52:16 52:24             177:21
                    recalled
70:14 70:20                                  54:11 55:17            recovering
                     132:5
71:11 71:17                                  56:20 56:25             76:6 102:11
72:1 72:5           receive                  63:8 64:6
                     23:5 77:4                                      recreate
72:10 72:18                                  64:9
                     170:6                   64:16 65:17             186:7
74:9
79:14               received 17:4            67:2 71:2              recreating
84:2 85:1            33:19 37:10             71:8                    192:12
85:8                 56:5 58:4               71:10                  recreational
88:11                62:24 106:7             72:9 73:1               27:13 27:17
89:5 89:8            108:17                  74:17 75:14             102:12
89:16                108:24                  80:10                   175:24
90:6                 136:23                  84:4
                                             98:20 98:21            recruit
91:24                136:24
                                             99:23 99:24             15:9 21:9
92:3 93:5            138:18
                                             99:25                   21:11 115:2
97:13                169:3
98:8                                         100:11                 recruitment
                    receiving
100:3 106:1                                  100:16                  115:5
                     19:11                   100:22
109:18                                                              refer 20:19
115:12              recent 101:12            101:2 106:8             32:10
115:19               115:7                   111:18                  42:2 82:12
116:4               recently                 116:1
                                             120:15                 reference
116:16               66:15 97:10
                                             122:16                  37:19
116:23               98:9 107:15
                                             136:9 162:1             137:25
116:25               113:8
                                             194:6                   161:11
117:4 120:6          114:10
                                                                     161:21
120:11               158:7 163:1            record 8:17
                                                                     163:4 163:6
121:4 122:5          166:1                   8:20
122:12                                       22:18 22:19            referenced
                    recert 183:12
131:13                                       32:3 32:6               44:11
131:17              recess 32:5              34:10 36:19            references
131:23               93:15 157:9             37:15 44:19             187:3
132:1 133:9          173:12                  44:20                  referred
136:7 137:1         recipient                53:8
                                                                     22:24
140:23               33:20 40:6              59:11 59:15
                                                                     140:11
141:5                                        93:11 93:16
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 246
                                                                     # 34991-1
                                                                          of 261 Page 246
 168:12              relating                  72:16 72:22             82:11 93:24
referring             59:15 137:4              75:4                    196:17
 20:21               relationship              81:16 83:13           represent
 37:3 37:4                                     85:12 97:15            6:18
                      73:23 100:4
 43:20 88:15                                   109:15
                      105:4 105:9                                    representativ
 89:15                                         110:2
                      117:5                                           e 46:22
 117:23                                        115:24
                      156:24                                          47:1
 118:1 127:2                                   121:21
                      175:25
 127:11                                        122:21                Representativ
                      182:10
 127:15                                        122:22                 es 120:25
                      193:24
 127:17                                        122:25
                     relatively                                      represented
 127:18                                        129:4 132:2
                      55:25 78:20                                     87:21
 138:5 138:6                                   132:4
                      106:9                                           125:23
 162:20                                        140:19
                     released                  141:2 141:5           representing
 163:20
                      67:10 67:12              146:24                 47:21
 163:22
 164:10                                        159:8                 reputation
                     relevance
 172:19                                        162:24                 77:11
                      103:15
                                               164:16
refers               relevant                                        request 11:15
                                               175:15
 41:16                144:5 158:4                                     11:22 12:13
                                               177:23
 42:7 127:13                                                          14:22 42:23
                     remain                  remembering              122:20
refresh 80:10         27:11                   140:20                  122:25
regarding             182:18
                                             rent 108:12              123:1 123:2
 110:15              remainder
                                             rented 67:17            requested
 133:10               18:15
                                                                      169:14
regular                                      repeat
                     Remarkably
                                              24:20 86:17            requesting
 120:25               106:19
                                              88:9 128:22             46:22
regulations          remarks                                          47:6 122:12
                                             repeated
 109:14               117:24                                          122:15
 191:3                                        168:22
                      118:2                                          require 10:16
rehab 59:7                                   repeatedly
                     remedy 111:21
                                              157:23                 required
 177:15              remember                                         116:14
 182:13                                      rephrase
                      28:11                                          requirements
Reid 92:9                                     111:5
                      43:2 43:3
                                              142:22                  38:21
relate 147:11         47:16 62:12
                                              188:22                 requires
                      64:11 64:13
related 44:11                                reply 42:13              32:24
                      68:2 68:5
 58:25 138:9                                  42:24
                      69:9                                           research
 140:4 147:9
                      69:12 69:15            reporter 8:17            112:23
 178:9 185:1
                      69:17                   8:25                    193:15
relates 115:5         70:2 70:7               22:15                  resented
 125:23               72:9                    31:8                    125:18
                      72:13 72:14             40:23 40:25
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 247
                                                                     # 34991-1
                                                                          of 261 Page 247
reservation             184:12                 178:10                  62:23
 91:20                  184:14                 182:6 182:7             79:9 92:17
reserve 174:3           194:13                 192:1                 revenue
                        194:19               responses 8:9            105:21
reserves                194:22
                                             responsibilit            106:12
 100:25                 195:7 195:8
                                              ies 21:13               109:24
residence               195:15                                        124:1 124:4
 26:7 26:17             195:20               responsibilit            124:12
                        196:5                 y 29:23
residential                                                          review
                        196:11                30:3 154:17
 19:4                                                                 10:23
                     resources                195:4
resides 7:1                                                           11:5 21:2
                      29:6                    195:11
resign 24:13                                                          21:4 44:5
                      29:10                  responsible              108:1 118:3
resigned 75:9         183:18                  28:25 30:14             173:9
resilient            respect 59:22            30:17                   173:18
 190:19               150:14                 responsive              reviewed
                      189:4                   33:15 34:19             35:10 47:11
resolution
 110:7               respond 37:20            34:24                   111:21
                      118:19                 rest 21:1                114:12
resolved
                      127:23                  21:4                   reviewing
 110:6
                      127:25                                          161:6
resort 6:18                                  restrictions
                      128:1
 26:3 54:8                                    192:13                 revolving
                     responded
 59:20 63:21                                 result                   96:3
                      38:7 40:9
 87:10 88:22                                  74:14 91:20            ribs 83:20
                      42:22
 124:17                                       122:2                   84:13
                      127:25
 127:2                                        127:19                  187:18
                      128:2
 127:17                                       132:12
                      130:23                                         ride 85:14
 127:19                                       139:10
                      134:25                                         ridge 97:21
 137:4                                        172:13
 141:12              responding                                      riding 130:20
                                             resultant
 143:13               39:23
                                              182:17                 rift 100:4
 152:10               43:3 44:3
 152:22               80:16                  resulting               right-hand
 154:11               115:21                  58:19 139:4             41:12
 154:13               164:25                 retail 19:9             righting
 154:15              responds                 19:10                   143:20
 154:18               164:6                  retain 115:2            risk 29:14
 154:25
                     response                retaining                29:20 30:8
 156:19
                      39:15 39:19             138:7                  risks 11:25
 165:4
                      55:20
 165:10                                      return 56:6              30:9 30:12
                      135:23
 183:13                                       63:2 74:18             river 91:14
                      159:7
 183:25                                      returned                 163:2
                      167:11
 184:2 184:8
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 248
                                                                     # 34991-1
                                                                          of 261 Page 248
 164:14                 105:10               saw 64:14                 182:17
road 152:13             119:13                151:8                  seeking 23:19
 152:17                 120:1 120:2           180:13
                        122:7                                        seem 180:16
rock 82:25                                   Scapegoat                181:20
                        130:15
 83:7                                         91:12                   182:24
                        150:22
Rocky 19:14             152:18               scapula                 seemed
                        152:24                187:17                  65:25 69:18
rode 92:8
                        155:16               scared 130:20            76:10
 92:9
                        195:19                                        112:23
role 72:25                                   scene 153:19
                        196:8                                         114:15
 116:10                                      school                   140:3
                     running 26:13
 149:2 149:4                                  15:25                   144:20
 190:8                97:21
                                              16:2 16:4               158:3
 190:12               100:19
                                              16:11 16:16             181:25
                      119:22
roles 21:13                                   18:8 20:5
                      181:16                                         seems 10:19
                                              26:9
Ron 65:10             186:19                                         seen 132:21
 112:11                                      schooling
                     runs 23:2                                        155:12
                                              17:1
Ronald 112:11         45:14                                           155:25
                                             Scott 132:22             156:5 156:7
room 62:10
 63:3 64:8                S                  screen 34:9              181:25
 65:24 180:8         sad 182:3                34:11 37:16             182:14
                     safe 147:10              46:7                   selectively
ropes 83:7
                      183:16                  57:22 167:9             53:3 151:22
Ross 98:6                                     169:9
                      183:17                                         self-
 98:9                                         169:15
                     safety                                           sufficiency
rough 189:20                                 scrolled                 183:24
                      29:24
route 91:12           30:4 141:23             37:14
                                                                     self-
 96:25                142:1                  SDT 32:11                sufficient
row 162:18            183:18                 season 88:17             183:23
rub 77:17            Salamander              Seckinger               sell 48:12
                      92:14 92:22             116:17
rude 8:19                                                            semantically
                     salaried                second 46:1              83:3
rule 38:17            102:5
ruled 102:13          113:16                 section 91:13           send 42:24
                                             secure 120:9             57:23 107:9
rules 8:7            salary 122:13                                    107:22
 39:9                 123:1 123:2            secured                  108:1
ruling 103:10        Salewa 132:22            18:4 18:5               169:21
run 20:25            saved 34:3              seeing                  senior 16:3
 26:15                34:6 37:9               69:19 72:14
                                              97:16 140:1            sense 25:3
 65:7 97:14           57:13 72:17                                     43:5 125:1
                                              172:2 172:9
                     saving 150:7
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 249
                                                                     # 34991-1
                                                                          of 261 Page 249
 137:19              serious 62:15           share 27:13               40:8 46:4
 161:5                63:19 84:15             31:1                     169:24
 164:16               102:21                  31:23 32:11            shrug 8:10
sensitive             121:23                  40:14 50:18
                                                                     shut 101:20
 139:23               139:11                  82:1 86:7
                                              86:13 117:7             122:2
sent 31:2            serve 24:2
                                              126:7                  sign 50:8
 31:23               served                   132:18                  173:23
 32:2                 166:9                   133:13                  174:1
 32:17 33:18          166:13                  135:9
 33:19 33:22                                                         signature
                     service 28:14           shared 11:1              46:10
 37:19
                      46:19 48:10             34:14 43:19
 38:5 40:3                                                           signed
                      92:11 109:6             47:11 81:21
 41:5 41:8                                                            47:12
                      109:6 109:7             144:13
 52:5                                                                 126:19
                      121:1 121:1             185:10
 53:10 55:21                                                          185:12
 96:4                serving 21:13           sharpness               significant
 108:4 120:7         setbacks                 180:17                  84:8 109:21
 131:18               186:8                   180:18                  125:24
 132:22              setting                 shift 23:4               145:2
 133:22
                      161:21                 shit 168:11             signs 183:8
 134:18
 136:7               settle 123:22            169:5                   183:19
 136:10              settlement              shitheads               similar 23:23
 136:16               143:11                  168:5                   49:6 87:25
 140:10                                      shooting                simply 149:14
                     settling
 166:11
                      124:3                   191:18                  150:5
 168:1 169:9
 169:12              seven 50:17             short 94:18             single 133:23
 170:24              several                  95:12 173:8             134:5
                                             shot 37:16               189:18
sentiment             17:3
 128:13               33:22                   46:7                   sit 52:8
                      38:4                    57:23 167:9             151:6
separate
                      56:21                   169:9                  sitting 36:15
 195:22
                      62:9 64:7               169:16
separated                                                            situation
                      67:19 77:13            shots 34:9
 76:15                91:3                                            78:19 111:2
                                              34:11                   111:22
separation            101:5
                                             shoulder 8:10            160:11
 75:18                102:20
                      110:14                 shout 45:15              178:6
September                                                             181:20
                      144:12                  45:21 46:10
 7:10 26:1                                                            195:13
                      187:17                 showed 155:15
 27:21 40:18                                                         six 25:14
                      192:8
 81:24 82:16                                 showing
 82:19 90:16         several-                                        six-figure
                                              133:22
 91:8                 hour 93:6                                       178:17
                                             shown 40:7
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 250
                                                                     # 34991-1
                                                                          of 261 Page 250
sizes 56:3              143:17                 152:12                  195:4
ski 26:3                144:14                 152:14                skills 24:1
                        147:2 147:9            152:15                 177:5
 27:24 28:21
                        148:3 149:2            152:22
 30:5                                                                skin 171:23
                        149:15                 152:24
 30:12 30:20                                                          172:3
                        150:7                  192:23
 58:17 58:25
                        150:18               skier 29:15             skis 28:8
 59:15
                        150:22                135:1 152:6             92:14 129:5
 61:3 62:1
                        151:7                                         130:20
 63:14 65:14                                 skiers 29:1
                        151:22                                        130:24
 66:7                                         183:15
                        152:1 152:4                                   130:25
 66:11 67:24
                        153:11               skiing                   155:25
 68:23
                        154:10                28:12 28:13             156:6
 69:9
                        154:13                28:14 29:18            Sky 6:18
 69:12 69:24
                        154:14                29:24 30:20
 70:8                                                                 31:19 40:12
                        154:18                63:9
 70:22 71:23                                                          40:16 44:15
                        154:25                63:22 64:22
 72:6                                                                 50:15
                        155:9                 79:7
 72:17                                                                51:7 54:8
                        170:17                79:13 79:14
 73:9 78:4                                                            55:12
                        171:8                 79:15 79:17
 78:9                                                                 56:9
                        171:14                80:11 80:14
 78:16 78:20                                                          56:12 59:20
                        171:19                81:13 83:14
 80:24 83:16                                                          63:10 63:21
                        184:1 184:2           84:5
 84:8                                                                 73:15 73:19
                        184:4 184:7           84:18
 84:21 84:25                                                          79:21
                        184:7                 87:5 87:6
 85:23                                                                80:2
                        185:21                88:5 88:6
 87:1 87:9                                                            81:18 81:25
                        186:7                 88:8
 88:17 88:22                                                          82:7
                        187:10                88:10 88:16
 88:25                                                                84:22
                        187:14                89:8
 89:6 90:4                                                            86:2 86:5
                        194:13                89:10 90:12
 90:7 127:19                                                          87:10 87:12
                        194:19                92:21
 128:5 128:9                                                          89:21
                        194:22                97:2 124:17
 128:16                                                               93:8
                        194:22                134:22
 129:1                                                                93:21
                        194:24                140:15
 131:15                                                               106:13
                        195:8 195:9           150:22
 131:20                                                               106:17
                        195:14                152:7 156:9
 134:23                                                               106:21
                        195:20                156:17
 137:22                                                               110:9
                        196:5                 183:4 183:7
 138:8                                                                117:11
                        196:11                183:12
 140:20                                                               117:13
 141:2               skied 27:22              183:12                  121:9
 141:12               27:22 89:13             183:17                  122:10
 141:20               92:15 92:16             183:20                  124:17
 142:10               98:5 98:9               184:13                  125:12
 142:11               98:12                   185:25                  125:16
 143:5 143:6          152:10                  194:13                  125:19
                                              194:13
   Case 2:18-cv-00002-BMM Trevor Lowell 243
                           Document       August 25, 03/08/21
                                             Filed   2020 NDT Page
                                                              Assgn 251
                                                                    # 34991-1
                                                                         of 261 Page 251
125:22                 165:3 165:4            27:22 27:23           sometime
125:22                 165:10               snowboarding             153:6
126:4 127:2            165:10                30:21                  somewhat 11:4
127:11                 165:12
                                            snowboards               14:14
127:13                 165:17
127:14                 165:19                28:22                  somewhere
127:18                 166:8                Snowbowl                 26:10 36:15
128:5 128:9            167:19                88:22 88:25             93:7
128:15                 167:21                89:6                    136:5
128:17                 168:4                                         167:10
                                            sober
128:24                 170:12                                       son 11:24
                                             102:19
128:24                 170:22
                                             104:18                 sophomore
129:21                 171:4
                                             104:21                  16:3
129:24                 171:16
130:3                  172:13               sobriety                sorry 13:15
130:12                 172:16                102:21                  15:12 18:24
130:19                 173:6 173:6           103:4                   21:10 22:22
133:12                                       104:19                  24:20 36:22
                    Sky's
133:19                                       105:3                   42:21 44:25
                     127:20                  189:24
134:18                                                               51:3
                     138:8 170:5             189:24
134:23                                                               51:16 55:12
                     170:22                  190:3
135:7 135:8                                                          63:23 68:22
                     171:5
135:12                                      social 44:6              92:21
                     171:15
138:13                                       188:16                  94:7 99:8
                     172:16
140:5 140:9                                                          114:3 126:9
                    slept 92:12             solar 48:17
141:9                                                                130:9 163:5
                     92:12                   49:9 49:17              163:15
141:17
141:20              slidden 84:11           solicited                163:16
142:9                                        114:17                  174:7 176:7
                    slow 181:1
142:11                                      somebody 48:1            176:12
143:5 143:6         slower 192:12                                    176:13
                                             58:15 77:11
148:2               slowly 153:12            148:11                  196:1
150:15              small 66:2               195:19                 sort 8:5
150:22                                       196:7                   8:6 8:9
                     106:9
152:10                                                               8:11 11:9
                    smart 37:25             somehow 72:23
152:22                                                               14:1
156:19              smile 180:7             someone 22:15            16:24 17:17
157:2                                        38:25 53:10             21:8 22:4
                    smoke
157:21                                       105:5                   23:1
                     103:22                  174:20
158:9                                                                23:12 27:14
                     104:1                   176:23
158:17                                                               28:1
159:20              SNAFU 161:18             179:24                  28:11 30:10
160:12              SNAP 23:7                181:12                  30:23 30:24
164:8                                       someplace                36:14 36:16
                    snapped 178:2
164:11                                       142:4                   38:17
164:12              snowboarded
   Case 2:18-cv-00002-BMM Trevor Lowell 243
                           Document       August 25, 03/08/21
                                             Filed   2020 NDT Page
                                                              Assgn 252
                                                                    # 34991-1
                                                                         of 261 Page 252
39:8                   177:18                 67:21                 specificity
41:24 51:13            178:5 179:8            75:7                   119:25
53:6                   179:9                  95:16                  132:3
61:10 65:16            179:13                 148:17                speculate
67:2                   179:19                 177:14
                                                                     165:6
68:10 68:25            179:23                 189:3
69:14 70:16            180:2 180:4                                  speculation
                                            speaking 78:2
71:8                   180:9                                         25:14
                                             125:6
71:18                  180:23                                        171:18
                                             146:18
72:7                   181:5                                         186:4
76:10 76:25            181:23               speaks                   187:11
77:23 78:12            182:2                 77:19                   187:15
78:12 78:22            191:18                189:14                 speech
83:7 83:9              192:9                specific                 181:1
89:11 91:13            192:25                14:20                   181:17
92:11               sounds 67:7              44:6 47:4              speed 155:1
96:2                 73:8                    48:21 52:24
97:20                                        55:14 55:16            spend 11:2
                     73:17
100:18                                       56:23                   21:22 25:12
                     79:4 79:5
100:21                                       64:6 64:9               190:20
                     79:12 88:19
103:5                89:7                    65:17                  spending
107:18               91:10                   68:2 71:7               140:2
109:22               92:4                    71:10 71:14
                                                                    spent 64:7
110:2 111:6          97:11 97:25             72:9
                                                                     156:9
116:18               115:23                  79:19
118:6                                        84:3 85:4              splitboard
                     119:11
120:15                                       99:22 100:7             28:4 28:6
                     125:14
137:3                126:22                  101:1                  splitboarded
137:17               157:8                   118:25                  28:11
140:24                                       120:11
                    source                                          splitboarding
142:17                                       136:9 156:8
                     60:19 61:17                                     152:7
143:15                                       156:17
147:2                105:20                                         spoke 12:10
                     159:21                 specifically
147:19                                                               12:12 13:10
                                             37:1 44:4
153:5               south 18:16                                      13:19 61:13
                                             47:16 65:15
153:14               26:6                                            70:22 75:21
                                             69:16 69:21
153:21               73:15 73:19                                     81:12
                                             70:9
159:14               80:25                                           125:11
                                             70:12
165:9 170:3          81:3 92:21                                     spoken 13:9
                                             72:1
172:12              space 36:16                                      14:9 59:4
                                             87:12 98:12
175:10
                     52:21 54:24             100:5 112:9            sport 79:9
175:13
                     56:23                   115:24
176:11                                                              spot 196:4
                    span 142:18              125:23
176:17                                                               196:8
                                             148:12
176:24              speak 21:11                                     spring
                                             171:7
177:3                58:17 65:20
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 253
                                                                     # 34991-1
                                                                          of 261 Page 253
 89:16 89:17            172:2 177:2            164:10                structure
 119:9                  181:18               stir 77:23               48:4
squared 174:9           192:12                                       structured
                                             stocking
St 16:18             starting                                         47:19
                                              19:11
 16:23                17:13 18:11                                    structures
                      120:16                 stoic 181:13
 17:2 17:12                                                           102:7
                     startling               stop 84:12
stable 71:6                                                           125:24
                      179:3                   93:13
 115:6 191:1                                  164:17                 struggle
                      179:19
stack 31:5                                                            69:14 85:17
                      181:11                 stopped
 31:11 31:13                                                          116:13
                     starts 45:3              116:21                  123:18
 31:17
                      161:17                 store 19:9              struggled
stacked 31:16         167:11                 stories                  100:23
staff 100:1          state 6:13               103:20                  108:7 115:2
 113:1 113:3          20:2 109:7                                      191:20
 117:6                                       stormed 96:15
                     stated 76:3              97:8                   struggles
 141:15
 144:21               118:14                 story                    104:24
 184:5                152:6 170:7             181:20                  115:1 181:5
stake 49:2           statement                190:21                 struggling
                      108:6 115:4            Street 6:15              68:16
stamp 80:2
                     statements               18:12                   70:5 100:12
 82:6                                                                 101:8
                      47:8 118:16            strengthen
stand 48:24                                                           113:24
                     station 80:20            15:10
 179:15                                                               133:21
                      80:24                   107:14                  140:3 141:5
standard
                     status 109:13           stress 159:14            192:10
 112:24
 114:15               111:2                   159:17                 stubborn
                      111:13                  160:1                   189:10
stars 191:18          116:3                   172:17                  189:11
start                stayed 62:7              172:18                  189:18
 112:25                                      stressed
                     staying 62:10                                   student 16:3
 158:14                                       160:8
 172:9                159:10                                         studies
                                              160:10
started 11:21        step 68:10                                       17:5 17:13
                                             stressful
 18:8 24:8           stepped                                         stuff 181:23
                                              160:2 160:5
 24:8                 25:7                                           Stye 126:24
 24:11                25:23                  strife 159:22
                                                                      127:12
 27:7                 115:14                 strong                   127:13
 28:12 74:10         stick 164:8              99:10                   127:14
 92:23                165:3 165:4             156:14                  127:16
 104:18                                       182:2                   170:15
 119:2               sticker 93:24
                                              190:19
 119:10              sticking                                        style 76:25
                                              191:2
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 254
                                                                     # 34991-1
                                                                          of 261 Page 254
subject 81:24        successful              summer                    115:13
 93:10 94:10          190:19                  27:10 81:13              116:9 119:1
 95:2 128:2          sudden 182:3             85:24                    119:18
subjective                                    87:2 87:7                125:6
                     sue 120:25               87:12                    139:13
 102:24               125:12                  88:7                     139:18
subjects              127:22                  89:15 89:17              141:2 142:6
 183:1                137:22                  98:23 175:3              142:20
submit                141:9                                            142:24
                                             summit
 45:10 46:15          141:11                                           143:12
                                              96:18
 47:5 47:6           sued 46:18                                        144:17
                                              192:20
 48:8                 109:5                                            145:11
                                             sums 112:8                148:7
submits 43:13         154:13
                      172:25                 super 73:10               158:16
submitted                                     73:11                    159:6 159:6
                     suffer 132:11
 121:23                                       175:10                   163:10
submitting           suffered 48:2            179:17                   167:17
 48:23 49:15          91:21                                            170:13
                                             supervisor
                      139:10                                           170:15
subpoena 7:21                                 75:12
                     suffering                                         170:25
 8:2 32:12                                   supply 19:9
                      48:7 138:23                                      171:2
 32:16
                      139:14                 support 74:20             171:13
 33:6
                      139:17                  149:14                   172:18
 33:15 34:20
                      140:25                  183:15                   173:1
 34:25 37:13
                                                                       183:16
 39:23               suggested               sure 17:1
                                                                       191:1
 44:3 135:23          107:22                  19:15
                                                                       195:14
 166:8                161:15                  24:8 29:9
 166:13                                       30:5                   surprised
                     suing
 166:19                                       30:14 41:12             136:22
                      127:18
 169:4                                        64:5                    136:24
                      128:5
 169:10               143:13                  74:17 74:22            surprises
 169:14               158:22                  75:5                    137:13
 169:25               164:12                  76:13 76:20
                                                                     sustain 68:12
 170:9                                        77:12 78:22
                     suit 47:25                                       68:13
 184:16                                       83:6
                      158:23                  84:13                  sustainabilit
substance
                      159:4                   85:8                    y 25:19
 11:5 66:3            159:20                  86:20 89:20            sustainable
substantial           175:18                  90:8 95:8
 28:7                                                                 23:13
                     suits 108:25             95:14
 60:11 60:17                                                         sustained
                     sum 106:6                97:8
 67:1 124:10                                  97:13 99:22             59:3
 138:22               113:9
                                              101:19                 swap 180:24
 139:16              summary                  104:12                 switch 182:25
 178:15               176:19                  111:25
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 255
                                                                     # 34991-1
                                                                          of 261 Page 255
switched                181:3                teach 176:24              195:23
 152:7               talked 12:1             tearing                   196:5
sworn 6:7             13:6 57:7               171:23                 terribly
 10:1 47:8            57:25                   172:3                   96:25
symptoms              68:4                   technical               test 109:17
                      69:23 70:15                                     110:16
 87:25                                        83:6
                      79:1                                            111:19
 140:25                                      teleconferenc
                      85:18 105:1                                     112:1
sync 37:17            128:10                  e 12:3
                      129:9 131:8                                    testified
synched 33:25                                Telephonic
                      138:7                                           7:17
 57:12                                        99:7
                      141:23                                          94:21
system 60:22                                 temporarily              102:10
                      145:17
systems                                       101:20                  151:8
                      146:4 146:5
 23:2 23:14           166:20                 ten 84:21                151:16
                      177:9 181:4             86:20 87:16             178:25
     T                188:10                  157:6 157:6             182:23
tab 132:18                                                            190:23
                     talking                 tend 23:4
 160:14               29:9 68:6               81:9 158:14            testify
Tactics 42:14         69:13 85:12                                     11:9 60:9
                                             tendency
 42:17 43:24          85:23                                           174:19
                                              118:17
tagged 35:19          86:1 127:24                                    testifying
                                             tension 74:18
                      129:5 132:4                                     11:13 11:19
take-out                                      75:24 76:2
                      144:14                                          11:19
 80:21 80:24          147:7                  tenure                   13:7
taking                153:16                  22:11 115:6             14:10 15:12
 10:13 66:20          153:16                 term 124:24              15:15 15:21
 104:18               179:24                  125:4                   172:24
 143:14               180:7                                           187:3
                                             terms 12:20
 185:19               182:14                                          193:17
                      184:18                  17:11 29:10
 185:24                                                              testimony
                      184:19                  29:13
talk 8:24                                     39:5                    54:18
                      185:22                                          55:6
 11:6 13:3                                    61:12 165:2
                      187:24                                          69:22 91:25
 64:3
                      187:25                 terrain
 65:10 65:25                                                          148:23
                     targeted 20:4            29:3 29:4
 68:11 68:21                                                          150:18
                                              29:8
 68:22 69:19         tax 109:23                                       168:15
                                              30:15 30:18
 76:13 83:25                                                          168:18
                     Taylor 54:7              30:21 30:24
 93:19                                                                193:4
                      54:8 135:16             72:24
 105:10                                                               193:10
                      136:12                  73:3
 107:20                                                               193:21
                      136:15                  145:2 148:2
 107:21                                                               193:25
                      136:20                  152:9 155:6
 136:19                                                              Teton 27:21
                     TBI 139:10               183:17
 138:1 177:7
                                              195:19                 Tetons 41:25
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 256
                                                                     # 34991-1
                                                                          of 261 Page 256
text 14:22              140:9                  174:4                   170:22
 15:2                   160:21               therefore                 171:2
 15:16 15:22            160:21                163:24                 threatened
 33:24 34:16            164:7                                         111:3
                        165:23               there'll
 36:1 36:4
                        166:12                124:3                  threats
 36:23
 37:5 37:8              167:9                there's 8:6              170:12
 37:18 40:17            167:13                25:1                   threw 192:8
 41:3                   168:1                 28:24                  throughout
 42:10 44:12            168:17                29:3 29:7               20:19
 44:23                  169:13                30:1 30:3               23:8 115:6
 45:9                   169:17                37:7
 45:14 45:18            169:21                37:19                  thrown 178:16
 45:21                  169:24                38:4                   tick 186:24
 46:3 46:8              170:10                38:19 43:19            Tina 26:7
 46:9                   185:17                48:1 52:9
                                                                      26:19 26:20
 46:11 50:24            185:18                53:7 118:20
                                                                      62:25
 51:2 52:3              188:2 188:3           130:2 138:1
                                                                      63:3 63:5
 52:9                   188:6                 181:10
 52:13 52:17            193:20                183:13                 tired 68:11
 53:3                texted                   183:17                 today 6:19
 53:17 53:21          14:23 55:15             183:18                  7:12 7:20
 54:15 54:25          84:24                   183:18                  7:24 8:8
 55:7                 166:23                  184:4                   8:24 9:24
 55:11 55:23          166:24                  185:18                  10:2 10:6
 56:17 56:18                                  185:18                  11:20 13:16
                     texting 87:19
 57:2 57:6                                    195:15                  45:23
 57:22                167:7
                                             they're                  52:8 54:2
 58:4                texts 161:5                                      57:7 62:2
                                              30:2 158:11
 81:22                161:6                                           68:19 139:9
 85:4 86:8                                   they've
                     thank 41:1                                       151:7
 86:15                                        182:11
                      45:5                                            162:14
 88:2                                         182:12                  173:25
                      46:13 50:20
 89:25 120:6          51:20 93:14            thinker                  174:17
 120:11               133:15                  175:22                  174:19
 126:15               196:16                 third 92:15              190:24
 126:24               196:19                                          193:4
 127:3                                       thoughtful
                                                                      193:10
 127:23              thanked 50:11            177:8                   193:16
 130:7               thanks 6:17              189:20                  193:21
 130:12               32:9                   thoughts                 193:25
 130:16               41:15                   181:6                   194:5
 131:9                42:8 126:12            thousand                 196:16
 133:25               161:18                                         today's 10:21
                                              106:9
 134:13               173:16
                                             threat 109:12            10:24 11:7
 134:18
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 257
                                                                     # 34991-1
                                                                          of 261 Page 257
tomorrow                92:8 92:9              86:12 93:18             87:1
 42:24 138:2            98:1 152:16            94:2                  troubles 87:6
ton 175:11           Trailheads                107:2
                                               132:18                truck 92:12
top 31:10             92:24
                                               173:15                true 32:15
 46:12               train 83:5                174:12                 33:11 40:16
 106:20              training                  176:3                  80:6
 162:7                23:12 82:20              194:11                 82:15 88:20
total 24:4            82:22 82:25              196:16                 89:24
 106:6               transcript              Trevorpus                110:13
 178:17               173:18                  41:17 42:7              121:11
totally 128:1         173:20                                          126:14
                                             trial 11:19
                      196:18                                          130:6
touch 140:2                                   12:5                    134:12
 181:12              transferred              12:11                   135:14
 183:3                59:6 67:13              13:7                    162:5
touched              transferring             15:15 48:25             165:22
                      112:25                  58:5                    181:22
 105:12
                                              60:10                   183:24
tough 90:21          transfers                102:14
                      37:12                   128:20                 trust 63:7
tours 23:15
                     transitioned             167:6 174:4             79:5 119:25
towards 80:1
                      19:3 28:10             trickier                truth 6:8
town 16:9                                                             10:2
                     transpired               33:24
 16:10 18:20
                      57:19 62:16            tried 46:12             try 36:11
 125:19
                     traumatic                176:22                  56:22
towns 103:1                                                           107:23
                      139:4                   179:14
track 65:3                                                            117:7 120:9
                      187:19                 trip 27:20
 65:7                                                                 120:20
                     travel                   79:17 79:19             120:21
 72:13 72:20
                      28:16 63:16             81:17 88:12             164:17
 72:20 144:1
                      167:5                   88:14 89:11             175:15
 144:11
                     traveling                89:16                   182:25
 144:24
                                              90:6 90:9
 145:14               11:23                                          trying 8:18
                                              90:16 90:18
 145:19              treatment                                        8:19 15:9
                                              90:20 90:23
 146:13               60:15                                           15:10
                                              90:25
 146:18                                                               20:6
                     tree 175:17              91:9 93:2
 146:21                                                               23:14 23:23
                      176:9                   93:6
 147:22                                                               36:15 36:17
                                              94:22 95:24
 151:3 151:8         trees 183:18                                     48:11
                                              96:9
 151:17              Trevor 6:2                                       71:8
                                              96:12 96:20
 152:17               6:7 6:14                                        102:2
                                              97:1 192:17
 155:19               13:16 13:18                                     107:13
                                              192:23
 176:23               32:8                                            116:7
                                              192:25
trail 26:16           53:25 79:25                                     151:16
                                             trouble 85:10
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 258
                                                                     # 34991-1
                                                                          of 261 Page 258
 167:22              typically                 31:12                   154:3
 176:7                10:13                  underscored               174:18
 177:22               97:3 109:4              86:22                    174:20
 186:6                                                                 186:12
 186:21                                      understand
                          U                                          understood
 190:18                                       7:20 8:12
                     U.S 120:24                                       9:20 78:8
 190:18                                       8:22 9:12
                      121:1                                           99:12 99:15
 190:20                                       9:15 9:16
                     uh-huh 8:15              9:19 9:23               141:8
 190:21
 192:19               141:7                   10:17 69:22            undertaken
 193:2               ultimately               94:2                    47:21
                      30:14                   125:7 125:9            unfortunately
TUESDAY 6:4
                                              146:19                  31:22 57:14
tumbled 65:4         ultramarathon
                                              148:7                   130:2
                      97:19                   148:15
turn 32:19                                                           unidirectiona
                     UM 121:17                150:13
 44:14                                                                l 159:9
 138:14              umbrella                 154:2
 167:19               165:13                  157:12                 unionize
                                              173:1                   170:17
turnaround           unable 76:5              173:21                  171:8
 50:12                81:9 109:20             174:14                  171:14
turns 81:2           unaware 151:6            180:3                   171:19
twice 18:25           151:10                 understanding           universities
 20:25                151:10                  38:18                   20:8
 99:5                uncomfortable            39:6 39:7
                                                                     University
 99:10                117:20                  46:24 47:24
                                                                      16:18
 115:11              unconscious              58:8
                                                                      17:4
 162:18               63:11                   58:13 58:15
                                                                      25:20
Twitter 35:22                                 61:1 61:4
                     unconventiona                                    103:21
                                              61:7
 35:23 35:24          l 137:18                                        121:6 122:1
                                              63:18
two-year              137:22                  67:4                   unmanageable
 17:10 51:10         undergraduate            71:11                   75:13
type 68:20            103:22                  86:3                   unpaid 19:12
 164:18                                       96:16 101:8
                     underlying                                      unsteady
 185:21                                       108:10
                      74:24                                           179:17
 185:22                                       108:19
 187:13              undermined               111:17                 updated
                      182:19                  114:14                  159:11
types 109:24
                     undermining              120:23                 uphill 65:3
typical 19:10                                 121:25
                      105:8                                           151:3
 20:1 21:8                                    124:18
 97:1 118:10         underneath                                      Uploaded
                                              141:16
 159:23               189:22                                          34:13
                                              147:14
 195:14              underscore               153:4                  upon 72:15
                                              153:10
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 259
                                                                     # 34991-1
                                                                          of 261 Page 259
upsetting               CE 6:1               waive                     114:23
 181:21              videos 53:10             173:19                   117:1 117:3
USA 132:22                                    173:25                   118:11
                     view 38:8                                         124:19
usually 10:16                                wake 31:3
                     viewed 150:7                                      139:25
                                             Walas 6:20                141:25
                     views 77:18              13:8 14:9
     V                                                                 144:2
vague 193:7          violated                 50:19 86:17              144:19
 193:7                38:23 39:8              102:13                   147:15
 193:13              violates 39:1            103:10                   148:19
 193:23                                       104:10                   148:22
                     violating                104:13
 194:1                                                                 149:1 159:9
                      38:17                   119:14
value 26:21                                                            163:8
                     violence                 126:7 126:9              179:22
vantage 76:11         170:4                   126:12                   181:19
variation            visible                  127:5                    186:19
 145:2                                        128:18
                      155:20                                         wastewater
                                              133:13
variety              visionary                                        164:19
                                              133:15
 100:24               191:17                                          164:20
                                              133:21
vendetta             visit 62:5               134:2 134:5            water 8:1
 172:12               62:17 63:17             135:9 157:4             10:9
verbalize             67:9 67:18              157:8                  watershed
 68:16                                        166:19                  164:13
                     visited 61:25
                                              174:5 174:8
Vermont               67:14 67:15                                    ways 25:3
                                              174:11
 6:15                 67:25                                           116:21
                                              176:14
 19:19                178:25                                          177:4
                                              194:8
 25:4 25:24           181:15                                          182:21
                                              194:12
                      187:21                                          189:19
Vermont's                                     196:15
 20:10               visiting 59:3            196:20                  190:21
                      59:8 64:1                                      wealth 125:24
version 154:6                                warning 29:3
                      65:21 139:8                                     165:15
 196:21                                      warnings
                     visual 64:16                                     165:16
versus                                        30:23
                     vocalize                                        wealthy
 42:14 42:17                                 Washington
 43:24                68:17                                           125:25
                                              96:7                    126:1
 110:23              volunteer
                                             wasn't                  wedding 90:20
vertically            21:21
                                              14:16 37:16
 31:16               volunteering                                    week 58:6
                                              66:3
via 6:19 12:3         80:20                   74:13                  weekend 80:14
 14:22                                        88:8                    95:24
 35:3 35:8                W                   88:12                  weeks 179:18
 35:11 35:18         wager 65:15              91:4
                                              95:22 112:4            weeping 182:4
VIDEOCONFEREN        waiting 56:21
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 260
                                                                     # 34991-1
                                                                          of 261 Page 260
we'll 10:6           Whitefish               willing 30:13           wondering
 82:11 86:7           92:8                    77:3                    177:19
well-educated        whoever 30:6             115:8                   188:11
 177:7                                        166:24                 woods 183:22
                     whole 7:3                185:11
we're 6:18            119:17                  189:15                 work 7:25
 62:2 111:25          164:24                                          17:11
                                             willingness
western               170:17                                          19:3
                      171:14                  194:2                   19:20
 23:8 24:17
                      179:7                  Willing's                20:6
we've 83:1            190:10                  116:2                   21:16 21:23
 107:12               193:1                                           24:16 25:17
                                             winter
 140:6                                                                26:21 26:22
                     wholesale                79:10
 142:17                                                               46:9
 146:2                53:4                    88:8
                                              88:10 88:15             74:13 74:19
 180:20              whopping                                         77:4 100:12
                      82:23                   88:16 88:23
whatever                                      89:1                    102:2 102:7
 10:10 24:14         who's 38:22              161:8                   105:11
 33:1 37:9           whose 24:16              161:10                  107:18
 37:16 38:23                                  161:24                  116:19
 173:20              wife 7:2 13:9                                    118:21
                      14:8                   wire 175:11              120:19
whenever 27:7
                      63:22 63:24            wires 179:5              163:2 164:3
wherein 97:20         180:23                                          164:17
                                             witness 11:22
whether 36:12         181:16                                          165:1
                                              12:8
 39:24 53:12         WildEarth                12:11 14:15            workday 14:14
 69:2 73:2            74:2 74:8               14:21 15:17            worked
 74:18                75:1                    57:25 58:14
 75:8 75:9            75:12 75:24                                     17:15 17:15
                                              133:25                  17:16
 75:17                76:2                    166:4 166:4
 111:11               76:14                                           19:8 19:9
                                              166:21                  26:3
 122:19               78:4 79:2               166:24                  76:22 120:3
 130:24               80:18 81:10             168:9 176:5
 131:13               98:15                                           192:6
                                              176:10
 143:8                101:21                                         working 19:10
                                              194:3 194:8
 149:16               119:2 119:6                                     26:18 26:21
                                             witnessed                26:23
 154:24              Wilderness
 155:18                                       103:25                  27:3 61:5
                      90:16 91:8              104:3 181:5
 163:22                                                               73:22 98:16
 164:23              Wildlife                witnesses                99:16 100:1
 166:20               109:6 121:1             66:6                    101:24
 196:7               Williams                woke 92:13               107:16
whistles              117:4                   179:9                   116:18
 179:6                117:19                                          116:22
                                             wolverine                188:10
                      118:18
white 41:10                                   80:23
    Case 2:18-cv-00002-BMM Trevor Lowell 243
                            Document       August 25, 03/08/21
                                              Filed   2020 NDT Page
                                                               Assgn 261
                                                                     # 34991-1
                                                                          of 261 Page 261
works 47:24             177:10               yearly                  Zoom 6:1 6:19
 124:1                  178:20                20:25                   12:3
workshops               180:15                115:11
                        187:10               Yep 28:18
 23:16
                        187:14
world 13:13                                   31:25 62:22
                        188:19
 20:1                                         89:11
                        188:24
                                              110:11
worse 188:18            189:25
                                              130:14
                        191:24
worth 117:3                                   134:7 140:8
                        192:2
wrapped 179:8                                 143:25
                     wrecked                  162:16
 183:18
                      142:15                  167:18
wreck 64:12           142:25                  185:20
 64:20 65:14          144:2 146:8            yesterday
 66:7                 146:13
 66:11 67:25                                  15:5
                      146:14
 68:23                                        15:19 82:23
                      147:21
 69:9                 148:18                 York 16:19
 69:12 69:24          148:22                  17:3
 70:8                 155:13                 you'll 42:23
 70:23 71:24
                     write                   young 11:23
 72:6 73:9
                      106:25                 yourself
 78:5 84:8
                      107:5
 84:22 84:25                                  21:18 29:17
 85:23               writes 161:18            29:25
 87:9                writing 107:9            33:2
 128:6 128:9          162:17                  55:23 82:17
 128:16                                       110:15
                     written 32:25
 128:25                                       183:22
                      34:18
 129:1 131:5                                  194:25
                      40:7 40:8
 134:23                                       195:4 195:5
 140:19              wrong 77:17              195:23
 140:21               143:16                 you've 8:4
 141:3                143:19
                                              10:1 53:4
 146:17               144:1 184:5
                                              103:25
 146:20              wrongdoing               104:3 193:6
 148:9                147:12
 148:13                                      yurt 66:23
                     wrote                    66:25
 149:16
 151:8                106:23                  67:2 67:5
 151:21               168:4                   77:12
 151:23
 152:1 153:6              X                       Z
 153:11              x-ray 178:1             Zinke 120:10
 155:19                                      Zone 19:13
                             Y
